        Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 1 of 215




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

ARMANDO LEZA,                            §
                   Petitioner,           §
                                         §
v.                                       §         No. 5:17-CV-00101-FB
                                         §           *CAPITAL CASE*
LORIE DAVIS,                             §
Director, Texas Department               §
of Criminal Justice,                     §
Correctional Institutions Division,      §
                    Respondent.          §

                       RESPONDENT DAVIS’S ANSWER
                         WITH BRIEF IN SUPPORT

KEN PAXTON                                   ERICH DRYDEN
Attorney General of Texas                    Assistant Attorney General
                                             Criminal Appeals Division
JEFFREY C. MATEER                                  Counsel of Record
First Assistant Attorney General
                                             P.O. Box 12548, Capitol Station
MARK PENLEY                                  Austin, Texas 78711-2548
Deputy Attorney General                      (512) 936-1400
For Criminal Justice                         erich.dryden@oag.texas.gov

EDWARD L. MARSHALL
Chief, Criminal Appeals Division


                              Attorneys for Respondent
            Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 2 of 215




                                            TABLE OF CONTENTS

TABLE OF AUTHORITIES .................................................................................... viii

ANSWER ....................................................................................................................... 1

LEZA’S ALLEGATIONS ............................................................................................. 1

STATEMENT OF THE CASE ................................................................................... 4

STATEMENT OF FACTS ........................................................................................... 5

    I.        Facts Relating to Guilt-Innocence ......................................................... 5

    II.       Facts Relating to Punishment ................................................................. 6

              A. The State’s future-dangerousness evidence ................................... 6

              B. The defense’s case in mitigation ..................................................... 10

ARGUMENT ............................................................................................................... 12

    I.        The State Court Reasonably Rejected Leza’s Claim that His
              Death Sentence Is Unconstitutional because He Is
              Intellectually Disabled (Claim 1). ......................................................... 15

              A. State court findings ............................................................................ 15

              B. Applicable law ..................................................................................... 17

              C. Leza’s evidence fails to demonstrate that he is
                 intellectually disabled. ...................................................................... 18

                   1. IQ scores .......................................................................................... 18

                        a. First score .................................................................................. 18

                        b. Second score .............................................................................. 20

                        c. Third score ................................................................................ 22

                   2. Adaptive deficits ............................................................................ 24

                   3. Onset prior to age 18 ..................................................................... 26

                                                               i
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 3 of 215




II.     Leza’s Claim that His Trial Counsel Were Ineffective for
        Failing to Present Evidence of an Intellectual Disability Is
        Meritless (Claim 1, B & C). ..................................................................... 27

        A. State court findings ............................................................................ 27

        B. The standard ........................................................................................ 29

        C. Trial counsel were not ineffective. ................................................. 32

        D. Leza’s additional mitigating evidence is double-edged. ............ 33

III.    The State Court Reasonably Rejected Leza’s Claim that the
        Trial Court Erred by Allowing the Admission of His Police
        Statement because He Did Not Validly Waive His Miranda
        Rights. Other Portions of Leza’s Claim Challenging His
        Waiver and Confession Are Procedurally Defaulted
        (Claim 2). .................................................................................................... 37

        A. Most of these claims are procedurally defaulted. ....................... 38

        B. Facts from the suppression hearing and state court
           decisions ............................................................................................... 40

            1. Relevant facts from suppression hearing ................................ 40

            2. State court decision ...................................................................... 44

        C. Leza’s claims have no merit.............................................................. 45

            1. Applicable law ................................................................................ 45

            2. Leza’s claim that the Miranda warnings were invalid
               because they included improper language is meritless. ...... 47

            3. Leza’s claim that he did not understand the nature of
               his rights or the consequences of abandoning them is
               meritless. ......................................................................................... 49

            4. Leza’s claim that his alleged FASD, intellectual
               disability, heroin use, and sleep deprivation rendered
               his waiver invalid is meritless. ................................................... 50




                                                        ii
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 4 of 215




            5. The totality of circumstances does not reveal an
               invalid waiver. ............................................................................... 51

            6. Any error was harmless. .............................................................. 52

        D. Neither trial nor habeas counsel were ineffective. ..................... 54

IV.     Leza’s Claims Regarding False Blood Evidence Are
        Procedurally Barred and Meritless (Claim 4).................................... 56

        A. The State did not knowingly present false testimony. ............... 58

        B. Other alleged errors by the State.................................................... 61

        C. Leza’s IATC claim is meritless. ........................................................ 63

        D. Leza’s additional IATC claims lack merit. .................................... 65

V.      Leza’s Claim that Trial Counsel Were Ineffective for Failing
        to Object to the Judge’s Comment about the DNA Results Is
        Meritless (Claim 4). .................................................................................. 67

VI.     The State Court Reasonably Rejected Leza’s Claim that Trial
        Counsel Were Ineffective for Failing to Argue Proper
        Grounds for Admitting Dolores Trevino’s Plea Agreement
        (Claim 5). .................................................................................................... 69

        A. State court findings ............................................................................ 70

        B. Trial counsel were not ineffective. ................................................. 71

            1. Guilt-innocence .............................................................................. 71

            2. Punishment ..................................................................................... 74

VII.    Leza’s Brady Claim Is Procedurally Barred and Meritless
        (Claim 6). .................................................................................................... 77

        A. The claim is procedurally barred.................................................... 77

        B. Leza has failed to show suppression or materiality. .................. 77

VIII. Leza Is Not Entitled to Relief on His Claims Related to the
      Exclusion of Amanda Leza’s Testimony (Claim 7). ........................... 80

                                                        iii
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 5 of 215




        A. Background .......................................................................................... 80

        B. Leza’s claim of trial court error at the punishment phase
           and IATC at the guilt phase are procedurally defaulted. ......... .82

        C. State court findings ............................................................................ 83

        D. Leza’s claims have no merit.............................................................. 84

            1. Trial court error at punishment ................................................ 84

            2. Leza’s IATC claim is meritless. ................................................... 86

IX.     Leza’s Claim that the State Used Factually Inconsistent
        Theories Is Defaulted and Meritless (Claim 8). ................................. 88

X.      Leza’s Claim that the Evidence Was Insufficient to Support
        Conspiracy Is Defaulted and Meritless (Claim 9). ............................ 91

        A. There was no trial court error. ........................................................ 92

        B. Leza’s claim of prosecutorial misconduct is meritless. .............. 94

        C. Leza’s IATC claim is meritless. ........................................................ 96

XI.     Leza’s Claims Pertaining to Multiple Theories and Unanimity
        Are Defaulted and Meritless (Claim 10). ............................................. 96

        A. The IATC claim is defaulted. ............................................................ 97

        B. State court findings ............................................................................ 98

        C. Leza’s claims lack merit. ................................................................... 99

            1. Leza’s moral equivalency argument is meritless. .................. 99

            2. Jury unanimity is not required................................................ 101

            3. Leza’s Enmund/Tison claim has no merit. ............................. 102

            4. Leza’s IATC claim is meritless. ................................................. 105

XII.    Leza’s Claim of Actual Innocence Is Not Cognizable and
        Meritless (Claim 11). ............................................................................. 106

                                                     iv
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 6 of 215




XIII. Leza’s Claims Regarding IATC During Voir Dire Are
      Meritless (Claim 12). .............................................................................. 111

        A. Summary of state court findings ................................................... 112

        B. The full questionnaires are barred under Pinholster. ............. 114

        C. Regardless, Leza’s claims have no merit. .................................... 115

             1. The standard ................................................................................ 115

             2. Leza’s IATC claim regarding racial bias is conclusory. ...... 116

             3. Leza’s claim that counsel failed to adequately question
                jurors and challenge them for cause is meritless. .............. 116

                 a. Juror Moreno .......................................................................... 117

                 b. Juror Esparza ......................................................................... 119

                 c. Juror Estrada .......................................................................... 121

                 d. Juror Waters ........................................................................... 123

                 e. Juror Mason ............................................................................ 125

                 f. Juror McAnear........................................................................ 126

                 g. Juror English .......................................................................... 129

                 h. Juror Lopez ............................................................................. 130

                 i. Juror Vargas ........................................................................... 132

                 j. Juror Oakes ............................................................................. 135

                 k. Juror Goodwin........................................................................ 138

                 l. Juror Harris ............................................................................ 140

             4. Leza’s claim that counsel should have challenged other
                veniremembers for cause rather than using
                peremptory strikes on them is defaulted and not a
                viable claim. .................................................................................. 144

                                                      v
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 7 of 215




              5. Leza’s claim of cumulative error is defaulted and
                 meritless. ....................................................................................... 146

XIV. Leza’s IATC Claim Regarding Counsel’s Failure to
     Investigate and Present Mitigating Evidence Lacks Merit
     (Claims 13, 14 & 15). ............................................................................... 147

         A. State court findings .......................................................................... 148

         B. Leza’s IATC claim regarding the failure to present FASD
            evidence is meritless (Claim 13). ................................................... 152

              1. Guilt-innocence phase ................................................................ 152

              2. Punishment ................................................................................... 152

         C. Leza’s IATC claim regarding social history is meritless
            (Claim 14). ........................................................................................... 157

         D. Counsel were not ineffective for not presenting evidence
            of Leza’s drug addiction (Claim 15). ............................................. 164

XV.      Leza’s Additional IATC Claims that Counsel Failed to
         Prepare and Present Witnesses Are Defaulted and Meritless
         (Claim 16). ................................................................................................ 167

         A. Leza has not shown that trial counsel inadequately
            prepared witnesses........................................................................... 167

         B. Trial Counsel were not ineffective for not presenting
            additional evidence about the drive-by shooting. .................... 170

         C. Trial counsel were not ineffective for not presenting
            additional evidence about Leza’s attempted escape. .............. 172

XVI. The Trial Court’s Failure to Define Sentencing Terms Does
     Not Amount to a Constitutional Violation (Claim 17). ................... 176

XVII. The Grand Jury Indictment Need Not Include the
      Aggravating Factors in the Texas Special Issues (Claim 18). ...... 179

XVIII. Leza’s Challenge to Texas’s “10-12” Rule Is Meritless (Claim
       19). ............................................................................................................ 181



                                                          vi
           Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 8 of 215




    XIX. Leza’s Other IATC Claims Are Defaulted and Meritless (Claim
         20)............................................................................................................... 182

             A. Opening statement ........................................................................... 182

             B. Detective McCampbell’s statement ............................................... 184

             C. Convenience store show up ............................................................ 185

             D. Graphic photos .................................................................................. 186

    XX.      Leza’s Claims about the Victim Impact Testimony Are
             Meritless (Claim 21). .............................................................................. 187

    XXI. Leza’s Claim Regarding Elected Judges Is Meritless
         (Claim 22). ................................................................................................ 190

    XXII. Leza’s Conflict-of-Interest Claim Is Not Cognizable on Federal
          Habeas Review and Meritless (Claim 23).......................................... 192

    XXIII.Leza’s Cumulative-Error Claim Is Procedurally Defaulted
          and Meritless (Claim 24). ...................................................................... 193

CONCLUSION ........................................................................................................ 194

CERTIFICATE OF SERVICE ............................................................................... 195




                                                             vii
          Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 9 of 215




                                    TABLE OF AUTHORITIES

Cases

Albright v. Oliver, 510 U.S. 266 (1994) ..................................................................... 179

Anderson v. Harless, 459 U.S. 4 (1982) ....................................................................... 97

Anderson v. Quarterman, 204 F. App’x. 402 (5th Cir. 2006) ................................... 180

Apprendi v. New Jersey, 530 U.S. 466 (2000) ............................................. 98, 179, 180

Atkins v. Virginia, 536 U.S. 304 (2002) .............................................................. Passim

Ayestas v. Davis, 933 F.3d 384 (5th Cir. 2019),
   cert. denied, --- S. Ct. ---, 2020 WL 871712 (Feb. 24, 2020) ................................ 165

Bailey v. Procunier, 744 F.2d 1166 (5th Cir. 1984) .................................................... 92

Balentine v. Thaler, 626 F.3d 842 (5th Cir. 2010) ...................................................... 39

Banks v. Dretke, 540 U.S. 668 (2004) .......................................................................... 77

Beatty v. Stephens, 759 F.3d 455 (5th Cir. 2014)........................................................ 98

Beazley v. Johnson, 242 F.3d 248 (5th Cir. 2001)..................................................... 192

Berkley v. Quarterman, 507 F.Supp.2d 692 (W.D. Tex. 2007) ................................. 118

Bigby v. Dretke, 402 F.3d 551 (5th Cir. 2005)........................................................... 192

Bigby v. Stephens, 595 F. App’x. 350 (5th Cir. 2014) ............................................... 180

Bingham v. State, 987 S.W.2d 54 (Tex. Crim. App. 1999) ......................................... 85

Blue v. Thaler, 665 F.3d 647 (5th Cir. 2011) ...................................................... 20, 182

Booth v. Maryland, 482 U.S. 496 (1987) ........................................................... 188, 190

Boyle v. Johnson, 93 F.3d 180 (5th Cir. 1996) .......................................................... 158

Bosse v. Oklahoma, 137 S. Ct. 1 (2016)..................................................................... 189

Bradshaw v. Stumpf, 545 U.S. 175 (2005) ............................................................ 89, 90


                                                      viii
         Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 10 of 215




Brady v. Maryland, 373 U.S. 83 (1963) ............................................................. Passim

Brecht v. Abrahamson, 507 U.S. 619 (1993) ......................................................... 52, 94

Bridge v. Lynaugh, 838 F.2d 770 (5th Cir. 1988) ....................................................... 71

Brogdon v. Blackburn, 790 F.2d 1164 (5th Cir. 1986) ............................................... 76

Brown v. Thaler, 684 F.3d 482 (5th Cir. 2012) ................................................. 155, 163

Buckner v. Davis, 945 F.3d 906 (5th Cir. 2019) ........................................................ 115

Buntion v. Quarterman, 524 F.3d 664 (5th Cir. 2008) ............................................. 191

Busby v. Davis, 925 F.3d 699 (5th Cir. 2019) ................................................. 15, 23, 29

Butler v. Davis, 745 F. App’x 528 (5th Cir. 2018),
  cert. denied, 139 S. Ct. 1545 (2019) ..................................................................... 165

Cabana v. Bullock, 474 U.S. 376 (1986)............................................................ 103, 105

California v. Prysock, 453 U.S. 355 (1981) ................................................................. 48

Callins v. Johnson, 89 F.3d 210 (5th Cir. 1996) ....................................................... 110

Cannady v. Dugger, 931 F.2d 752 (11th Cir. 1991) .................................................... 53

Carter v. Johnson, 131 F.3d 452 (5th Cir. 1997) ........................................................ 46

Chavez v. Cockrell, 310 F.3d 805 (5th Cir. 2002) ..................................................... 115

Chester v. Thaler, 666 F.3d 340 (5th Cir. 2011) ......................................................... 16

Clark v. Johnson, 202 F.3d 760 (5th Cir. 2000).......................................................... 14

Clark v. Quarterman, 457 F.3d 441 (5th Cir. 2006) ................................................... 26

Cole v. State, 839 S.W.2d 798 (Tex. Crim. App. 1990) ............................................... 73

Coleman v. Thompson, 501 U.S. 722 (1991) ....................................................... Passim

Colorado v. Connelly, 479 U.S. 157 (1986) ..................................................... 44, 46, 51

Colorado v. Spring, 479 U.S. 564 (1987) ..................................................................... 44


                                                      ix
         Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 11 of 215




Cooks v. State, 844 S.W.2d 697 (Tex. Crim. App. 1992) ............................................. 86

Cordova v. Johnson, 157 F.3d 380 (5th Cir. 1998) ..................................................... 76

Cullen v. Pinholster, 563 U.S. 170 (2011) ........................................................... Passim

Cuyler v. Sullivan, 446 U.S. 335 (1980) .................................................................... 192

Cupp v. Naughten, 414 U.S. 141 (1973) ...................................................................... 52

Davila v. Davis, 137 S. Ct. 2058 (2017) ...................................................................... 39

Davila v. Davis, 650 F. App’x 860 (5th Cir. 2016) .................................................... 181

Darden v. Wainwright, 477 U.S. 168 (1986) ............................................................... 95

DeCastro v. Branker, 642 F.3d 442 (4th Cir. 2011) .................................................... 89

Dennes v. Davis, --- F. App’x ---, 2020 WL 61593 (5th Cir. Jan 6, 2020) ................. 145

Derden v. McNeel, 978 F.2d 1453 (5th Cir. 1992) ....................................................... 52

Dowthitt v. Johnson, 230 F.3d 733 (5th Cir. 2000) ............................................ 36, 107

Drew v. Scott, 28 F.3d 460 (5th Cir. 1994) ................................................................ 109

Druery v. Thaler, 647 F.3d 535 (5th Cir. 2011) .................................................. 35, 182

Duckworth v. Egan, 492 U.S. 195 (1989) .................................................................... 48

Duff-Smith v. Collins, 973 F.2d 1175 (5th Cir. 1992) .............................................. 158

Ex parte Blue, 230 S.W.3d 151 (Tex. Crim. App. 2007)
   cert. denied, 2020 WL 129667 (Jan. 13, 2020) ....................................................... 15

Ex parte Brown, 205 S.W.3d 538 (Tex. Crim. App. 2006) .......................................... 82

Ex parte Cathey, 2008 WL 4927446 (Tex. Crim. App. Nov. 18, 2008) ....................... 32

Ex parte Hearn, 310 S.W.3d 424 (Tex. Crim. App. 2010) ........................................... 20

Ex parte Johnson, 2009 WL 1165502 (Tex. Crim. App. April 29, 2009) ................... 32

Ex parte Moore, 548 S.W.3d 552 (Tex. Crim. App. 2018) ........................................... 17


                                                       x
          Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 12 of 215




Ex parte Weathers, No. WR–64302–02, 2014 WL 1758977
   (Tex. Crim. App. Apr. 30, 2014) ............................................................................. 22

Enmund v. Florida, 458 U.S. 782 (1982) ............................................................ Passim

Estelle v. McGuire, 502 U.S. 62 (1991) ........................................................................ 84

Fearance v. Scott, 56 F.3d 633 (5th Cir. 1995)............................................................ 38

Florida v. Powell, 559 U.S. 50 (2010) .......................................................................... 48

Gardner v. State, 306 S.W.3d 274 (Tex. Crim. App. 2009)....................................... 178

Garland v. Maggio, 717 F.2d 199 (5th Cir. 1983)..................................................... 146

Garner v. Mitchell, 557 F.3d 257 (6th Cir. 2009)........................................................ 51

Garza v. Stephens, 738 F.3d 669 (5th Cir. 2013) ........................................................ 39

Garza v. Thaler, 909 F.Supp.2d 578 (W.D. Tex. 2012) ............................................. 155

Giglio v. United States, 405 U.S. 150 (1972) .............................................................. 58

Gillard v. Scroggy, 847 F.2d 1141 (5th Cir. 1988) .................................................... 183

Gilmore v. Taylor, 508 U.S. 333 (1993) ................................................................. 92, 94

Gonzales v. Stephens, 2014 WL 496876 (W.D. Tex. 2014) ....................................... 155

Gonzales v. Thaler, 643 F.3d 425 (5th Cir. 2011) ....................................................... 84

Goodwin v. Johnson, 132 F.3d 162 (5th Cir. 1997) .................................................. 109

Granados v. Quarterman, 455 F.3d 529 (5th Cir. 2006) .......................................... 180

Graves v. Cockrell, 351 F.3d 143 (5th Cir. 2003) ...................................................... 107

Gray v. Epps, 616 F.3d 436 (5th Cir. 2010) ................................................................ 36

Green v. Georgia, 442 U.S. 95 (1979) .......................................................................... 87

Green v. Johnson, 160 F.3d 1029 (5th Cir.1998) ...................................................... 100

Greenwald v. Wisconsin, 390 U.S. 519 (1968) ............................................................ 46

                                                        xi
          Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 13 of 215




Greer v. Thaler, 380 F. App’x. 373 (5th Cir. 2010) ................................................... 182

Griffith v. Quarterman, 196 F. App’x 237 (5th Cir. 2006)........................................ 188

Hall v. Florida, 572 U.S. 701 (2014) ..................................................................... 18, 19

Hancock v. Davis, 906 F.3d 387 (5th Cir. 2018),
  cert. denied, 139 S. Ct. 2714 (2019). .................................................................... 108

Hardy v. Cross, 565 U.S. 65 (2011) ............................................................................. 13

Harrington v. Richter, 562 U.S. 86 (2011) .......................................................... Passim

Harris v. Cockrell, 313 F.3d 238 (5th Cir. 2002) ........................................................ 95

Harris v. Reed, 489 U.S. 255 (1989) ............................................................................ 38

Hatten v. Quarterman, 570 F.3d 595 (5th Cir. 2009) ................................................. 82

Hayden v. State, 296 S.W.3d 549 (Tex. Crim. App. 2009) .......................................... 73

Hearn v. Thaler, 669 F.3d 265 (5th Cir. 2012) ........................................................... 20

Herrera v. Collins, 506 U.S. 390 (1993) .................................................... 107, 108, 110

Hinkle v. Dretke, 86 F. App’x 687 (5th Cir. 2004) ..................................................... 166

Hinton v. Alabama, 571 U.S. 263 (2014) .................................................................... 30

Holmes v. South Carolina, 547 U.S. 319 (2006) ................................................... 87, 88

Hopkins v. Cockrell, 325 F.3d 579 (5th Cir. 2003) ...................................................... 35

Hopkins v. Reeves, 524 U.S. 88 (1998) ...................................................................... 103

Hogue v. Johnson, 131 F.3d 466 (5th Cir. 1997)....................................................... 109

Hughes v. Quarterman, 530 F.3d 336 (5th Cir. 2008) ................................................ 39

In re Cathey, 857 F.3d 221 (5th Cir. 2017) ................................................................. 19

In re Johnson, 935 F.3d 284 (5th Cir. 2019) ............................................................... 19

In re Mathis, 483 F.3d 395 (5th Cir. 2007) ................................................................. 19


                                                       xii
          Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 14 of 215




In re Swearingen, 556 F.3d 344 (5th Cir. 2009) ....................................................... 107

In re Taylor, 298 F. App’x 385 (5th Cir. 2008) .......................................................... 102

Jackson v. State, 160 S.W.3d 568 (Tex. Crim. App. 2005) ............................... 110, 152

Jenkins v. State, 493 S.W.3d 583 (Tex. Crim. App. 2016) ........................................ 178

Johnson v. Rodriquez, 110 F.3d 299 (5th Cir. 1997) .................................................. 75

Jones v. United States, 527 U.S. 373 (1999) ............................................................. 181

Jurek v. Texas, 428 U.S. 262 (1976) ............................................................. 75, 86, 180

Kernan v. Hinojosa, 136 S. Ct. 1603 (2016) ................................................................ 13

Kerr v. Thaler, 384 F. App’x 400 (5th Cir. 2010) .............................................. 178, 179

Kinsel v. Cain, 647 F.3d 265 (5th Cir. 2011) ............................................................ 192

Kitchens v. Johnson, 190 F.3d 698 (5th Cir. 1999) ................................................... 164

Knowles v. Mirzayance, 556 U.S. 111 (2009) ............................................................ 101

Koch v. Puckett, 907 F.2d 524 (5th Cir. 1990) .................................................... Passim

Komolafe v. Quarterman, 246 Fed. App’x. 270 (5th Cir. 2007) ................................ 109

Knox v. State, 586 S.W.2d 504 (Tex. Crim. App. 1979) ............................................ 184

Kotteakos v. United States, 328 U.S. 750 (1946)......................................................... 94

Kutzner v. Johnson, 242 F.3d 605 (5th Cir. 2001) ...................................................... 59

Kyles v. Whitley, 514 U.S. 419 (1995) .......................................................................... 77

Ladd v. State, 3 S.W.3d 547 (Tex. Crim. App. 1999) ........................................ 104, 105

Lane v. Scott, 59 F.3d 1241, 1995 WL 413097 (5th Cir. 1995) ................................... 76

Leal v. Dretke, 428 F.3d 543 (5th Cir. 2005) ............................................................. 177

Lowenfield v. Phelps, 484 U.S. 231 (1988) ................................................................ 180



                                                       xiii
          Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 15 of 215




McCleskey v. Kemp, 481 U.S. 279 (1987) .............................................................. 75, 76

McKoy v. North Carolina, 494 U.S. 433 (1990) ........................................................ 101

McQuiggin v. Perkins, 569 U.S. 383 (2013) .............................................................. 111

Maldonado v. Thaler, 625 F.3d 229 (5th Cir. 2010) ............................................. 19, 20

Mann v. Scott, 41 F.3d 968 (5th Cir. 1994) ............................................................... 100

Manson v. Brathwaite, 432 U.S. 98 (1977) ............................................................... 186

Marin v. State, 851 S.W.2d 275 (Tex. Crim. App. 1993) .......................................... 191

Martinez v. Dretke, 404 F.3d 878 (5th Cir. 2005) ....................................................... 35

Martinez v. Dretke, 426 F.Supp.2d 403 (W.D. Tex. 2006) ................................ 177, 183

Martinez v. Ryan, 566 U.S. 1 (2012) ................................................................... Passim

Matthews v. Davis, 665 F. App’x 315 (5th Cir. 2016) ........................................... 56, 67

Mays v. State, 318 S.W.3d 368 (Tex. Crim. App. 2010) ............................................ 187

Michigan v. Tucker, 417 U.S. 433 (1974) .................................................................... 48

Milam v. Davis, 733 F. App’x 781 (5th Cir.),
   cert. denied, 139 S. Ct. 335 (2018) ......................................................................... 91

Miller v. Johnson, 200 F.3d 274 (5th Cir. 2000) ................................................. 56, 116

Miller v. State, 741 S.W.2d 382 (Tex. Crim. App. 1987) .............................. 71, 74, 116

Mincey v. Arizona, 437 U.S. 385 (1978) ...................................................................... 46

Miranda v. Arizona, 384 U.S. 436 (1966) .......................................................... Passim

Mitchell v. Esparza, 540 U.S. 12 (2003) .................................................................... 190

Montoya v. Scott, 65 F.3d 405 (5th Cir. 1995) .................................................... 93, 100

Moore v. Texas, 137 S. Ct. 1039 (2017) (Moore I) ........................................... 18, 19, 21

Moore v. Texas, 139 S. Ct. 666 (2019) (Moore II) ........................................................ 17


                                                       xiv
          Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 16 of 215




Moore v. Quarterman, 526 F.Supp.2d 654 (W.D. Tex. 2007) ................................... 177

Murray v. Carrier, 477 U.S. 478 (1986) ...................................................................... 39

Murray v. Giarratano, 492 U.S. 1 (1989) .................................................................. 192

Murray v. Maggio, 736 F.2d 279 (5th Cir. 1984) ...................................................... 183

Napue v. Illinois, 360 U.S. 264 (1959) ........................................................................ 58

Neal v. Puckett, 286 F.3d 230 (5th Cir. 2002) ............................................... 14, 31, 170

Nelson v. Quarterman, 472 F.3d 287 (5th Cir. 2006) ................................................. 36

Nobles v. Johnson, 127 F.3d 409 (5th Cir. 1997) .......................................... 97, 98, 107

Norman v. Stephens, 817 F.3d 226 (5th Cir. 2016) .................................................. 168

Norris v. Davis, 826 F.3d 821 (5th Cir. 2016) ............................................................. 62

Oregon v. Elstad, 470 U.S. 298 (1985) .................................................................. 46, 49

Pape v. Thaler, 645 F.3d 281 (5th Cir. 2011) .............................................................. 64

Paredes v. Quarterman, 574 F.3d 281 (5th Cir. 2009) ............................................. 177

Paredes v. Thaler, 617 F.3d 315 (5th Cir. 2010) ....................................................... 100

Parker v. Dugger, 498 U.S. 308 (1991) ........................................................................ 76

Parker v. State, 206 S.W.3d 593 (Tex. Crim. App. 2006) ......................................... 184

Payne v. Tennessee, 501 U.S. 808 (1991)................................................... 188, 189, 190

Penry v. Johnson, 532 U.S. 782 (2001)........................................................................ 52

Petetan v. State, ---S.W.3d---, 2017 WL 915530 (Tex. Crim. App. 2017) ................. 178

Peters v. Whitley, 942 F.2d 937 (5th Cir. 1991) .......................................................... 85

Pondexter v. Quarterman, 537 F.3d 511 (5th Cir. 2008) .............................. 55, 89, 146

Pope v. Illinois, 481 U.S. 497 (1987) ......................................................................... 103



                                                       xv
         Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 17 of 215




Prytash v. State, 3 S.W.3d 522 (Tex. Crim. App. 1999) .............................................. 74

Reed v. Vannoy, 703 F. App’x 264 (5th Cir. 2017) ...................................................... 36

Reed v. Stephens, 739 F.3d 753 (5th Cir. 2014) ................................................ 107, 181

Ring v. Arizona, 536 U.S. 584 (2002) ........................................................ 179, 180, 181

Ripkowski v. State, 61 S.W.3d 378 (Tex. Crim. App. 2001) ......................... 44, 45, 186

Robles v. Thaler, 344 F. App’x 60 (5th Cir. 2009) ..................................................... 178

Roberts v. Thaler, 681 F.3d 597 (5th Cir. 2012) ....................................................... 191

Robison v. Johnson, 151 F.3d 256 (5th Cir. 1998) ...................................................... 86

Rock v. Arkansas, 483 U.S. 44 (1987) ......................................................................... 88

Rodriguez v. Quarterman, 204 F. App’x. 489 (5th Cir. 2006) .................................... 35

Rogers v. Lynaugh, 848 F.2d 606 (5th Cir. 1988) ....................................................... 92

Romero v. Lynaugh, 884 F.2d 871 (5th Cir. 1989) .................................................... 116

Ross v. Estelle, 694 F.2d 1008 (5th Cir. 1983) ...................................................... 56, 94

Ross v. Oklahoma, 487 U.S. 81 (1988) ...................................................................... 145

Rowell v. Dretke, 398 F.3d 370 (5th Cir. 2005) ................................................... 82, 180

Saldano v. State, 232 S.W.3d 77 (Tex. Crim. App. 2007) ......................................... 188

Santellan v. Cockrell, 271 F.3d 190 (5th Cir. 2001) ................................................... 36

Sawyer v. Whitley, 505 U.S. 333 (1992) ...................................................................... 38

Schad v. Arizona, 501 U.S. 624 (1991)...................................................................... 101

Scheanette v. Quarterman, 482 F.3d 815 (5th Cir. 2007) ........................................... 82

Schlup v. Delo, 513 U.S. 298 (1995) .......................................................... 107, 110, 111

Sells v. Stephens, 536 F. App’x 483 (5th Cir. 2013) .................................................. 155

Sells v. Thaler, 2012 WL 2562666 (W.D. Tex. June 28, 2012) ................. 149, 154, 155
                                                      xvi
         Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 18 of 215




Smith v. Phillips, 455 U.S. 209 (1982) ...................................................................... 115

Spence v. Johnson, 80 F.3d 989 (5th Cir. 1996).................................................. 60, 109

Sprouse v. Stephens, 748 F.3d 609 (5th Cir. 2014) ................................................... 177

Strickland v. Washington, 466 U.S. 668 (1984) .................................................. Passim

Strickler v. Greene, 527 U.S. 263 (1999) ..................................................................... 77

Swarthout v. Cooke, 526 U.S. 216 (2011) .................................................................... 84

Teague v. Lane, 489 U.S. 288 (1989) ................................................... 49, 178, 182, 189

Teague v. Scott, 60 F.3d 1167 (5th Cir. 1995) ........................................................... 145

Tison v. Arizona, 481 U.S. 137 (1987) ................................................... 97, 98, 102, 105

Trevino v. Davis, 861 F.3d 545 (5th Cir. 2017),
   cert. denied, 138 S. Ct. 1793 (2018) ..................................................................... 155

Trevino v. Thaler, 569 U.S. 413 (2013) ............................................................... Passim

Trottie v. Stephens, 720 F.3d 231 (5th Cir. 2013) ..................................................... 168

Turner v. Johnson, 106 F.3d 1178 (5th Cir. 1997) ..................................................... 95

Trevino v. Johnson, 168 F.3d 173 (5th Cir. 1999) .................................................... 192

Turner v. Quarterman, 481 F.3d 292 (5th Cir. 2007) ................................................. 52

United States v. Bennett, 874 F.3d 236 (5th Cir. 2017) ........................................ 62, 95

United States v. Bourgeois, 423 F.3d 501 (5th Cir. 2005) ........................................ 181

United States v. Brown, 650 F.3d 581 (5th Cir. 2011)................................................ 77

United States v. Burgos, 55 F.3d 933 (4th Cir. 1995) ......................................... 185–86

United States v. Fields, 483 F.3d 313 (2007) ............................................................ 188

United States v. Frye, 489 F.3d 201 (5th Cir. 2007) ................................................... 89

United States v. Hall, 455 F.3d 508 (5th Cir. 2006) ................................................. 147


                                                      xvii
          Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 19 of 215




United States v. Moye, 951 F.2d 59 (5th Cir. 1992) .................................................. 146

United State v. Paul, 217 F.3d 989 (8th Cir. 2000) .................................................... 90

United States v. Robinson, 367 F.3d 278 (5th Cir. 2004) ......................................... 179

United States v. Runyan, 290 F.3d 223 (5th Cir. 2002) ............................................. 77

United States v. Schlieve, 159 F. App’x 538 (5th Cir. 2005)....................................... 60

United States v. Snarr, 704 F.3d 368 (5th Cir. 2013)............................................... 145

United States v. Thomas, 627 F.3d 146 (5th Cir. 2010) ........................................... 115

United States v. Turner, 157 F.3d 552 (8th Cir. 1998) ............................................... 51

Uranga v. Davis, 893 F.3d 282 (5th Cir. 2018),
   cert. denied, 139. S. Ct. 1179 (2019) .................................................................... 115

Uttecht v. Brown, 551 U.S. 1 (2007) .......................................................................... 119

Valdez v. Cockrell, 274 F.3d 941 (5th Cir. 2001) ........................................................ 14

Wainwright v. Witt, 469 U.S. 412 (1985) .......................................................... 115, 119

Whiteley v. Warden, 401 U.S. 560 (1971) .................................................................. 184

Wiggins v. Smith, 539 U.S. 510 (2003) ................................................................. 31, 33

Williams v. Stephens, 575 F. App’x 380 (5th Cir. 2014) ........................................... 163

(Terry) Williams v. Taylor, 529 U.S. 362 (2000) ......................................................... 13

Woodford v. Visciotti, 537 U.S. 19 (2002).................................................................... 14

Woods v. Johnson, 75 F.3d 1017 (5th Cir. 1996) ........................................................ 75

Woods. v. Quarterman, 503 F.3d 408 (5th Cir. 2007) ................................................. 84

Woods v. Thaler, 399 F. App’x 884 (5th Cir. 2010) .......................................... 165, 166

Yohey v. Collins, 985 F.2d 222 (1993) ......................................................................... 52




                                                      xviii
          Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 20 of 215




Statutes and Rules

28 U.S.C. § 2254 ................................................................................................... Passim

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) .................... Passim

Tex. Code Crim. Proc. art. 11.071 ............................................................................... 15

Tex. Code Crim. Proc. art. 35.16 ....................................................................... 119, 135

Tex. Code Crim. Proc. art. 37.071 ............................................................... 98, 100, 104

Tex. Penal Code § 7.01 ............................................................................................... 104

Tex. Penal Code § 7.02 ......................................................................................... Passim

Tex. Penal Code § 19.03 ............................................................................................. 180


Constitutional Provisions

U.S. Const. amend. V ........................................................................................... Passim

U.S. Const. amend. VI ....................................................................................... 145, 181

U.S. Const. amend. VIII ...................................................................................... Passim

U.S. Const. amend. XIV ....................................................................................... Passim




                                                           xix
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 21 of 215




                                      ANSWER

      Petitioner Armando Leza was convicted and sentenced to death for the brutal

murder of Caryl Allen, a disabled woman, while in the course of committing robbery.

Leza now challenges his presumptively valid capital murder conviction and death

sentence by filing a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Respondent denies all of Leza’s assertions of fact except those supported by the record

or admitted herein. Further, some of Leza’s claims are procedurally barred because

they were not properly raised in state court, and he has failed to show that any of his

claims have merit or that he is entitled to further factual development. The Director

respectfully requests that Leza’s petition be denied with prejudice and that he be

denied a certificate of appealability (COA).

                             LEZA’S ALLEGATIONS

      The Director understands Leza to assert the following claims for relief:

      1.     His death-sentence is unconstitutional because he is intellectually
             disabled under Atkins v. Virginia.1

      2.     Trial counsel were ineffective for failing to present evidence related to
             his intellectual disability to the jury for mitigation purposes.

      3.     Miranda2 waiver:
             a.   The trial court erred by admitting his police statement because
                  his Miranda waiver was invalid.
             b.   Trial counsel were ineffective for failing to properly object to the
                  police statement.

      4.     False DNA Evidence:

_____________________________________________________________________________________
1      536 U.S. 304 (2002).

2     Miranda v. Arizona, 384 U.S. 436 (1966).

                                           1
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 22 of 215




             a.    The State introduced false evidence that the victim’s blood was
                   found on Leza’s shoe.
             b.    Trial counsel were ineffective for admitting that the victim’s blood
                   was found on Leza’s shoe.
             c.    The State created a false inference that Leza’s footprints were
                   found at the scene of the crime.
             d.    Trial counsel were ineffective for failing to effectively cross-
                   examine Robert Sailors about the Bexar County Crime Lab’s
                   accreditation.
             e.    Trial counsel were ineffective for failing to object to the State’s
                   argument about the footprints or elicit testimony that the bottom
                   of Leza’s left shoe tested negative for the presence of blood.
             f.    The State presented false testimony about the collection of DNA
                   evidence from the victim.

      5.     Trial counsel were ineffective for failing to object to an improper
             comment made by the trial judge about the DNA results.

      6.     Trial counsel were ineffective by failing to argue proper grounds for the
             admission of Delores Trevino’s plea agreement, which the trial court
             excluded.

      7.     The State suppressed material, exculpatory notes taken by the
             prosecutor during Trevino’s pre-plea confession, in violation of Brady v.
             Maryland.3

      8.     Amanda Leza’s testimony:
             a.  The trial court improperly excluded the testimony.
             b.  Trial counsel were ineffective for failing to object to the exclusion
                 of the testimony as a due process violation.
             c.  Trial counsel were ineffective for failing to offer the testimony at
                 the guilt/innocence portion of trial.

      9.     Inconsistent theories:
             a.    The State violated Leza’s right to due process by presenting a
                   theory to the jury that he was the primary actor in the murder,
                   which was inconsistent with Trevino’s plea of guilty.
             b.    Trial counsel were ineffective for failing to object to these
                   inconsistent theories.

      10.    Conspiracy:
             a.   There was insufficient evidence of the charge of conspiracy to
                  commit murder that was presented to the jury.
_____________________________________________________________________________________
3      373 U.S. 83 (1963).

                                          2
Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 23 of 215




      b.    The trial court erred by misstating the law of conspiracy in the
            jury charge.
      c.    The state committed misconduct by presenting the conspiracy
            argument despite the lack of evidence supporting it.
      d.    Trial counsel were ineffective for failing to object to these errors.

11.   Multiple theories:
      a.    The trial court violated Leza’s due process right to a unanimous
            verdict by presenting multiple theories to the jury.
      b.    The presentation of multiple theories precluded the jury from
            making the factual findings on Leza’s individual responsibility
            necessary to sentence him to death.

12.   Leza is actually innocent of capital murder.

13.   Trial counsel were ineffective during jury selection for:
      a.     failing to question veniremembers about racial bias;
      b.     failing to challenge all seated jurors for cause or not questioning
             them adequately;
      c.     using peremptory challenges instead of challenges for cause on
             veniremembers; and
      d.     committing multiple errors resulting in cumulative error.

14.   Trial Counsel were ineffective for failing to present evidence that Leza
      suffers from Fetal Alcohol Spectrum Disorder (FASD) and/or Alcohol
      Related Neurodevelopmental Disorder:
      a.     to prove that he did not possess the requisite mental state for
             capital murder; and
      b.     as mitigation evidence at punishment.

15.   Trial counsel were ineffective for failing to investigate and present
      mitigating evidence of Leza’s psycho-social history.

16.   Trial counsel were ineffective for failing to present mitigating evidence
      that Leza suffered from drug addiction.

17.   Trial counsel were ineffective at punishment for:
      a.     failing to adequately prepare witnesses to testify;
      b.     failing to counter evidence that Leza was involved in an
             extraneous offense drive-by shooting; and
      c.     failing to combat evidence of Leza’s attempted escape from prison.

18.   Leza’s death-sentence is unconstitutional because terms in the jury
      charge were inadequately defined.

                                   3
        Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 24 of 215




       19.    Leza’s conviction and death-sentence are unconstitutional because the
              grand jury was not asked to consider the aggravating circumstances
              presented to the jury at punishment.

       20.    Leza’s death-sentence is unconstitutional because the “10-12 rule” is
              misleading and results in arbitrariness in imposition of the death
              penalty.

       21.    Trial Counsel were ineffective for:
              a.     failing to deliver an opening statement;
              b.     failing to object to a statement made by a detective about Leza’s
                     arrest;
              c.     failing to object to an improper photo-identification procedure;
                     and
              d.     failing to object to the admission of gruesome crime-scene
                     photographs.

       22.    Victim impact evidence:
              a.    The trial court erred by failing to properly instruct the jury on
                    victim impact evidence.
              b.    Trial counsel were ineffective for failing to object to improper
                    victim impact evidence.

       23.    Leza’s conviction and sentence are unconstitutional because his trial,
              sentencing, and appellate proceedings were conducted by elected judges.

       24.    Leza’s constitutional rights were violated because his state habeas
              counsel was subject to a conflict of interest.

       25.    Leza’s conviction and sentence violate the Constitution due to
              cumulative error.

                             STATEMENT OF THE CASE

       Leza was convicted and sentenced to death for capital murder in a judgment

entered on May 21, 2009. 3 CR 836–37.4 The Texas Court of Criminal Appeals (CCA)

_____________________________________________________________________________________
4       CR” refers to the clerk’s record, preceded by volume number and followed by the page
number(s). “RR” refers to the Reporter’s Record of transcribed trial proceedings, preceded by
volume number and followed by page number(s). “SX” refers to the State’s exhibits, followed
by exhibit number and page number(s) where applicable. “SHCR” refers to the state habeas
clerk’s record—the transcript of pleadings and documents filed with the court during Leza’s
state habeas proceeding—preceded by volume number and followed by page number(s).

                                             4
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 25 of 215




affirmed Leza’s conviction and sentence on direct appeal. Leza v. State, 351 S.W.3d

344 (Tex. Crim. App. 2011). Leza filed a state application for writ of habeas corpus.

1 SHCR 1–127.       The trial court entered findings-of-fact and conclusions-of-law

recommending that relief be denied. 8 SHCR 2230–413. The CCA issued an order

adopting some of the trial court’s findings and conclusions, providing additional

reasoning related to some of his claims, and denying habeas relief based on the

adopted findings and its own review. Ex parte Leza, WR-81,580-01, 2017 WL 117347

(Tex. Crim. App. Jan. 11, 2017). After Leza filed his initial federal habeas petition,

DE 14, this Court granted his motion to stay proceedings so that he could return to

state court to raise unexhausted claims.         DE 34.     The CCA dismissed Leza’s

subsequent state habeas application as an abuse of the writ. Ex parte Leza, WR-

81,580-02 (Tex. Crim. App. Jan. 9, 2019). These proceedings follow.

                              STATEMENT OF FACTS

I.    Facts Relating to Guilt-Innocence

      On direct appeal, the CCA provided the following summary of the facts of

Leza’s capital crime:

              The State’s evidence at trial showed generally that [Leza] and his
      girlfriend, Dolores Trevino, were admitted to the apartment of Caryl
      Jean Allen, a semi-invalid, in the early morning hours of April 4, 2007.
      Both [Leza] and Trevino were staying with [Leza’s] sister in the same
      apartment complex, and Allen had helped them out in the past by giving
_____________________________________________________________________________________
“SHRR” refers to the state habeas evidentiary hearing reporter’s record, preceded by volume
number and followed by page number(s). “SHCR2” refers to the state habeas clerk’s record
for Leza’s second state habeas proceeding, preceded by volume number and followed by page
number(s). “DE” refers to this Court’s docket entry, followed by docket number and page
number(s). The Director’s citations to the docket entry page numbers refers to the ECF page
number at the top of each page rather than the number at the bottom of each page.


                                            5
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 26 of 215




      them rides. When Allen refused on this occasion to provide them with
      money with which to buy drugs, they tied her up on the floor of her
      bedroom. One or both of them then cut her throat and stabbed her in
      the chest with a kitchen knife. Each wound was fatal. They took a
      number of items from the apartment, commandeered Allen’s car,
      pawned the items they had stolen, and then set fire to and abandoned
      Allen’s car. Both were arrested within forty-eight hours of the offense,
      albeit for traffic warrants, and questioned at the homicide office of the
      San Antonio Police Department. In the video recording of his
      interrogation, having been urged by the interrogating officer that it was
      unmanly to allow his girlfriend to take responsibility for the murder
      component of the offense, [Leza] eventually admitted that he had been
      the one to cut Allen’s throat.5 In a general verdict that did not specify
      whether it believed [Leza] to be the principal actor or a party to Allen’s
      murder, the jury found [Leza] guilty and, upon hearing additional
      evidence at the punishment phase about his prior criminal history and
      behavior while previously incarcerated, answered the special issues in
      such a way as to mandate the death penalty.

Leza v. State, 351 S.W.3d at 347–48 (footnote in original).

II.   Facts Relating to Punishment

      A.     The State’s future-dangerousness evidence

      The State first showed that Leza had previously been convicted for the

following offenses: burglary of a habitation, no force, for which Leza was sentenced to

six years imprisonment, 17 RR 20, SX 88; theft, $750 to $20,000, SX 86; burglary of

a building and evading arrest, 17 RR 20; unlawful carrying of a weapon, 17 RR 21,

SX 89(a); criminal trespass, private, 17 RR 22–23, SX 90(a); and failure to show

identification to a police officer while having a Texas warrant, 17 RR 23–24, SX 91(a).

      The State then attempted to show Leza was involved in a drive-by shooting

that left a man, Abel Carrasco, dead. 17 RR 34–41; 18 RR 4–11. Rudy Trevino and

Leza’s brother William Chapman were apparently convicted for the offense. DE 11-

_____________________________________________________________________________________
5      [Leza] was not asked, and did not offer to give, a written statement.

                                          6
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 27 of 215




2 & 11-5. Before the jury, Jesse Peck testified that Leza was in the bed of a truck

that included Trevino and Chapman, and he passed a loaded gun clip to Trevino that

was not used. 17 RR 36–41. The State’s other witness, Albert Aguilar, testified he

was in the car with Carrasco when Carrasco got shot, but he did not recognize Leza

and did not see Leza shoot the gun. 18 RR 4–11. The State then attempted to present

Carrasco’s mother to testify that her son was murdered. However, the trial court

excused the jury and asked the State what the purpose was of her testimony and how

it pertained to the special issues. Ultimately, the State did not convince the court

that Leza had any substantial involvement in this crime, and the court did not permit

Carrasco’s mother to testify. 18 RR 13–21. Via stipulation, the jury was simply

informed Carrasco was killed in the shooting, but Leza’s involvement was not

mentioned. 18 RR 18–21.

      Maria Elizabeth Rodriguez then testified that she had previously dated Leza.

18 RR 22. She was aware Leza had been in TYC, but she never questioned him about

his previous criminal activity, and Leza did not tell her about the drive-by shooting.

18 RR 22–23. She stated that she did not want to testify but was forced to because

she was subpoenaed. She further said that Leza never abused or hit her. 18 RR 26.

      Next, two TDCJ officers, Billy Carr and Rene Avila, testified about Leza’s

attempted escape with two other inmates during his prior incarceration on the

Connelly Unit. Billy Carr testified that on August 17, 2001, he was looking for three

unaccounted for inmates, one being Leza. 18 RR 28–29. In the kitchen area, there

were three eight-foot high freezers, and above them on the ceiling was a hatch to the



                                          7
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 28 of 215




outside of the roof. 18 RR 30–33. When Carr arrived at about 1:00 a.m., he found

three offenders in hand restraints, including Leza. In the crawl space between the

freezer and hatch, he and another officer found three state issued cold weather coats,

three extra state issued pants and shirts, and four pieces of strips of galvanized metal

crafted into different forms. The metal pieces were nine inches to a foot in length and

about an inch and a half wide. 18 RR 33–34. The roof access hatch had been slightly

damaged indicating it had been jimmied. 18 RR 35.

      Prior TDCJ officer Rene Avila, who worked on the Connally Unit, testified that

in the early morning hours of August 17, 2001, he was looking for some missing

prisoners, including Leza. 18 RR 42. He was in the back dock area looking for them,

which is outside, and then he looked through some double doors and saw three

individuals. 18 RR 45. They did not have permission to be there at 1:00 a.m. 18 RR

45–46. Leza was on top of a bread rack, which was leaning against the freezer, and

part of Leza’s body was on the freezer. 18 RR 46–47. Leza was probably a couple of

feet from the roof access panel. 18 RR 47. Other officers responded and they took

custody of the inmates. 18 RR 48. Leza received a loss of recreation and commissary

privileges for forty-five days as a result. 18 RR 50.

      Joe Anthony Obregon, an officer with the San Antonio Police Department,

testified that on June 10, 1995, he stopped Leza at 7:35 pm, initially for a traffic stop.

18 RR 52. Leza was arrested for failure to provide a driver’s license and proof of

identification. In the process, Leza said he had a gun under the seat of his car. 18

RR 53–54. Under the seat, Officer Obregon found a .32 caliber revolver fully loaded



                                            8
        Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 29 of 215




with six live rounds. 18 RR 54. Near the gun was a small pouch that contained

fourteen more bullets of the same caliber. The serial number on the gun had been

filed off such that it was not visible. 18 RR 55–56. On cross-examination, Officer

Obregon stated that Leza was polite and cooperative during the stop. 18 RR 57, 59.

       Lisa Marie Cuello, an officer with the Bexar County Sheriff’s Department,

testified that in 2009, she was the floor supervisor assigned to the jail. 18 RR 60–61.

She spoke to Leza about some contraband taken from him, specifically a razor blade

in an envelope, and Bexar County does not issue razor blades. Leza admitted it

belonged to him. 18 RR 61–62.

       Larry Beard was employed as a Sergeant with the Bexar County Jail. 18 RR

69. On June 14, 2008, he received a disciplinary report involving Leza using profanity

toward the staff. Beard assessed whether there had been any resolution based in

part on Leza’s attitude. Leza admitted to some wrong doing but was very non-caring

and cold about it. Leza stated “so what,” and his attitude toward all the staff was

poor. 18 RR 70–71. Leza showed no remorse for his actions. 18 RR 77–78.6

       Finally, Daryl Allen testified that the victim, Caryl, was his twin sister. 18 RR

90. There are five siblings in the family. 18 RR 91–92. Daryl spoke about his

closeness with Caryl and the activities they did together. 18 RR 93. Caryl had four

children and eleven grandchildren. She was close to her grandchildren, and helped

raise some. 18 RR 95–96. Daryl said his sister’s death had the worst impact on him.


_____________________________________________________________________________________
6       Another Bexar County detention officer, James Porter, testified that Leza threatened
him at one point. However, the trial judge ultimately instructed the jury to disregard all of
his testimony. 18 RR 79–89.

                                             9
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 30 of 215




They were raised to help people and be generous to the needy. However, because of

her murder, he stopped being that way, and a person’s ethnicity has become an issue

for him. 18 RR 97–98. He explained how caring and helpful Caryl was. 18 RR 98–

99. Daryl said that their sister Gaynell, who helped Caryl for two years, felt that she

lost a child and that Gaynell had to bear the brunt of Caryl’s death, although her

death impacted all the family. 18 RR 99–101. At the end of his testimony, Daryl

briefly lashed out at Leza and called him a “damn coward.” 18 RR 102.

      B.     The defense’s case in mitigation

      The defense first presented Amanda Leza, Leza’s sister, to testify that Trevino

admitted to solely killing Allen.    But the trial court ultimately disallowed the

testimony because Amanda’s testimony about what Trevino said to her was

inconsistent and because she could not follow the court’s instructions. 18 RR 107.

Thus, before the jury, Amanda simply stated that Trevino showed no remorse and

was smiling in the car after crime, while Leza showed remorse. She then asked the

jury to spare her brother’s life. 18 RR 115

      Julia Sanchez testified that Leza is her stepbrother. 18 RR 116. They were

close growing up, and when she moved out of her family’s house, Leza would come

stay with her and her boyfriend at their apartment. Leza was thirteen or fourteen

years old at the time. 18 RR 117. Sanchez stated that Leza’s mother, Celia, who is

not her mother, would allow Leza to stay with her over the weekend. However, then

she would “snap” and say she wanted Leza back, and Celia would threaten her. As a

result, Sanchez was afraid of Celia. 18 RR 118. Sanchez also saw Celia threaten



                                          10
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 31 of 215




their father. On one weekend, Leza was seeing his father, but Celia wanted Leza

back. Celia obtained a chain, confronted their father, and started swinging the chain

around while walking toward their father. 18 RR 119. Finally, Sanchez stated that

Leza dropped out of school at about age twelve. 18 RR 120.

      Armando Leza, Sr., Leza’s father, then testified through an interpreter. He

stated that he was married to Celia for about ten years, but they divorced. 18 RR

124. After he moved out, he tried to see Leza and his siblings. One time, Leza called

him and told him to pick him up because Leza wanted to be with him. He picked up

Leza at the corner and brought him to his apartment. Essentially, he was hiding

Leza, but Celia found them and “threw the police to me.” Armando said he feared

Celia, and she would threaten him. He thought it was a mistake on his part not to

talk to the police about the matter. 18 RR 125–26. Armando said Leza was still small

at the time, before Leza was in the Texas Youth Commission (TYC). Armando asked

the jury to spare Leza’s life. 18 RR 126.

      Frank Aubuchon testified that he worked in TDCJ, classification, for many

years. 18 RR 127–29. He reviewed Leza’s record, and, based on that and assuming

Leza received life without parole, he believed Leza would be placed in administrative

segregation or maximum custody. He made that determination based on Leza’s prior

institutional behavior, which was not good. Leza previously served a complete six-

year sentence with no parole or mandatory supervision because he was suspected of

being involved in gang-related assaults and attempted escape from the Connally

maximum security unit. 18 RR 136. The evidence showed Leza was directly involved



                                            11
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 32 of 215




in a gang-related assault, not merely associated with it, while he was in general

population. Leza’s records also showed some prior verbal threatening behavior.

18 RR 137. At the time of his discharge, Leza was in administrative segregation.

Thus, Aubuchon believed Leza would go right back into administrative segregation if

sentenced to life without parole. 18 RR 138. He then explained life in administrative

segregation. 18 RR 138–39. Aubuchon said there is no difference in the level of

supervision of an inmate in administrative segregation versus an inmate on death

row. 18 RR 146. On cross-examination, Aubuchon stated that, at a minimum, Leza

would have a G3 classification upon entering TDCJ, meaning he would be in general

population, albeit with some restrictions. 18 RR 148–49. He also stated an inmate

is reviewed every ten years, and Leza could potentially go to a G2 classification where

he is housed in a dormitory and could do any job in the prison. 18 RR 152–53. But

due to changes in the law, this has not yet happened with an inmate. 18 RR 153.

However, for sixteen years before the policy change, capital offenders mingled with

others in general population, and no one got killed. 18 RR 154–55. Aubuchon said

he could not guarantee Leza would be placed in maximum custody, but he believed it

was more likely than not. 18 RR 157–58.

                                    ARGUMENT

      “The statutory authority of federal courts to issue habeas corpus relief for

persons in state custody is provided by 28 U.S.C. § 2254, as amended by the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA).” Harrington v.

Richter, 562 U.S. 86, 97 (2011). AEDPA “requires a state prisoner seeking federal



                                          12
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 33 of 215




habeas relief first to ‘exhaus[t] the remedies available in the courts of the State.’”

Kernan v. Hinojosa, 136 S. Ct. 1603, 1604 (2016) (per curiam) (alteration in original).

State court adjudication, in turn, requires review under § 2254(d). Richter, 562 U.S.

at 98–99. This section “imposes a highly deferential standard of review for evaluating

state court rulings and demands that state court decisions be given the benefit of the

doubt,” Hardy v. Cross, 565 U.S. 65, 66 (2011) (per curiam) (quotation omitted), and

“is limited to the record that was before the state court.” Cullen v. Pinholster, 563

U.S. 170, 181 (2011).

      Under § 2254(d), relief may not be granted unless the state court adjudication

(1) “‘was contrary to’ federal law then clearly established in the holdings of” the

Supreme Court, (2) “‘involved an unreasonable application of’ such law,” or (3) “‘was

based on an unreasonable determination of the facts’ in light of the record before the

state court.”    Richter, 562 U.S. at 100 (quoting § 2254(d)(1)–(2)) (citing

(Terry) Williams v. Taylor, 529 U.S. 362, 412 (2000)).

      A state court decision is contrary to clearly established federal law if it “applies

a rule that contradicts the governing law set forth in [the Supreme Court’s] cases” or

confronts facts that are “materially indistinguishable” from relevant Supreme Court

precedent yet reaches an opposite result. (Terry) Williams, 529 U.S. at 405–06. A

state court unreasonably applies clearly established federal law if it correctly

identifies the governing Supreme Court precedent but unreasonably applies it to the

facts of a particular case. Id. at 407–09. To analyze unreasonable application, a

federal court “must determine what arguments or theories supported or . . . could



                                           13
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 34 of 215




have supported[] the state court’s decision[] and then it must ask whether it is

possible fairminded jurists could disagree that those arguments or theories are

inconsistent with the holding in a prior decision of [the Supreme] Court.” Richter, 562

U.S. at 102. Thus, “a state court’s determination that a claim lacks merit precludes

federal habeas relief so long as fairminded jurists could disagree” on the correctness

of the state court’s decision. Id. at 101 (quotation omitted).

      Further, it is the state court’s “ultimate decision” that is to be tested for

unreasonableness and not every jot of its reasoning. Neal v. Puckett, 286 F.3d 230,

246 (5th Cir. 2002) (en banc). Indeed, state courts are presumed to “know and follow

the law.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002). And, even if the state court’s

decision lacks reasoning, § 2254(d) applies and must be overcome by the inmate.

Richter, 562 U.S. at 98.

      AEDPA also provides that state court factual findings “shall be presumed to

be correct” unless an inmate carries “the burden of rebutting the presumption of

correctness by clear and convincing evidence.” § 2254(e)(1). This presumption is

“especially strong” where, as here, the state trial judge and the state habeas judge

are one and the same. Clark v. Johnson, 202 F.3d 760, 764 (5th Cir. 2000). “The

presumption of [factual] correctness not only applies to explicit findings of fact, but it

also applies to those unarticulated findings which are necessary to the state court’s

conclusions of mixed law and fact.” Valdez v. Cockrell, 274 F.3d 941, 948 n.11 (5th

Cir. 2001).




                                           14
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 35 of 215




I.    The State Court Reasonably Rejected Leza’s Claim that His Death
      Sentence Is Unconstitutional because He Is Intellectually Disabled
      (Claim 1).

      Leza contends that his death-sentence is unconstitutional because he is

intellectually disabled. DE 50 at 22–35. He raised this claim in his subsequent state

habeas application after this Court stayed this federal habeas proceeding. But see

Section I, A, infra. The CCA dismissed the claim finding that Leza failed to meet the

requirements for a subsequent habeas application under Texas Code of Criminal

Procedure Article 11.071, Section 5. But under Fifth Circuit precedent, the dismissal

constitutes a merits adjudication of the Atkins claim and, consequently, is entitled to

deference under AEDPA. See Busby v. Davis, 925 F.3d 699, 707–10 (5th Cir. 2019)

(citing Ex parte Blue, 230 S.W.3d 151, 162–63 (Tex. Crim. App. 2007)), cert. denied,

2020 WL 129667 (Jan. 13, 2020). Leza fails to show that the rejection of his claim is

objectively unreasonable.

      A.     State court findings

      Although Leza did not explicitly raise a freestanding Atkins claim in his

original state habeas application, substantively he did.      The state habeas court

correctly pointed out that Leza “tap-dances all around the application without using

the terminology of intellectual disability.” 8 SHCR 2396. The court then said:

“Despite all the serious deficiencies in the application, it can be discerned that the

real issue to be honestly addressed here is intellectual disability.” Id. The reason for

this is that Leza presented a number of experts at the state habeas hearing who

testified and opined about his supposed intellectual disability. 1 SHRR 7–151. Thus,



                                          15
        Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 36 of 215




the state habeas court did enter findings and conclusions pertaining to this claim,

which are entitled to deference under § 2254(d). At the very least, these findings are

entitled to a presumption of correctness under § 2254(e).

       First, the habeas court set out the legal standard for assessing intellectual

disability.   8 SHCR 2396–2401.      The court then assessed the trial and habeas

evidence from Drs. Sherman, Brown, Milam, Murphey, DeMoor, and Roache.

8 SHCR 2401–04. The court then found and concluded as follows:

       Dr. Sherman’s psychological evaluation testing showed that Mr. Leza
       had an IQ well above 70, even though Mr. Leza had learning deficits.
       His record showed that he had adaptive skills in his chosen career as a
       criminal. Even considering the habeas evidence, the best (or worse) that
       Mr. Leza can say is that he had, in the words of his best expert witness,
       Dr. DeMoor, “possible mild intellectual disability.” Dr. Murphey also
       testified that Mr. Leza had but a mild intellectual disability. A
       possibility does not create the requisite probability that was Mr. Leza’s
       burden of proof. Additionally, considering the information from trial
       and the habeas proceeding and balancing all the evidence that militates
       for or mitigates against the imposition of the death penalty, it cannot be
       said that Mr. Leza was prejudiced as there was no reasonable
       probability that would undermine confidence in the sentence that was
       rendered.

       Considering the strong presumption that counsel’s conduct falls within
       the wide range of reasonable professional assistance and [Leza’s] failure
       to carry his burden of proof on the Strickland issue, defense counsel did
       not provide ineffective assistance of counsel in their investigation of
       intellectual functioning of Mr. Leza. Dr. DeMoor’s view of the testing by
       Dr. Milam and Dr. Murphey casts a suspicion on the veracity of the
       testimony about the tests administered. Conflicting expert testimony
       invites jurors to make a credibility determination, not to tally which side
       produces the most experts.

8 SHCR 2404–05 (citing Chester v. Thaler, 666 F.3d 340, 349 (5th Cir. 2011)). This

decision is not objectively unreasonable, and Leza has failed to rebut the presumption

of correctness afforded the findings of fact with clear and convincing evidence.

                                           16
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 37 of 215




      B.     Applicable Law

      “[T]he Constitution places a substantive restriction on the State’s power to

take the life of a[n] [intellectually disabled] offender.”    Atkins, 536 U.S. at 321.

Recognizing that not all offenders who claim intellectual disability “will be so

impaired as to fall within the range of [intellectually disabled] offenders about whom

there is a national consensus,” the Supreme Court charged the states to develop

“appropriate ways to enforce the constitutional restriction upon [their] execution of

sentences.” Id. at 317. As stated in Atkins:

             The [AAMR] defines [intellectual disability] as follows:
      “[Intellectual disability] refers to substantial limitations in present
      functioning. It is characterized by significantly subaverage intellectual
      functioning, existing concurrently with related limitations in two or
      more of the following applicable adaptive skill areas: communication,
      self-care, home living, social skills, community use, self-direction, health
      and safety, functional academics, leisure, and work. [Intellectual
      disability] manifests before age 18.”

Id. at 309 n.3 (internal citations omitted).

      The CCA has likewise adopted the three-pronged criteria in the Diagnostic and

Statistical Manual, 5th edition (DSM–5) for finding intellectual disability: (A) deficits

in general mental abilities, (B) impairment in everyday adaptive functioning, in

comparison to an individual’s age-, gender-, and socioculturally-matched peers, and

(C) onset during the developmental period. Ex parte Moore, 548 S.W.3d 552, 560

(Tex. Crim. App. 2018). The Supreme Court considers this to be the appropriate test

for intellectual disability. Moore v. Texas, 139 S. Ct. 666, 668 (2019) (Moore II).

      With regard to IQ scores, overall scores cannot operate as a strict cutoff.

Rather, the score must be considered along with the standard error of measurement

                                           17
        Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 38 of 215




(SEM) for the test. Hall v. Florida, 572 U.S. 701, 711–12 (2014). If the low end of

the SEM is at 70 or below, then an assessment of adaptive functioning must be

considered. Id. at 723; Moore v. Texas, 137 S. Ct. 1039, 1049 (2017) (Moore I). “In

determining the significance of adaptive deficits, clinicians look to whether an

individual's adaptive performance falls two or more standard deviations below the

mean in any of the three adaptive skill sets (conceptual, social, and practical).”

Moore I, 137 S. Ct. at 1046.

       C.     Leza’s evidence fails           to    demonstrate       that    he    is
              intellectually disabled.

              1.     IQ scores

       Leza’s IQ scores demonstrate that he is not intellectually disabled.               He

presents three rounds of testing that he contends establish his subaverage

intellectual functioning. All of these evaluations were presented in state court in

support of an ineffective-assistance-of-trial-counsel (IATC) claim. 1 SHCR 82–96. On

federal habeas, Leza has added the declaration of Dr. Kenneth Benedict interpreting

the previously performed testing.7 DE 8-20 at 2–39.

                     a.     First score

       The problem with Leza’s claim is that the lone IQ test occurring before age

eighteen was also his highest score. In 1993, when Leza was sixteen, Dr. J. O.

Sherman administered the WISC-R (Wechsler Intelligence Scale for Children—

Revised). Leza achieved a full-scale score of 85, which falls well outside the range of

_____________________________________________________________________________________
7       Because this claim was adjudicated on the merits, Dr. Benedict’s declaration
regarding this claim is barred under Pinholster. See footnote 11, infra. Nonetheless, portions
of his declaration are discussed below.

                                             18
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 39 of 215




intellectual disability. DE 10-4 at 5–6. In fact, psychiatrist Dr. Thomas DeMoor, who

evaluated Leza’s test scores and testified on his behalf at the state writ hearing,

described the 85 as “within the low range of average.” 1 SHRR 96.

      Nonetheless, Leza argues that this Court should account for the Flynn Effect

and adjust his score down to a 79. DE 50 at 26. The Flynn Effect posits that over

time, the IQ scores of a population rise without corresponding increases in

intelligence and, thus, the test must be re-normalized. In re Mathis, 483 F.3d 395,

398 (5th Cir. 2007). It is uncertain whether the Flynn Effect applies in Texas.

See, e.g., Maldonado v. Thaler, 625 F.3d 229, 238 (5th Cir. 2010); see also In re

Cathey, 857 F.3d 221, 236–37 (5th Cir. 2017) (declining to resolve whether the Flynn

Effect is valid); but see In re Johnson, 935 F.3d 284, 292 (5th Cir. 2019) (stating that

“courts recognized as viable a theory called the Flynn Effect”). In any event, even

accounting for the Flynn Effect and the SEM, Leza admits that his 1993 IQ score

range would fall between 74 and 84, which still fails to demonstrate an intellectual

disability. DE 50 at 26–27. The low end of the SEM does not fall within the range of

intellectual disability sufficient to trigger an analysis of adaptive deficits. See Moore

I, 137 S. Ct. at 1049 (“Because the lower end of Moore’s score range falls at or below

70, the CCA had to move on to consider Moore’s adaptive functioning.”) (citing Hall).

      Leza challenges Dr. Sherman’s testing via the declaration from Dr. Benedict

claiming that Dr. Sherman used outdated testing, the disparities between the verbal

and performance scores essentially invalidate the overall score, and developmental

problems reveal the need for further neuropsychological assessments. DE 50 at 27–



                                           19
        Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 40 of 215




28. But there is no basis for these assertions. “[U]nder Texas law, the lack of a full-

scale IQ score of 75 or lower is fatal to an Atkins claim.” Blue v. Thaler, 665 F.3d 647,

658 (5th Cir. 2011) (citing Maldonado, 625 F.3d at 240). Moreover, the Fifth Circuit

“has previously held that Atkins gives the states discretion in how they define and

determine the existence of mental retardation. The CCA’s use of 75 as its upper-limit

IQ-score cutoff point tracks the DSM–IV's diagnostic criteria and finds support in

Atkins itself.” Id. at 658–59 (footnotes omitted). Further, Leza’s is not claiming that

Dr. Sherman’s testing was flawed, only that he believes the individual scores

somehow undermine the true full-scale score.          He cites no precedent for that

proposition. Moreover, Dr. Sherman’s finding of developmental problems has no

bearing on IQ. The CCA “has regarded non-IQ evidence as relevant to an assessment

of intellectual functioning only where a full-scale IQ score was within the margin of

error for standardized IQ testing. . . . [A]pplicants may not use clinical assessment as

a replacement for full-scale IQ scores in measuring intellectual functioning.” Ex parte

Hearn, 310 S.W.3d 424, 431 (Tex. Crim. App. 2010); see also Hearn v. Thaler, 669

F.3d 265, 272-73 (5th Cir. 2012) (holding that the CCA’s determination that clinical

assessment cannot replace IQ testing should not be second-guessed under AEDPA in

light of Atkins).

                    b.     Second score

       In 2009, Dr. Daneen Milam administered the WAIS-IV (Wechsler Adult

Intelligence Scale—Fourth Edition) IQ test on which Leza scored a 79. After an

extensive ten-hour neuropsychological examination, Dr. Milam determined that



                                           20
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 41 of 215




“Mr. Leza exhibited scores in the mentally retarded range on all verbally loaded

subtests but scored well within the normal limits on visual, and gross and fine motor

tasks.” DE 10 at 7; 1 SHCR 198. She continued, “Were his performance to have

provided proof of mental retardation, his scores on all measures would have been

uniformly low. However, on some measures his performance was well within normal

limits while other measures were in the mentally retarded range, indicating brain

dysfunction and lifelong neurological impairment.” Id.

      Thus, Leza’s own state habeas expert concluded that he was not intellectually

disabled in 2009. Leza also concedes that this full-scale score is not subject to the

Flynn Effect. DE 50 at 29. The SEM for the score is 75 to 83, which falls far short of

70 or below necessary to consider adaptive deficits per Moore I.

      Leza criticizes Dr. Milam’s testing and analysis, even though she gave Leza

the most recent version of the WAIS, claiming that she believed all scores must be in

the range of impaired functioning to support an intellectual-disability diagnosis.

DE 50 at 28. But at no point in her declaration did Dr. Milam make that assertion.

I SHCR 198. Instead, she simply remarked that some of the scores, notably the

verbal, were within the “mentally retarded range,” whereas scores pertaining to

motor skills were well within normal limits. Id. Thus, she believed this disparity

represented “brain dysfunction” and “neurological impairment.” Id. Her testing just

did not reveal intellectual disability.8 In short, Dr. Milam’s report refutes Leza’s

claim as well.

_____________________________________________________________________________________
8      In his declaration, Dr. Benedict concedes he found no errors in Dr. Milam’s
administration of the WAIS-IV. DE 8-20 at 15.

                                         21
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 42 of 215




                    c.     Third score

      Leza was tested in 2014 by Dr. Joann Murphey, who administered the SB5

(Stanford-Binet Intelligence Scale—Fifth Edition) IQ test on which Leza scored a 75,

yielding a range of 72 to 80.9 DE 10-3 at 2, 1 SHRR 19, 110. However, the reliability

of this score is dubious. Leza’s federal habeas expert, Dr. Benedict, explained his

inability to fully rely on Dr. Murphey’s evaluation: “[T]he data are interpreted from

a strictly empirical standpoint, with little to no qualitative data regarding Mr. Leza’s

performance, and with little to no integration of the newly collected SB5 data with

previous data from assessments of Mr. Leza’s intellectual functioning.” DE 8-20 at

18. He also claims that there are multiple scoring errors in Dr. Murphey’s report,

opining that he believes some of the scores were too high. Id. In addition, in at least

one other case, the CCA has declined to accept an IQ score from a test administered

by Dr. Murphey, finding she was not credible. Ex parte Weathers, No. WR-64302-02,

2014 WL 1758977, at *4–5 (Tex. Crim. App. Apr. 30, 2014) (Price, J., concurring)

(detailing state habeas adverse credibility findings about Dr. Murphey).

      Moreover, as Leza concedes, Dr. Murphey’s test results are curious because,

unlike the prior two tests, Leza scored higher on the verbal component than he did

on performance. DE 50 at 30; DE 8-20 at 18. Dr. Benedict concluded that without

further behavioral observations or interpretation of the data, the only conclusion he

could reach was that Leza’s performance conveyed “substantial conceptual deficits,


_____________________________________________________________________________________
9      Dr. Murphey’s report and testimony reflect a score of 75. DE 10-3 at 2; 1 SHRR 110.
However, in his declaration, Dr. Benedict explains that Dr. Murphey made a scoring error,
and that, in his view, Leza’s accurate full-scale score on the SB5 was a 74. DE 8-20 at 19.

                                            22
        Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 43 of 215




at different points in time, from both verbal- and visual-based tests of intelligence.”

DE 8-20 at 18. But because Dr. Benedict performed no additional testing on Leza

and merely opined on testing already conducted, it could also be argued that the

results indicate Dr. Murphey’s testing is suspect.

       In any event, even if it is accepted as valid, Leza’s 2014 SB5 score within a

range of 72–80 does not show that he is intellectually disabled. During her writ

hearing testimony, Dr. Murphey stated that she believed Leza was “mildly

intellectually disabled,” but the report explicitly classified his full-scale score only as

“Borderline Delayed.” DE 10-3 at 2.10 Instructively, the Fifth Circuit recently held

that the CCA reasonably determined that a petitioner could not demonstrate

subaverage intellectual functioning when the lowest IQ score he provided was a 74

on the WAIS-IV (yielding a range from 70–79), which the test’s administrator

described as “Borderline.”       Busby, 892 F.3d at 751.         Moreover, Dr. Murphey

administered the Stanford-Binet IQ test to Leza. While this test may be adequate,

the Supreme Court has recognized that the WAIS is “the standard instrument in the

United States for assessing intellectual functioning.” Atkins, 536 U.S. at 309 n.5.

       As explained above, on federal habeas, Leza has added the declaration of

Dr. Benedict who attempts to synthesize these IQ test results in a way that supports

Leza’s “new” Atkins claim. However, Leza’s scores simply do not show that he suffers


_____________________________________________________________________________________
10      Further, after reviewing the above-described tests, Dr. DeMoor concluded that “the
testing results favored borderline intellectual functioning, which means below average
intelligence but there were some hints of intellectual disability.” 1 SHRR 95. Dr. DeMoor
also admitted that there were some hints that Leza was not intellectually disabled, including
his “nonverbal intellectual functioning within the average range.” Id.

                                             23
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 44 of 215




from subaverage intellectual functioning, particularly given that the score that

matters the most—the one obtained when he was sixteen—is not close to the range

of intellectual disability. Leza’s failure to meet the first prong of Texas’s test for

intellectual disability is dispositive, and his Atkins claim is meritless.

             2.     Adaptive deficits

      Even if his IQ test scores were in the range of an intellectual disability, Leza

fails to demonstrate adaptive deficits. While Leza struggled at times in school, he

also had report cards showing grades between 70 and 85. See DE 9-7 at 3. Regarding

the evidence presented during Leza’s initial state habeas proceedings, his experts

primarily focused on behavior that could be used for mitigation purposes, often

related to FASD, not deficits indicative of an intellectual disability. Accordingly, on

federal habeas, Leza has attached a report by Dr. Ginger Calloway––also barred

under Pinholster––who opines that Leza suffers from adaptive deficits. DE 8-21 at

2–23. Importantly though, much of the information Calloway obtained was from

Leza’s family, who were described by his state habeas mitigation expert Mary

Burdette as “poor historians” and from whom Dr. Murphey had difficulty obtaining

information. DE 9-24 at 21; 1 SHCR 158; 1 SHRR 121–23. For instance, Burdette

stated the following in her report:

      Mr. Leza, in particular, is a poor historian and details regarding his past
      are sketchy. His family was very reluctant to assist in this social history
      and ignored numerous phone calls to set up meetings. . . . Finally I was
      able to meet with a few family members by simply showing up on their
      doorsteps. At that point, they were agreeable to assist. Although those
      family members interviewed spoke English, they often asked for
      clarification of questions. They too, are inconsistent historians.



                                           24
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 45 of 215




I SHCR 141. Regarding “Underlying Environmental Factors,” Burdette stated: “It is

important to review [Leza’s] life while taking into account many of the environmental

factors that were at play. [Leza] and his family are not good historians, so one must

piece together hints here and there to try to see the whole picture.” I SHCR 156. She

further opined that Leza’s relatives were poor historians “when it comes to such

things as medical history.” I SHCR 158. Celia Leza confirmed during the state

habeas hearing that she had a difficult conversation when either Burdette or

Dr. Murphey called her. I SHRR 175. But Calloway relied heavily on information

obtained from Leza, his mother Celia, and his brother in reaching her conclusions.

DE 8-21 at 12 (“[H]is mother was informative regarding Conceptual, Social and

Practical skills and his brother, Fernando, was informative with regard to Conceptual

and Social skills.”). That Leza’s family, having been approached and found unreliable

by two specialists, would suddenly become trustworthy is suspect.

      The disparity in scores on the Adaptive Behavioral Assessment System

(ABAS), which is designed to measure adaptive deficits, is also curious. Apparently,

this measure is given to people who know the individual and report about the

individual’s behavior based on anecdotal information. Calloway gave this assessment

to a cousin of Leza’s, Pat Castro, and reviewed prior assessments given to Armando

Leza, Sr., Celia Leza, and Leza’s brother Fernando. DE 8-21 at 12–13. Armando

Leza, Sr., provided information resulting in high scores that indicate no adaptive

deficits. Id. at 13. And he was one of the family members who testified at trial on

behalf of Leza. Celia and Fernando, on the other hand, gave information resulting in



                                         25
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 46 of 215




low scores indicative of adaptive deficits. Id. Calloway recognizes this disparity but

seems to dismiss Armando Leza, Sr., by stating that he may not have understood the

questions because English is not his native language. Id. But trial counsel clearly

trusted him more than Leza’s other family members due to their checkered histories.

And as discussed in subsequent sections of this answer, Leza’s other family members,

like Celia and Fernando, are clearly unreliable. See, e.g., Section XIV, C, infra. The

scoring disparity reveals a credibility and reliability problem reflective of those who

gave information, not simply an issue with Armando, Sr. Thus, even if the ABAS is

reliable, those who provided information for it are not. Given the unreliable anecdotal

evidence that is contradicted in part by evidence Leza’s investigator obtained before

trial, see Section XIV, infra, Leza has not met his burden.

             3.     Onset prior to age 18

      Finally, Leza fails to meet the onset prong. As explained above, he scored an

85 in 1993 at the age of 16 and a 79 in 2009. Leza’s expert agreed that his 1993 score

showed that his intellectual functioning was “within the low range of average.”

1 SHRR 96; see Clark v. Quarterman, 457 F.3d 441, 447–48 (5th Cir. 2006) (relying

on an IQ test taken during developmental period in finding reasonable a state-court

conclusion that the petitioner failed to meet the onset prong). Further, in 2009, after

conducting an extensive battery of tests, his own expert did not find that he was

intellectually disabled. DE 10-1 at 2. As such, the record establishes that the onset

of any intellectual disability did not occur prior to the age of 18. In sum, this record




                                          26
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 47 of 215




fails to show that Leza is intellectually disabled under Atkins, and the state court’s

decision is not objectively unreasonable.

II.   Leza’s Claim that His Trial Counsel Were Ineffective for Failing to
      Present Evidence of an Intellectual Disability Is Meritless (Claim 1, B
      & C).

      Leza also contends that his trial counsel were ineffective for failing to

investigate and present evidence of Leza’s intellectual disability as mitigation at

punishment. DE 50 at 36–40. Leza raised this claim in his successive state habeas

application, which was dismissed for abuse of the writ, but the claim was likewise

raised in his initial habeas petition where he argued counsel were ineffective for

failing to investigate and present mitigating evidence. I SHCR 36–45, 82–96. Mixed

with the other allegations, Leza alleged that counsel failed to present evidence of his

“low” intellectual abilities, which demonstrate scores in the “mentally retarded”

range. I SHCR 82–91. This claim was reasonably rejected by the CCA, and his new

evidence is barred from consideration under Pinholster.

      A.     State court findings

      In its findings of fact and conclusions of law, the state court first summarized

the evidence and testimony presented during the habeas evidentiary hearing.

8 SHCR 2309–33. And some of this evidence involved several experts who offered

their opinions about Leza’s intellectual abilities, including Gerald Byington,

Dr. DeMoor, Dr. Murphey, and Dr. Brown. 8 SHCR 2312, 2314, 2319, 2321–23, 2327.

This testimony was presented in the larger context of the IATC claim that counsel

failed to investigate and present mitigating evidence, particularly evidence that Leza



                                            27
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 48 of 215




suffers from FASD. But Leza clearly indicated that intellectual disability was also a

claim. Nonetheless, the state court found as follows:

      Mr. Leza inaccurately suggests that his defense attorneys did nothing.
      The record shows otherwise. A review of the motions filed by defense
      counsel in the clerk’s record shows a very aggressive filing of motions as
      [d]efense counsel moved to produce any report on Mr. Leza by any
      psychiatric expert [ ]. Counsel filed a motion for exculpatory and
      mitigating evidence [ ]. Counsel obtained Mr. Leza’s juvenile records [ ].
      . . . . These juvenile records include his family and social history, an
      account of his mother’s failure to cooperate, his discharge from TYC, and
      most importantly the psychological and testing evaluation of
      Mr. Leza by psychologist J. O. Sherman. In defending Mr. Leza,
      defense counsel employed no less than two investigators: Jack Denman
      [ ] and Ray [YBarbo] [ ]. . . . The defense got additional funds to pay for
      Mr. [YBarbo’s] services [ ]. Mr. [YBarbo’s] billing [ ] shows that he spent
      extensive time researching Mr. Leza and his family. Defense counsel
      obtained the services of a mitigation specialist, Anne Matthews [ ] and
      even got additional funding for her to perform additional work [ ]. The
      defense had access to and were served with Mr. Leza’s medical records
      from the jail and from prison [ ]. It is noted that in those records that
      Mr. Leza admitted a drug addiction that costs him $100/day for cocaine
      and $100/day for heroin[,] [ ], denied mental retardation, mental health
      history, suicide attempts, seizures [ ], was attributed as having
      average intellectual functioning on March 24, 1998 [ ], and denied
      sexual abuse [ ]. In this regard, it is noted that Mr. Leza’s counsel did
      not address any of these achievements at the writ hearing. It also is
      noted that Mr. Leza failed to call mitigation specialist Anne Matthews
      to the writ hearing and failed to introduce her notes. Most tellingly
      perhaps is that the defense retained two experts. First, Dr. John
      Roache, a behavioral psychologist whose specialty was clinical
      pharmacology, was retained to fight Mr. Leza’s confession and he
      testified [ ]. Second, the defense got funded for and retained Frank G.
      Aubuchon as a prison classification expert [ ]. Defense attorney
      Terrence McDonald testified at the writ hearing [ ] that he had received
      a phone call from the Texas Defender Service in which fetal alcohol
      syndrome [(FAS)] was mentioned. He passed the information to co-
      counsel Barbara Hughes, who is now deceased and cannot relate what
      she then did. McDonald praised both attorney Hughes and mitigation
      investigator Ann Matthews [ ].




                                          28
        Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 49 of 215




8 SHCR 2363–64 (emphases in original). The court also found that Leza’s family

members are poor historians and uncooperative, which does not “aid defense

attorneys in preparing for the sentencing phase of a capital murder case.” 8 SHCR

2363–65 (emphasis in original) (record citations omitted); see also 8 SHCR 2384–93

(further findings pertaining to failure to investigate and present all mitigating

evidence). Under § 2254(d), this decision is not objectively unreasonable. And even

if the claim is technically defaulted, the findings of fact are still entitled to a

presumption of correctness under § 2254(e).11

       B.      The standard

       Claims of ineffective assistance of counsel are governed under the familiar

standard enunciated in Strickland v. Washington, 466 U.S. 668 (1984). A defendant’s



_____________________________________________________________________________________
11      As stated above, in Busby, the Fifth Circuit held that when the CCA dismisses an
intellectual–disability claim for abuse of the writ without considering the merits, it is still an
adjudication on the merits because the CCA has made clear that it considers the merits of
successive Atkins claims. 925 F.3d at 707–10. That same reasoning does not apply to IATC
claims. Id. at 707. But because the Director considers the instant IATC claim exhausted,
the additional evidence Leza presented in his subsequent application––namely the
declarations from Drs. Benedict and Calloway––is barred from review under Pinholster, 563
U.S. at 181 (holding that “review under § 2254(d)(1) is limited to the record that was before
the state court that adjudicated the claim on the merits”) (emphasis added). If this Court
determines the instant claim is unexhausted and procedurally barred because it was raised
only in Leza’s abusive application, then Leza must demonstrate he can overcome the default
via the equitable exception announced in Martinez v. Ryan, 566 U.S. 1 (2012), and Trevino v.
Thaler, 569 U.S. 413 (2013). Leza has likely waived this argument because he failed to brief
it. Nevertheless, to meet the Martinez/Trevino exception, Leza must show that (1) his IATC
claim is “substantial,” meaning that he “must demonstrate that the claim has some
merit,” Martinez, 566 U.S. at 14; and (2) his initial state habeas counsel was ineffective in
failing to present this claim in his first state habeas application. See id.; Trevino, 569 U.S.
at 429. As discussed herein, Leza cannot satisfy this exception because, for the reasons
addressed below, his ineffectiveness claim lacks merit, and state habeas counsel was not
ineffective.



                                               29
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 50 of 215




claim that he was denied constitutionally effective assistance requires him to

affirmatively prove both that (1) counsel rendered deficient performance, and (2) his

actions resulted in actual prejudice. Id. at 687–88, 690. Importantly, failure to prove

either deficient performance or resultant prejudice will defeat an ineffectiveness

claim, making it unnecessary to examine the other prong. Id. at 687.

      To demonstrate deficient performance, Leza must show that in light of the

circumstances as they appeared at the time of the conduct, “counsel’s representation

fell below an objective standard of reasonableness,” i.e., “prevailing professional

norms.” Id. at 689–90; see also Hinton v. Alabama, 571 U.S. 263, 273 (2014) (per

curiam) (emphasizing that the “performance inquiry must be whether counsel’s

assistance was reasonable considering all the circumstances”) (citation omitted). The

Supreme Court has admonished that judicial scrutiny of counsel’s performance “must

be highly deferential,” with every effort made to avoid “the distorting effect of

hindsight.” Strickland, 466 U.S. 689–90; Richter, 562 U.S. at 105 (“It is ‘all too

tempting’ to ‘second-guess counsel’s assistance after conviction or adverse

sentence.’”). Accordingly, there is a “strong presumption” that the alleged deficiency

“falls within the wide range of reasonable professional assistance.” Strickland, 466

U.S. at 689.

      Even if deficient performance can be established, Leza must still affirmatively

prove prejudice that is “so serious as to deprive [him] of a fair trial, a trial whose

result is reliable.” Id. at 687. This requires him to show a reasonable probability

that but for counsel’s deficiencies, “the result of the proceeding would have been



                                          30
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 51 of 215




different.” Id. at 694. A “reasonable probability” is one sufficient to undermine

confidence in the outcome. Id. And as explained by the Supreme Court, the question

in conducting Strickland’s prejudice analysis “is not whether a court can be certain

counsel’s performance had no effect on the outcome or whether it is possible a

reasonable doubt might have been established if counsel [had] acted differently.”

Richter, 562 U.S. at 111 (emphasis added and citations omitted). Rather, “[t]he

likelihood of a different result must be substantial, not just conceivable.” Id. at 112

(citation omitted).

      With respect to errors at the sentencing phase of a death penalty trial, the

relevant prejudice inquiry is “whether there is a reasonable probability, that absent

the errors, the sentencer [] would have concluded the balance of aggravating and

mitigating circumstances did not warrant death.”         Strickland, 466 U.S. at 695;

Wiggins v. Smith, 539 U.S. 510, 534 (2003) (“In assessing prejudice, we reweigh the

evidence in aggravation against the totality of available mitigating evidence.”);

see also Neal, 286 F.3d at 241 (“Stated to the point: Is this additional mitigating

evidence so compelling that there is a reasonable probability at least one juror could

reasonably have determined that, because of Neal’s reduced moral culpability, death

was not an appropriate sentence?”) (footnote omitted).

      Finally, relief is not warranted even if this Court believes Leza has satisfied

Strickland. Instead, Leza is entitled to relief only if this Court concludes that the

state court’s determination that Leza did not satisfy Strickland is objectively

unreasonable under § 2254(d). Richter, 562 U.S. at 101. Thus, a federal court’s



                                          31
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 52 of 215




review of a state court’s resolution of an IATC claim under the AEDPA is “doubly

deferential.” Pinholster, 563 U.S. at 190.

      C.     Trial counsel were not ineffective.

      Leza alleges that trial counsel had information available suggesting he is

intellectually disabled, such as school and TYC records, but they failed to pursue it.

DE 50 at 36–38. Because there is no merit to Leza’s Atkins claim, for the reasons

addressed above, counsel could not have been ineffective for failing to raise it.

      Moreover, counsel cannot be deemed deficient because it is clear that counsel

obtained Dr. Sherman’s report documenting Leza’s intellectual functioning in 1993.

This report is contained in the mitigation file of Ann Matthews. 7 SHCR 2060–65.

As shown, Dr. Sherman found that Leza was of below average intelligence with a full-

scale IQ score of 85. Even with the Flynn Effect, the score does not meet the criteria

for intellectual disability. Further, at the time Leza was tried––May of 2009––the

CCA had still not recognized the validity of the Flynn effect. See Ex parte Johnson,

2009 WL 1165502, at *1 (Tex. Crim. App. April 29, 2009) (noting that five months

before in a similar case the CCA had ordered the convicting court to evaluate evidence

concerning the legitimacy of the Flynn Effect) (Price, J., dissenting); see also Ex parte

Cathey, 2008 WL 4927446, at *1 (Tex. Crim. App. Nov. 18, 2008). Thus, counsel had

no reason to believe that the score was somehow inflated. In addition, per the state

court findings, other records also indicated Leza was not intellectually disabled.

      In short, given that counsel had a report from a qualified psychologist of an IQ

test conducted on Leza before he was 18, and given that the test showed he was not



                                           32
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 53 of 215




intellectually disabled, counsel cannot be deemed ineffective for failing to pursue the

matter. At the very least, the state court’s adjudication of the claim is not objectively

unreasonable, and Leza has not rebutted the presumption of correctness afforded the

state court findings with clear and convincing evidence.

      D.       Leza’s additional mitigating evidence is double-edged.

      Leza claims that, even if he is not intellectually disabled, trial counsel were

ineffective for failing to present evidence of his low intellectual ability “which would

have been significant to the jury’s determination of Leza’s ultimate sentence.” DE 50

at 38. Leza asserts that the failure to present evidence of intellectual disability

deprived the jury from hearing about his learning disability and developmental

deficits. Id. at 39. Leza concludes: “Had counsel conducted this investigation—

whether or not Leza was ultimately found to be [intellectually disabled]—it is

reasonably likely that at least one juror would have voted for a penalty other than

death.” Id. at 40.

      Leza concedes that this claim is exhausted; it was raised as part of his Wiggins

claim in his initial state habeas proceeding. 1 SHCR 77–96. The state habeas court

rejected this claim, 8 SHCR 2363–68, and this decision is not objectively

unreasonable. Moreover, it appears Leza relies in part on the declarations from

Benedict and Calloway in support of his claim, but because their declarations were

first submitted with Leza’s successive application, this evidence is barred under

Pinholster.




                                           33
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 54 of 215




      The main flaw with Leza’s claim is that he views the evidence of his alleged

intellectual disability as solely mitigating. This is not so. On state habeas review––

and in the instant petition––Leza repeatedly connected his mental-health problems

and intellectual disability to permanent brain impairments caused in part by FASD

leading to impulsivity, poor decision-making, and even aggressiveness. 1 SHCR 14–

15, 89–90; see also DE 50 at 17, 37, 112, 116, 124–25. Nearly all of the experts who

submitted reports on Leza stated precisely the same.           1 SHCR 173 (Burdette

declaration) (stating that people with FASD are “easily led by delinquent peers” and

have “learning disabilities, impulsivity, poor judgment, limited social skills, increased

susceptibility to criminal behavior and victimization”), 179 (“[Leza] is a follower,

functionally illiterate and very impulsive. Due to his mental regulation deficits, he

has an impaired ability to perceive the consequences of his actions.”); 198 (Milam

declaration) (“[T]here is ample proof of impulsivity, poor decision making, and

adaptive failures along with developmental delays, which are all hallmarks of

FASD.”), 199 (“For his entire life, Mr. Leza has consistently displayed difficult,

distractible and impulsive behavior often to the extent that he endangered his own or

others’ safety.”) (emphasis added), id. (Leza’s impulsiveness “kept him from making

classification “levels” that would allow him to be discharged.”); 205–08, 212 (Brown

declaration).

      In a case squarely on point, the Fifth Circuit rejected a petitioner’s claim that

counsel was ineffective for failing to offer mitigating evidence of a brain injury:

            As the state court found, “[p]resentation of some type of brain
      injury could indicate that [petitioner’s] violent behavior was of a

                                           34
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 55 of 215




      permanent nature not induced by drug use, suggesting he could be a
      future threat to those in prison.” Such evidence, according to the court,
      would be “double-edged mitigation evidence,” since it could undermine
      [defense counsel’s] theory that once separated from drugs, petitioner
      would no longer be a continuing threat to those in prison. Or, as the
      State argued, “expert testimony suggesting that [petitioner’s] condition
      was permanent would have eviscerated counsel’s defensive theory.”

Druery v. Thaler, 647 F.3d 535, 541-42 (5th Cir. 2011) (emphasis added); see also

Martinez v. Dretke, 404 F.3d 878, 890 (5th Cir. 2005) (“The introduction of evidence

that Martinez suffered from organic (i.e., permanent) brain damage, which is

associated with poor impulse control and a violent propensity, would have

substantiated the state’s evidence and increased the likelihood of a future

dangerousness finding.”).

      Here, trial counsel Terrence McDonald testified at the state habeas hearing

that his co-counsel, Barbara Hughes, was in charge of mitigation and that he had

faith in Hughes and Matthews to make mitigation decisions. 1 SHRR 183–85, 191–

92. Hughes did not testify because she was deceased. Nonetheless, the Fifth Circuit

has held that the decision to forego presenting double-edged evidence is a reasonable

trial strategy. See Rodriguez v. Quarterman, 204 F. App’x. 489, 500 (5th Cir. 2006)

(finding the decision not to present double-edged evidence regarding petitioner’s

permanent brain damage was reasonable since it could have bolstered the State’s

case regarding future dangerousness); Hopkins v. Cockrell, 325 F.3d 579, 586 (5th

Cir. 2003) (holding “that a tactical decision not to pursue and present potentially

mitigating evidence on the ground that it is double-edged in nature is objectively

reasonable”). A juror could see some mental conditions only as aggravating because



                                         35
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 56 of 215




they increase the likelihood that a defendant will act violently again. See Nelson v.

Quarterman, 472 F.3d 287, 307–08 (5th Cir. 2006). Moreover, the Fifth Circuit has

reiterated that “double-edged evidence cannot support a showing of prejudice under

Strickland.” Reed v. Vannoy, 703 F. App’x 264, 270 (5th Cir. 2017) (citing Dowthitt

v. Johnson, 230 F.3d 733, 745 (5th Cir. 2000)); see also Gray v. Epps, 616 F.3d 436,

449 (5th Cir. 2010).

      Evidence that Leza is permanently damaged and susceptible to impulse

problems that could cause violent behavior may have sealed his fate.           Equally

detrimental is the notion that Leza is easily led by others due to his mental

impairments.    For instance, Leza has argued, and continues to argue, that his

girlfriend was the ringleader of this crime, and he murdered Allen at her direction.

If he is predisposed to such action due to a permanent condition, the jury would have

likely held that against him in answering the special issues. And the defense could

not have separated the alleged intellectual disability from the other evidence of

mental impairments due to FASD because even Leza argues they are all linked.

      Finally, given the incredibly brutal facts of the offense––slashing the throat of

a disabled victim and stabbing her in the chest––combined with Leza’s criminal and

poor prison disciplinary histories, there is not a reasonable likelihood the jury would

have answered the special issues differently had counsel presented double-edged

evidence. See Strickland, 466 U.S. at 698–99 (finding no prejudice due to State’s

overwhelming evidence on aggravating factors supporting death penalty); Santellan

v. Cockrell, 271 F.3d 190, 198 (5th Cir. 2001) (“[c]onsidering [petitioner’s] history in



                                          36
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 57 of 215




light of the horrific nature of this offense, a reasonable court could conclude that there

was no substantial likelihood that the outcome of the punishment phase would have

been altered by evidence that he suffered organic brain damage.”).

III.   The State Court Reasonably Rejected Leza’s Claim that the Trial
       Court Erred by Allowing the Admission of His Police Statement
       because He Did Not Validly Waive His Miranda Rights. Other
       Portions of Leza’s Claim Challenging His Waiver and Confession Are
       Procedurally Defaulted (Claim 2).

       Leza contends that the trial court erred by admitting his confession because

his waiver of his Miranda rights was not knowing and voluntary. DE 50 at 40.

However, Leza’s claim contains several sub-claims, some of which were rejected on

direct appeal and state habeas review and others that were raised in his application

dismissed for abuse of the writ. Here, Leza claims: (1) the waiver of his Miranda

rights was invalid because the wording in the warnings themselves was flawed;

(2) the warnings “substantially exceeded his ability to understand the rights he was

waiving and the resulting consequences” because they were “unnecessarily long and

orally presented” and “written at a reading level beyond [his] abilities to recall and

comprehend”; (3) his waiver was not knowing and voluntary because his intellectual

disability, FASD, heroin use and sleep deprivation affected his ability to understand

what was happening and to waive the rights; (4) the totality of the above three

circumstances prevented him from knowingly and voluntarily waiving these rights;

(5) the admission of the confession was not harmless; and (6) trial counsel were

ineffective for failing to properly challenge the admission of the confession. DE 50 at

42–48. He also claims that state habeas counsel was ineffective for failing to raise



                                           37
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 58 of 215




certain aspects of the Miranda issue. Id. at 49. Some of these claims are procedurally

barred from federal habeas review, and regarding those adjudicated by the state

court, the state court’s decision is not objectively unreasonable. Moreover, all of

Leza’s claims lack merit.

      A.     Most of these claims are procedurally defaulted.

      Federal review of a habeas claim is procedurally barred if the last state court

to consider the claim expressly and unambiguously based its denial of relief on a state

procedural bar. Harris v. Reed, 489 U.S. 255, 263 (1989). Where a state court has

explicitly relied on a procedural bar, a state prisoner may not obtain federal habeas

relief absent a showing of cause for the default and actual prejudice, or that the

federal court’s failure to consider the claim will result in a miscarriage of justice.

Coleman v. Thompson, 501 U.S. 722, 750 (1991). Failure to raise a claim in an initial

state habeas corpus application may not be excused for cause unless the claim was

not “reasonably available” at the time of the prior petition. Fearance v. Scott, 56 F.3d

633, 636 (5th Cir. 1995). And a miscarriage of justice in this context means that the

petitioner is actually innocent of the crime of which he was convicted or of his death

sentence. Sawyer v. Whitley, 505 U.S. 333, 339–40, 349 (1992).




                                          38
        Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 59 of 215




       Here, Leza did not raise sub-claims 1, 2, a portion of 3,12 4, and 613 on direct

appeal or in his initial habeas application. See DE 8–3 at 10–25; 1 SHCR 28–32. He

did however raise all these claims in his application dismissed for abuse of the writ.

1 SHCR2 88–97. The Fifth Circuit has repeatedly held that Texas’s abuse-of-the-writ

doctrine is an adequate and independent state ground barring federal habeas review

of claims raised in the abusive application. Garza v. Stephens, 738 F.3d 669, 675 (5th

Cir. 2013); Balentine v. Thaler, 626 F.3d 842, 857 (5th Cir. 2010); Hughes v.

Quarterman, 530 F.3d 336, 342 (5th Cir. 2008).

       Therefore, Leza must demonstrate “cause and prejudice” to overcome the bar

or show a fundamental miscarriage of justice. Coleman, 501 U.S. at 750. “Cause”

requires a petitioner to show that “some objective factor external to the defense

impeded counsel’s efforts to comply with the State’s procedural rule.” Murray v.

Carrier, 477 U.S. 478, 488 (1986); see also Davila v. Davis, 137 S. Ct. 2058, 2065

(2017) (a factor is only considered external “if it cannot fairly be attributed to the



_____________________________________________________________________________________
12     In sub-claim 3, Leza alleges that his alleged intellectual disability, FASD, heroin use,
and sleep deprivation rendered his waiver invalid. But in his initial state habeas application,
Leza did not reference his alleged intellectual disability, FASD, and sleep deprivation as
reasons to question his waiver. 1 SHCR 28–32. Because Leza did not explicitly make these
arguments in his application, and because the state habeas court did not address them, they
should be considered defaulted.

13      While it does not appear that Leza raised claim 6 in his original habeas application,
there is one caveat to this. In the original state habeas proceeding, the state court said: “The
writ application suggests that Mr. Leza had difficulty understanding his Miranda rights.”
8 SHCR 2394. The state court then said that “[t]his was anticipated to be a significant issue
at the writ hearing” but that Leza seemed to abandon it for noted reasons. Id. The court
proceeded, perhaps for the sake of thoroughness, to enter brief findings and conclusions
regarding this IATC claim. If this claim is in fact not defaulted, Leza cannot show that this
decision is not objectively unreasonable. 28 U.S. C. § 2254(d).

                                              39
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 60 of 215




prisoner”). Leza does not address the default in his petition. Therefore, these claims

are clearly defaulted.

      Regarding the ineffectiveness claim, the default is viewed through the lens of

the Martinez/Trevino equitable exception. See footnote 11, supra. But Leza cannot

satisfy this exception because, for the reasons addressed below, his ineffectiveness

claim is not substantial, and state habeas counsel was not ineffective for failing to

raise it. Therefore, this claim is also defaulted.

      B.     Facts from the suppression hearing and state court decisions

             1.     Relevant facts from suppression hearing

      At a pretrial hearing, the State called three police officers. Officer Darrell

Volkman testified that he received Leza into custody at 12:15 a.m. on April 6, 2007.

3 RR 21–22. Leza appeared coherent, alert, and in control of his faculties. 3 RR 25.

During a break from the interview, after Leza had been read his rights, Officer

Volkman allowed Leza to smoke a cigarette behind the police station. At this time,

Leza told him that he would never would have gotten caught had his sister not told

on him. 3 RR 25. Officer Volkman did not ask Leza any questions to elicit this. 3 RR

26. Officer Volkman later verified that Detective Greiner had given Leza his Miranda

warnings before the spontaneous statement. Id. The only other statement Leza made

to him was when Officer Volkman put Leza in the interview room and Leza said:

“[T]hey don’t do this when you get arrested for tickets.” Id. Officer Volkman testified:

“I’d seen nothing that would make me believe that he was intoxicated at all. He was

very coherent.” 3 RR 32. At the time of his testimony, he had been with the San



                                           40
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 61 of 215




Antonio Police Department for twenty-one years. 3 RR 33. As a police officer, he had

come into contact with people under the influence of heroin “almost on an everyday

basis.” 3 RR 34.

      Detective Wallace McCampbell interviewed Leza during the early morning

hours of April 6.    3 RR 37.     Detective Greiner, however, did the majority of

interviewing of Leza. Id. The officers allowed Leza to see his mother and sisters, per

his request. Leza was also given the opportunity to talk to Trevino because they both

asked to speak to each other. 3 RR 38–39. Detective McCampbell testified that on

the DVD are the Miranda warnings read to Leza by Detective Greiner. Also, Leza

got a copy of his rights, signed and dated the card, and put the time on the card. 3 RR

39–40. Officer McCampbell stated that Leza was alert and conscious of what was

going on and what was said and being asked. Officer McCampbell was able to have

a dialogue with Leza and ask him questions, to which he appropriately answered.

3 RR 40. Leza’s speech was not slurred and he did not appear intoxicated. At one

point they could overhear Trevino crying in the adjacent room. Officer McCampbell

left the room and went into the room with Officer Greiner and Trevino to try and

quiet her down so that Leza could not hear what she was saying. At the time, Leza

was trying to listen to Trevino. 3 RR 41–42. Officer McCampbell had no further

conversations with Leza after he interviewed him. 3 RR 42. He believed that Leza

was coherent when they talked, even though he was informed Leza said he had

recently injected heroin. 3 RR 44–46.




                                          41
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 62 of 215




      Detective Greiner testified that she interviewed Leza from about 12:45 a.m.

until almost 4:00 a.m. 3 RR 49. She first read Leza his constitutional warnings,

which are shown on the DVD. 3 RR 50. Leza acknowledged he understood. She also

handed Leza the Miranda warnings and asked him to sign his name and confirm that

he understood. Id. Leza followed her instructions and signed his name. Id. Leza

also filled out a form called a “statement information supplement” (SIS) which is filled

out by the suspect and contains personal information. 3 RR 51. She also asked Leza

to sign a consent to search form to obtain a buccal swab. Leza was able to follow those

directions and sign the form. Id.; SX 2–4. Leza signed the Miranda warnings at

12:15 am on April 6, 2007, and he put his phone number, race, sex, age, and social

security number on the SIS form. 3 RR 53–54. Leza also correctly took a buccal swab

per her instructions. 3 RR 54–56. At one point, Detective Greiner gave Leza a coke

and a bag of chips. 3 RR 56. After some initial discussion, Leza asked to see his

family members, and Officer Greiner allowed him to see his mother, sister and

Trevino. 3 RR 58. Leza spoke to Trevino for about 20 to 30 minutes. 3 RR 60. In

the initial part of the interview, Leza was not upfront about the murder. 3 RR 61–

62. At 3:08 a.m., Leza admitted he cut Allen’s throat. 3 RR 62. Leza also gave

information about Allen being tied up, and Detective Greiner did not discuss that

with him beforehand. Id. Thus, Leza was able to provide details about the offense

she never suggested or discussed. 3 RR 62–63. Officer Greiner testified that Leza

did not appear intoxicated and was very coherent.           Over the years, she had

interviewed people so intoxicated she had to stop the interview, and that was not



                                          42
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 63 of 215




necessary here because Leza was awake and alert. 3 RR 63-64. Leza also inquired

whether the interview was being recorded or if the room was “bugged,” to which

Officer Greiner said “yes.” 3 RR 64–65. Officer Greiner said that throughout the

entire interview, Leza’s responses to her were appropriate. 3 RR 65.

      The defense then presented Dr. John Roache, a research scientist, who testified

about the effects of heroin on cognition. 3 RR 77–78. He observed the videotape of

the interrogation, and he met with Leza briefly. He stated that it was very clear Leza

was heroin intoxicated at the beginning of the tape, and then over the next few hours

he showed signs of sobering up. 3 RR 82–84. Dr. Roache said Leza admitted to

injecting heroin, had droopy eyelids, relaxed facial muscles, and a decreased

respiration rate. 3 RR 83.     He was “absolutely confident” that at the time the

Miranda warnings were given, Leza was under the influence of heroin. He stated

that Leza’s intoxication combined with the detectives telling him he was being

questioned for traffic tickets would have reduced his capacity to pay attention to what

was said earlier. 3 RR 85–86. Thus, according to Dr. Roache, Leza was mentally

impaired when given the Miranda warnings. 3 RR 86. Dr. Roache conceded that at

the time Leza made his most incriminating statements about murdering Allen, he

would not have been intoxicated or had impaired judgment. But Leza would not have

recalled the Miranda warnings and would not have been thinking about those rights

at the time he made the incriminating statement. 3 RR 87. Dr. Roache also stated

that Leza’s signature on the warnings did not change his mind because that is a

“motor event,” which is different than the cognitive processing of information. 3 RR



                                          43
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 64 of 215




90. On cross-examination, Dr. Roache agreed that Leza was able to have a discourse

with Detective Greiner, answer questions and talk about his tickets, and give

information about his family. 3 RR 91–92. He also conceded that much of his opinion

was based on Leza’s admission to injecting heroin and that he had no independent

knowledge if Leza actually did as he said. 3 RR 97–100.

      Following the hearing, the trial court determined that Leza was provided his

Miranda warnings and that his statements were given voluntarily. 4 RR 6.

             2.     State court decision

      On direct appeal, the CCA addressed Leza’s claim that his waiver and

confession were involuntary due to being told he was arrested for traffic tickets and

due to his heroin use. The CCA held that neither circumstance was sufficient to

render his waiver involuntary because (1) a suspect’s awareness of all possible

subjects of questioning before the interrogation is not relevant to whether a waiver is

knowing and voluntary, (2) it became immediately apparent to Leza that the police

were only interested in questioning him about the murder; and (3) Leza’s heroin use

before the interrogation does not implicate his constitutional rights because, under

Supreme Court precedent, the Fifth Amendment is not concerned with moral and

psychological pressures to confess stemming from sources other than official coercion.

Leza v. State, 351 S.W.3d at 350 (citing Colorado v. Spring, 479 U.S. 564, 577 (1987)

& quoting Ripkowski v. State, 61 S.W.3d 378, 384 (Tex. Crim. App. 2001) (quoting

Colorado v. Connelly, 479 U.S. 157, 170 (1986)). But the CCA further held:

           [Leza’s] heroin use does have a bearing on his comprehension,
      however, and is a factor that is relevant to determining whether

                                          44
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 65 of 215




      this Miranda waiver was knowing and intelligent. We cannot reject
      [Leza’s] argument in this regard, then, as a matter of law. At the pre-
      trial hearing on [Leza’s] motion to suppress, he presented an expert in
      behavioral pharmacology who testified that, in his opinion, [Leza] was
      obviously under the influence of heroin intoxication during the
      interrogation. And while that influence seemed to dissipate over the
      course of the three-hour interrogation, at least at the outset, when
      the Miranda warnings were administered and [Leza] signed the
      acknowledgment of those warnings ostensibly indicating that he
      understood them, [Leza’s] capacity to pay attention and make informed
      decisions based on the information that was being imparted to him was
      impaired. But the trial court was not obliged to credit this testimony
      over that of the detaining and interrogating officers. They maintained
      at the pre-trial hearing, as had the “various” police officers who testified
      in Ripkowski, that [Leza] was awake and alert, appeared to comprehend
      the warnings and the questions propounded to him, and was coherent
      and appropriate in his responses; and that, moreover, in light of their
      prior experience in dealing with heroin users, [Leza] did not appear to
      them to be under its influence at all, much less to the extent that he
      could not comprehend the proceedings. As in Ripkowski v. State, here
      “the trial court was entitled to believe the State’s witnesses rather than
      [the] appellant’s expert.” We cannot say that the trial court erred to
      conclude that the State satisfied its burden by a preponderance of the
      evidence to establish a valid waiver, and thus to deny [Leza’s] motion to
      suppress to the extent it was based on federal constitutional law.

Id. at 351 (emphasis in original). The state habeas court also rejected this claim on

similar grounds, 8 SHCR 2355–56, but the CCA found the claim barred because it

was raised and rejected on direct appeal. Ex parte Leza, 2017 WL 117347, at *1.

These decisions are not objectively unreasonable.

      C.     Leza’s claims have no merit.

             1.    Applicable law

      The procedural safeguards established in Miranda protect an accused’s Fifth

Amendment privilege against self-incrimination during custodial interrogation.

384 U.S. at 478–79. Prior to custodial interrogation, the subject is to be informed



                                          45
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 66 of 215




that (1) he has the right to remain silent; (2) anything said can and will be used

against him in court; (3) he has the right to consult with counsel prior to questioning;

(4) he has a right to have counsel present at the interrogation; and (5) if he cannot

afford an attorney, one will be appointed. Id. at 468–70, 479. Further, “[i]f the

individual states that he wants an attorney, the interrogation must cease until an

attorney is present.” Id. at 474.

      In order for a defendant to establish that his confession was involuntary, he

must demonstrate (1) that it resulted from coercive police conduct, Connelly, 479 U.S.

at 163–64; and (2) was not “‘the product of his free and rational choice.’” Mincey v.

Arizona, 437 U.S. 385, 401 (1978) (quoting Greenwald v. Wisconsin, 390 U.S. 519, 521

(1968)).   The sole concern under the Fifth Amendment is government coercion,

nothing else. Connelly, 479 U.S. at 170. “Although mental condition may be a

significant factor in the voluntariness calculus, ‘this fact does not justify a conclusion

that a defendant’s mental condition, by itself and apart from its relation to official

coercion, should ever dispose of the inquiry into constitutional ‘voluntariness.’”

Carter v. Johnson, 131 F.3d 452, 462 (5th Cir. 1997) (quoting Connelly).             The

voluntariness of the Fifth Amendment waiver of self-incrimination depends on the

absence of police overreaching.      Connelly, 479 U.S. at 170.      “Indeed, the Fifth

Amendment privilege is not concerned ‘with moral and psychological pressures to

confess emanating from sources other than official coercion.’” Id. (quoting Oregon v.

Elstad, 470 U.S. 298, 305 (1985)). The requirement of official coercion applies equally

in the context of a waiver of Miranda rights. Id. at 169–70 (“There is obviously no



                                           46
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 67 of 215




reason to require more in the way of a ‘voluntariness’ inquiry in the Miranda waiver

context than in the Fourteenth Amendment confession context.”).

             2.     Leza’s claim that the Miranda warnings were
                    invalid because they included improper language is
                    meritless.

      Leza argues that the Miranda warnings he received did not afford him an

adequate opportunity to invoke his rights. DE 50 at 42–43. His complaint is that the

warnings informed him only that he could “urge” his rights, rather than invoke them

at any time. Id. As the CCA explained, Leza did not “challenge the adequacy of

the Miranda warnings that were administered to him before he made the statement

. . . .” Leza v. State, 351 S.W.3d at 348. Thus, the CCA did not have the opportunity

to address this new assertion.       Rather, Leza raised it in his abusive habeas

application; thus, the claim is defaulted.

      In any event, the argument lacks merit. The following Miranda warnings were

read to Leza:

      Before you are asked any questions, it is my duty as a police officer to
      advise you of your rights and warn you of the consequences of waiving
      these rights.
      1.     You have the right to remain silent.
      2.     You do not have to make any statement, oral or written, to
             anyone.
      3.     Any statement that you make will be used as evidence against
             you in a court of law at your trial.
      4.     You have a right to have a lawyer present to advise you before
             and during any questioning by police officers or attorneys
             representing the state.
      5.     You may have your own lawyer present, or if you are too poor to
             hire a lawyer, the court will appoint a lawyer for you free of
             charge, now or at any other time.
      6.     If you decide to talk with anyone, you can, and you can stop
             talking to them at any time you want.

                                             47
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 68 of 215




      7.     The above rights are continuing rights which can be urged by you
             at any stage of the proceedings.

DE 48 at 1485 (State’s pretrial Ex. 2). Leza now argues that these warnings

improperly informed him that he had the right to “urge” his rights and were too long

for him to comprehend. But he fails to cite any law indicating that Miranda warnings

cannot use the word “urge,” that they have to be a certain length, or that the warnings

given to him were otherwise inadequate.

      Indeed, Leza’s argument is foreclosed by Supreme Court precedent, including

precedent he cites. The Court has held:

      We have never insisted that Miranda warnings be given in the exact
      form described in that decision. In Miranda itself, the Court said that
      “[t]he warnings required and the waiver necessary in accordance with
      our opinion today are, in the absence of a fully effective equivalent,
      prerequisites to the admissibility of any statement made by a
      defendant.” 384 U.S., at 476 (emphasis added). [ ]. In California v.
      Prysock, 453 U.S. 355 [ ] (1981) (per curiam), we stated that “the ‘rigidity’
      of Miranda [does not] exten[d] to the precise formulation of the warnings
      given a criminal defendant,” and that “no talismanic incantation [is]
      required to satisfy its strictures.” Id., at 359 [ ]. . . .

      The prophylactic Miranda warnings are “not themselves rights
      protected by the Constitution but [are] instead measures to insure that
      the right against compulsory self-incrimination [is] protected.”
      Michigan v. Tucker, 417 U.S. 433, 444 [ ] (1974). Reviewing courts
      therefore need not examine Miranda warnings as if construing a will or
      defining the terms of an easement. The inquiry is simply whether the
      warnings reasonably “conve[y] to [a suspect] his rights as required by
      Miranda.” Prysock, supra, 453 U.S., at 361 [ ].

Duckworth v. Egan, 492 U.S. 195, 202–03 (1989); see also Florida v. Powell, 559 U.S.

50, 60–61 (2010) (reiterating above precedent). The stated warnings here conformed

to Miranda’s requirement; verbatim language is not constitutionally required.




                                           48
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 69 of 215




              3.    Leza’s claim that he did not understand the nature
                    of his rights or the consequences of abandoning
                    them is meritless.

      Next,    Leza argues the warnings were            invalid because they       were

“(1) unnecessarily long and orally presented; and (2) written at a reading level beyond

Leza’s abilities to recall and comprehend.”        DE 50 at 43–45.       This claim is

procedurally defaulted, but it is patently meritless as well because Leza does not cite

any precedent supporting his claim. Instead, he refers to an attached psychological

expert’s report about the warnings themselves and Leza’s deficiencies in being able

to comprehend them. Id. As the precedent above clearly shows, Miranda warnings

are proper as long as they convey the required rights to a suspect. And despite Leza’s

argument to the contrary, there was nothing complex about the rights given to him.

There is no precedent mandating that Miranda warnings must be “dumbed down” to

certain suspects or that officers must know the intellectual abilities of suspects before

providing the rights.    Indeed, this argument arguably runs afoul of the non-

retroactivity doctrine of Teague v. Lane, 489 U.S. 288, 310 (1989) (“[N]ew

constitutional rules of criminal procedure will not be applicable to those cases which

have become final before the new rules are announced.”). And although Leza refers

to his alleged inadequate reading level, there is no question that he knows how to

read, write, and understand rights of this nature.       As Leza admitted to Officer

Volkman: “[T]hey don’t do this when you get arrested for tickets.” 3 RR 26.

      Regarding the warnings being provided orally, the precedent refutes Leza’s

claim. See Elstad, 470 U.S. at 314–15 (holding suspect knowingly and voluntarily



                                           49
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 70 of 215




waived his rights that police officer read to him aloud and where the officer recorded

the suspect’s responses). This claim must be denied.

             4.    Leza’s claim that his alleged FASD, intellectual
                   disability, heroin use, and sleep deprivation
                   rendered his waiver invalid is meritless.

      Leza alleges that all these deficits rendered his waiver invalid. DE 50 at 45–

46. The only portion of this claim that is not defaulted is that pertaining to Leza’s

heroin use, which was addressed by the CCA, and Leza presents no argument

demonstrating that the state court’s rejection of this claim is objectively

unreasonable. Alternatively, any evidence of an intellectual disability, FASD, and

sleep deprivation was not before the state court––including on habeas review,

1 SHCR 28–32––when it adjudicated his claim that his waiver was invalid. Thus, as

new evidence, under Pinholster, it cannot be considered in assessing the

reasonableness of the CCA’s decision.

      At any rate, all of the officers who testified at the suppression hearing stated

that Leza was alert, understood what was asked and stated to him, and did not

appear intoxicated. Leza presented an expert at the hearing who stated differently,

but the trial court was free to believe the questioning officers over Dr. Roache. Leza

presents no evidence demonstrating that this decision and the CCA’s are

unreasonable.

      Leza also relies heavily on evidence he purports demonstrates that he is

intellectually disabled. But Leza fails to cite any law indicating that evidence of an

intellectual disability or FASD could render a suspect—who manifests an ability to



                                         50
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 71 of 215




converse with officers and comprehend instructions—unable to knowingly waive his

Miranda rights.    See e.g., Garner v. Mitchell, 557 F.3d 257, 264 (6th Cir. 2009)

(holding that “diminished mental capacity alone does not prevent a defendant from

validly waiving his or her Miranda rights”); United States v. Turner, 157 F.3d 552,

555–56 (8th Cir. 1998) (holding that the defendant’s Miranda waiver was knowing

and intelligent even though the defendant’s IQ was low-average to borderline, and he

was possibly intoxicated by PCP at the time of interrogation). As described above,

there was significant evidence establishing that Leza had the capacity to understand

the Miranda warnings. Moreover, as explained above, Leza fails to show that he is

intellectually disabled. See Section I, supra.

      But under Connelly, “the voluntariness of a waiver of this privilege has always

depended on the absence of police overreaching, not on ‘free choice’ in any broader

sense of the word.” 479 U.S. at 170. Thus, “Miranda protects defendants against

government coercion leading them to surrender rights protected by the Fifth

Amendment; it goes no further than that.” Id. And fatal to Leza’s claim is that he

does not allege any coercive conduct by the police that undermined the validity of his

waiver. Instead, he simply points to his own personal shortcomings as reason to

invalidate his waiver. This is insufficient, and his claim must be denied.

             5.     The totality of circumstances does not reveal an
                    invalid waiver.

      Next, Leza argues that the totality of the above circumstances prevented him

from knowingly and voluntarily waiving his rights. DE 50 at 46–47. As stated, this

claim is procedurally defaulted. Moreover, this argument is essentially a variant of

                                          51
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 72 of 215




a cumulative-error claim––that several alleged errors, if not enough to warrant relief

alone, can be combined to result in a constitutional violation. However, “‘federal

habeas corpus relief may only be granted for cumulative errors in the conduct of a

state trial where (1) the individual errors involved matters of constitutional

dimension rather than mere violations of state law; (2) the errors were not

procedurally defaulted for habeas purposes; and (3) the errors ‘so infected the entire

trial that the resulting conviction violates due process.’” Turner v. Quarterman,

481 F.3d 292, 301 (5th Cir. 2007) (quoting Derden v. McNeel, 978 F.2d 1453, 1454

(5th Cir. 1992) (en banc) (quoting Cupp v. Naughten, 414 U.S. 141, 147 (1973)).

“[W]here individual allegations of error are not of constitutional stature or are

not errors, there is ‘nothing to cumulate.’” Id. (quoting Yohey v. Collins, 985 F.2d 222,

229 (1993)).

      As shown, Leza has not demonstrated that any of the above claims are of

constitutional dimension and warrant habeas relief. Indeed, most of the above is

defaulted. As such, there is nothing to cumulate, and Leza’s claim necessarily fails.

               6.   Any error was harmless.

      On federal habeas, Leza must also show that any error “‘had [a] substantial

and injurious effect or influence in determining the jury’s verdict.’” See Brecht v.

Abrahamson, 507 U.S. 619, 637 (1993). Under this standard, a constitutional trial

error is not so harmful as to entitle a defendant to habeas relief unless there is more

than a mere reasonable possibility that it contributed to the verdict. See e.g. Penry v.

Johnson, 532 U.S. 782, 795–96 (2001).



                                           52
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 73 of 215




      Leza contends that “the most damning evidence against [him] were his own

statements, which the State relied heavily upon to secure his conviction.” DE 50 at

47. The confession was significant, but the State also presented evidence that Leza

had been staying at the victim’s apartment complex, had sold the stolen items from

the victim’s apartment at a pawn shop and was positively identified as the seller by

the shop owner, had the victim’s blood on his shoe, and stole her car.

      Moreover, Officer     Volkman testified that Leza spontaneously made

incriminating comments during a break in questioning. Specifically, Leza said:

      I can’t believe that my sister told on me. It was her. I know it because
      she doesn’t like me because of my wife. She told me – told on me because
      I told her what I had done. No one knew it was me that did it. I would
      have never gotten caught.

13 RR 22. Defense counsel tried to point out that Leza never made any reference to

getting caught for capital murder. 13 RR 25. But the only reasonable inference is

that he was referring to murder because the only other matter he was briefly asked

about was traffic tickets. And it is illogical to assume he would have made such a

statement about traffic violations. Moreover, it is settled that spontaneous comments

to police not provided in response to questioning are not barred under the Fifth

Amendment. Miranda, 384 U.S. at 478; Cannady v. Dugger, 931 F.2d 752, 754 (11th

Cir. 1991) (spontaneous comments made by an accused even after Miranda rights are

given are not inadmissible if not given in response to government questioning).

       Accordingly, even without his confession, there was sufficient evidence

supporting the guilty verdict, and Leza fails to show that the admission of his

confession, even if erroneous, had a substantial or injurious effect on the verdict.

                                          53
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 74 of 215




      D.      Neither trial nor habeas counsel were ineffective.

      Leza alleges that trial counsel were ineffective because although trial counsel

presented Dr. Roache and evidence about heroin intoxication, counsel did not give the

doctor information about his alleged FASD or intellectual disability. DE 50 at 48. As

stated above, it appears this claim is defaulted, and Leza cannot meet the equitable

exception of Martinez/Trevino because this claim is not substantial and habeas

counsel had no reason to raise it. However, the state habeas court did enter the

following findings and conclusions regarding this claim, or at least a similar one,

because the court believed Leza “suggested” a claim that he had difficulty

understanding his Miranda warnings, but then he later abandoned the allegation:

      Dr. DeMoor admitted [ ] that page one of his report [ ] carried the
      following language:

           Prior to beginning the evaluation, Armando Leza [w]as given the
           standard notification about the forensic evaluation process. The
           forensic contract was reviewed. It was then explained to
           Mr. Leza, prior to beginning the evaluation, there was no
           guarantee that there would be findings that would be helpful to
           his case. It was also explained that, even if the findings did
           appear helpful to his case, there was no guarantee as to the
           results of the actual case in court. The limits of confidentiality
           were explained, including that a report would be prepared for the
           court. Finally, Armando Leza was told that he could refuse to
           answer any question and could take a break at any time.
           Mr. Leza understood these conditions and agreed to
           proceed with the interview.

      Dr. DeMoor admitted that his “options” were akin to Miranda rights and
      that Mr. Leza could understand such rights [ ].

      As a finding of fact, the defense psychologist and medical expert both
      indicate that they gave a warning to Mr. Leza which is remarkably
      similar to a Miranda warning and that he understood and agreed to
      proceed with the interview. Dr. DeMoor also testified he watched Mr.

                                          54
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 75 of 215




      Leza’s videotaped confession and that Mr. Leza indicated he understood
      his Miranda rights. [ ]. Thus under the circumstances, Mr. Leza did
      not carry his burden of proof of [IATC] on this issue. . . .

8 SHCR 2394–95 (emphasis in original). If this claim is not defaulted, Leza cannot

show that this decision is objectively unreasonable, nor has he rebutted the

presumption of correctness afforded this finding with clear and convincing evidence.

      Here, even if counsel had given Dr. Roache the additional information, this

would not have altered the outcome of the suppression hearing because the trial court

clearly believed, and was free to believe, the three questioning officers about Leza’s

mental state. And these officers stated that Leza understood the Miranda warnings

and the questioning. Additional evidence of Leza’s mental abilities could not have

changed what the officers witnessed or what is shown––and what the trial court saw–

–on the DVD. Further, this is not an instance where counsel did not try to rebut the

State’s arguments. By presenting Dr. Roache, counsel made an admirable case for

suppressing the confession. It may not have succeeded, but trial counsel’s tactical

decisions do not fall below Strickland standards simply because they do not succeed

as planned. Pondexter v. Quarterman, 537 F.3d 511, 521 (5th Cir. 2008).

      Leza also complains that trial counsel failed to raise any challenge to the

confession before the jury; failed to argue that the waiver was not voluntary, knowing,

or intelligent; failed to challenge the adequacy of the warnings; and failed to object to

the argument that Leza “waived his right to silence by signing a written form to

indicate that he understood his Miranda rights and then responding to police

questioning anyway.” DE 50 at 48 (quoting Leza v. State, 351 S.W.3d at 348). But



                                           55
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 76 of 215




Leza simply asserts these claims and makes no additional argument in support. The

Fifth Circuit “has made clear that conclusory allegations of ineffective assistance of

counsel do not raise a constitutional issue in a federal habeas proceeding.” Miller v.

Johnson, 200 F.3d 274, 282 (5th Cir. 2000) (citing Ross v. Estelle, 694 F.2d 1008, 1012

(5th Cir. 1983)).

      Finally, Leza alleges that state habeas counsel was ineffective for not

“including the effects [that] Leza’s impairments and deficits (ID, FASD, sleep-

deprivation) had on his ability to understand and knowingly waive his rights and the

flawed nature of the waiver given (elevated reading and writing comprehension level,

use of the word “urge” rather than “invoke”).” DE 50 at 49. But given the numerous

defects with the above claims, state habeas counsel did not perform in an objectively

unreasonable manner by not raising them. See Matthews v. Davis, 665 F. App’x 315,

322 (5th Cir. 2016) (“We conclude that no reasonable jurist would debate the district

court’s resolution of the question of whether Matthews’s state habeas counsel

rendered ineffective assistance by failing to bring an insubstantial ineffective-

assistance-of-trial-counsel claim”).

IV.   Leza’s Claims Regarding False Blood Evidence Are Procedurally
      Barred and Meritless (Claim 4).

      In his next set of claims, Leza argues that the State introduced false evidence

that Allen’s blood was found on Leza’s left shoe. The evidence in support of this

complaint is as follows. Robert Sailors, the forensic scientist for the Bexar County

Crime Laboratory, testified that blood found on Leza’s left shoe contained DNA and

that Allen could not be excluded as the contributor. 13 RR 112–14. The probability

                                          56
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 77 of 215




ratio excluded any other person as being a contributor. 13 RR 115. Erica Graham,

who was a DNA analyst with the serology section of the lab, testified that she

examined Leza’s shoes for traces of blood. 14 RR 11–13. On the side of Leza’s left

shoe, she saw a reddish-brown fleck that caught her eye because “it looked very

visually characteristic like a bloodstain.”     14 RR 13.     She then performed a

“presumptive” test for blood on the stain—a test that checks for hemoglobin—and the

test came back positive. Id. If a stain is big enough, she will perform a “confirmatory”

test to confirm the presence of blood, but she does not usually do that with small

stains, as in this case, because the procedure is to preserve enough material to get a

DNA profile. 14 RR 14. Despite no confirmatory test, Sailors referred to the DNA as

coming from blood, and both the State and defense referred to the speck on Leza’s left

shoe as blood during final argument. 16 RR 24, 26, 29, 41–42.

      Leza now argues that this evidence was false because without a confirmatory

test, there was no way to tell if the DNA on the shoe actually came from Allen’s blood.

DE 50 at 49–52. Leza has attached to his petition a report from Maher “Max”

Noureddine, PhD., a molecular geneticist with ForensiGen. DE 8-23. In this report,

Noureddine states that because no confirmatory test was conducted, it is impossible

to tell if the stain on the shoe is actually blood. Thus, testimony that blood was on

the shoe is incorrect. Id. at 2-4. He concludes: “In my opinion, the limitations of

science and the susceptibility of forensic testing to various errors were not

communicated in full at Mr. Leza’s trial. Consequently, the trier of fact could have




                                          57
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 78 of 215




misunderstood and potentially overestimated the probative value of the biological

evidence in this case.” Id. at 5.

      Leza claims because he had been around Allen on prior occasions, Allen’s DNA

could have been deposited on his shoe via some form other than blood, such as saliva

or skin cells. Thus, “the State’s insistence the material was the victim’s blood left a

false impression on the jurors that the evidence against Leza was strong.” DE 50 at

52. Leza also claims that trial counsel were ineffective for not utilizing a serology

expert to counter the above testimony. Id. at 52–54. He further claims that the State

left the false impression that bloody shoe prints found at the crime scene belonged to

Leza. Id. at 54–55.

      Leza raised all of these claims in his successive habeas application, which the

CCA dismissed for abuse of the writ.       1 SHCR2 69–83.       The claims are thus

procedurally defaulted. Leza does not address his default in the instant application.

Therefore, regarding the due process claim, he has failed to show cause via an

objective external factor that precluded him from presenting the claim in his initial

application.    Regarding the IATC claims, he cannot meet the Martinez/Trevino

equitable exception.

      A.       The State did not knowingly present false testimony.

      It is well settled that the State may not knowingly use perjured testimony, and

the State must correct perjured testimony if known. Giglio v. United States, 405 U.S.

150, 154 (1972); Napue v. Illinois, 360 U.S. 264, 269 (1959). To prevail on such a

claim, a petitioner must show the testimony was false, the testimony was material,



                                          58
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 79 of 215




and the prosecutor knew the testimony was false. Kutzner v. Johnson, 242 F.3d 605,

609 (5th Cir. 2001). Contradictory testimony from witnesses, inconsistencies within

a witness’s testimony, and conflicts between reports, written statements and the trial

testimony of prosecution witnesses do not, standing alone, establish perjury. Koch v.

Puckett, 907 F.2d 524, 531 (5th Cir. 1990).

      Leza cannot meet this standard. First, the testimony was not false. Graham

testified that she performed a presumptive test for hemoglobin that came back

positive, which is what Dr. Noureddine states. Thus, the “presumptive” aspect of this

test was before the jury. But she also testified that, based on her experience, the

stain on the left side of the shoe had the visual characteristics of blood, which is why

she tested it, and the presumptive test confirmed her suspicion. The only reason she

did not perform the confirmatory test was to preserve enough material to obtain DNA

results, which is a rationale even Noureddine states was “sound.” DE 8-23 at 3.

While blood may not have been 100 percent confirmed from a scientific standpoint,

the assumption was reasonable based on Graham’s examination and the crime scene

evidence. Essentially, Leza’s argument is as follows: an expert skilled in recognizing

characteristic bloodstains finds such a stain on a shoe and, when tested, the stain

tests presumptively positive for blood and ultimately is found to contain DNA from a

victim whose throat and chest were lethally knifed, but yet it is false to refer to it as

a bloodstain. This argument is nonsensical.

      Further, a fatal flaw with Leza’s claim is that he simply alleges a confirmatory

test was not conducted, not that such a test would have shown the substance was not



                                           59
         Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 80 of 215




blood.    It is Leza’s burden to demonstrate the testimony was false, but absent

evidence that a confirmatory test would have proven the stain was not blood, his

argument is nothing but speculative. Thus, he fails to meet the first prong.

         Moreover, there is a crucial reason why the witnesses, the State, and the

defense referred to the stain as blood: Leza’s confession. He admitted to participating

in the crime—and to slashing Allen’s throat—and the testimony about the crime

scene revealed blood on the carpet, blood in the form of shoe prints, and blood all

around Allen’s body. 12 RR 64–65, 87; 13 RR 28–29. The defense, which was

hamstrung by Leza’s confession, tried to argue that Trevino was the main culprit who

actually murdered Allen, and Leza got blood on his shoe because he walked into the

apartment to retrieve some of the stolen items. 16 RR 26, 29. The defense attempted

to diminish the speck of blood by saying that Leza’s shoes would have been covered

in blood if he had actually murdered Allen.       16 RR 26.     Nonetheless, it was a

reasonable deduction from the evidence that Allen’s blood was in fact on Leza’s shoe.

See Spence v. Johnson, 80 F.3d 989, 997 (5th Cir. 1996) (petitioner failed to show

prosecution knowingly presented perjured testimony where witness’s testimony was

corroborated by other evidence). Moreover, simply presuming the speck was blood,

even if wrong, does not necessarily prove the “falsity” prong. See United States v.

Schlieve, 159 F. App’x 538, 546 & n.29 (5th Cir. 2005) (in prosecution for drug

distribution, what a witness believed a jar contained did not prove the testimony was

false given that his belief, even if incorrect, was reasonable under the circumstances).




                                          60
        Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 81 of 215




       Second, this testimony was not material to the outcome. The fact remains that

Allen’s DNA was found on Leza’s shoe; there is no getting around that. Whether it

was from blood, saliva, or some other form, that finding combined with the other

evidence in the case—Leza’s confession and spontaneous admission, that he was

identified pawning some of Allen’s belongings, and that he and Trevino stole Allen’s

car and eventually set fire to it—renders testimony about bloodstains insignificant.

Moreover, the notion that Allen’s DNA somehow ended up on Leza’s shoe—the same

shoe he was wearing at the time of the offense—through some other means simply

because they may have been around each other at another point in time, DE 50 at 51,

is illogical and flies in the face of the trial evidence.

       Third, as Leza appears to concede, id., he cannot prove the State knowingly

presented false testimony. Sailors testified the DNA came from bloodstains, and

Graham testified the stain tested presumptively positive for blood. As discussed

above, the crime scene and trial evidence clearly support their testimony. Thus, even

if the DNA experts were incorrect, the State could not have known.             More

importantly, Leza offers nothing to prove the third prong. See Koch, 907 F.2d at 531

(accepting as true petitioner’s claim that witness committed perjury, relief not

warranted where petitioner failed to allege the prosecution knew the testimony was

false). Thus, he cannot demonstrate a due process violation.

       B.     Other alleged errors by the State

       To the extent Leza is alleging prosecutorial misconduct because the State

referred to the DNA as bloodstains during final argument, this claim must also fail.



                                             61
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 82 of 215




It is settled that an argument premised on a reasonable deduction from the trial

evidence does not violate due process. United States v. Bennett, 874 F.3d 236, 254

(5th Cir. 2017); Norris v. Davis, 826 F.3d 821, 832 (5th Cir. 2016).

      Leza also claims that the State falsely tied the bloody shoeprints found at the

crime scene to Leza, whereas the bottom of Leza’s left shoe tested negative for blood

and the bottom of the right shoe was never tested. DE 50 at 55. But there was

nothing false in what the State said.      Investigator Ross and Detective Greiner

testified that they saw two sets of different-sized bloody shoe prints in the carpet in

Allen’s apartment. 12 RR 64–67; 13 RR 28. During final argument, the prosecution—

referring to the trial testimony and Leza’s confession—stated: “Defense counsel

wants you to believe this defendant is not involved. The detective testified there were

two sets of bloody footprints. ‘We tied her up. We both did.’” 16 RR 40. The

prosecution’s statement was completely accurate; both investigators found the same

bloody shoe prints at the crime scene, Leza said both he and Trevino were involved,

and, thus, the statement was a reasonable deduction from the evidence. Regardless,

Leza cannot demonstrate any harm or prejudice given the remainder of the evidence.

      Last, Leza states that the prosecution introduced false testimony about how

DNA material was collected from the victim. He asserts that Detective McCampbell

inaccurately stated that the blood of the victim in this case was preserved for possible

DNA comparison, when in fact a buccal swab was taken from Allen’s mouth for DNA

purposes. DE 50 at 56. Leza states: “Any testimony, either direct or indirect, that

the victim’s blood was used for DNA comparisons, was false, and left the jurors with



                                          62
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 83 of 215




the false impression that the material on Leza’s left shoe was the victim’s blood.” Id.

at 57. This is a meritless claim. At trial, McCampbell referred to generic evidence

collecting procedures in all homicide cases. In the process, he stated:

      And during every autopsy, the sample of the victim’s blood is preserved
      for possible DNA comparison down the road. And basically what you do
      – or what I did in this case was submitted everything that we had
      looking for some type of evidence that would link them to the scene at
      the time the murder had occurred and had it compared to the victim’s
      DNA to see if there was any match, either the defendants’ DNA in the
      apartment or the victim’s DNA on any of the defendants.

12 RR 106–07. Thus, McCampbell did not testify about how the DNA match was

made in this case. And he did not state that he collected blood for DNA comparison.

All he said is that blood is usually preserved during an autopsy “for possible DNA

comparison down the road.” This statement has no relevance to blood being on Leza’s

shoe, which is the gist of Leza’s complaint. Leza fails to explain how such a generic

and innocuous statement had any bearing on the outcome of the trial.

      C.     Leza’s IATC claim is meritless.

      Leza states that trial counsel initially retained DNA expert, Dean Wideman,

to assist them in the case. DE 50 at 52–53; DE 8-26. Wideman reviewed materials

pertaining to the DNA evidence and requested from defense counsel additional

materials. But he did not have any further substantive discussions with counsel

about the matter, did not receive any additional case information, and believes he

could have assisted the defense in cross-examining the State’s DNA experts. DE 8-

26. Leza claims that Wideman “could have alerted counsel that a confirmatory test

for blood was never conducted” and could have “assisted trial counsel in objecting to



                                          63
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 84 of 215




any mention by the State that the evidence on Leza’s shoe was blood, let alone blood

belonging to the victim.” DE 50 at 53.

      As shown above, trial counsel’s strategy was not to duck the issue of blood being

on Leza’s shoe. It would have made little sense to get into an unnecessary battle

attempting to show the stain on the shoe was something other than blood given that

their client admitted to being involved in a bloody crime. Instead, during final

argument, counsel argued Trevino was the killer and Leza merely came along as part

of the robbery. This is why on cross-examination of Sailors, counsel prompted Sailors

to concede that the DNA results would have been the same had Leza merely walked

into the apartment on the bloody carpet after Allen was murdered. 13 RR 118. Even

if Widener could have assisted trial counsel in some other capacity—and, in his

declaration, he does not indicate how—counsel had little reason to use Widener to

challenge the State’s evidence that blood was found on Leza’s shoe given the other

evidence in the case. In short, it would have been a futile endeavor.

      Here, trial counsel made a strategic decision how to frame Leza’s participation

in the crime––he was an accomplice in a robbery but was not the murderer. Counsel

has wide latitude in making tactical decisions, including formulating a strategy that

was reasonable at the time. Strickland, 466 U.S. at 689; Richter, 562 U.S. at 107.

The Fifth Circuit has explained that a conscious and informed decision on trial tactics

and strategy cannot be the basis of constitutionally ineffective assistance of counsel

unless it is so ill chosen that it permeates the entire trial with obvious unfairness.

Pape v. Thaler, 645 F.3d 281, 291 (5th Cir. 2011). Given the facts and circumstances



                                          64
        Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 85 of 215




here, Leza cannot show counsel’s decision not to utilize Widener resulted in deficient

performance. Indeed, it would have been unwise for counsel to try to show that Leza

was not present at all during the crime, which is the essence of Leza’s argument. For

instance, Leza also argues that counsel were ineffective for conceding during final

argument that blood was on his shoe. DE 50 at 54. But as discussed herein, this

concession was reasonable given the evidence the State presented.

       Moreover, Leza cannot demonstrate prejudice. Even if trial counsel had shown

a confirmatory test for blood was not conducted, by no means would this have meant

the stain was something other than blood. And, as stated, this would not have

changed the fact that Allen’s DNA was conclusively found on Leza’s shoe.14 Moreover,

Leza confessed to not only participating in the crime but slitting Allen’s throat; he

and Trevino pawned Allen’s possessions; and they stole her car and set it on fire. The

evidence of Leza’s guilt was substantial, and evidence that the shoe stain may not

have been blood is insignificant in context.

       D.     Leza’s additional IATC claims lack merit.

       In addition to the above, Leza claims trial counsel were ineffective for

(1) failing to present evidence or question the State’s experts about blood not being

found on the bottom of Leza’s left shoe; (2) not objecting to the State’s argument

attempting to tie the bloody footprints to Leza; (3) failing to effectively cross-examine

_____________________________________________________________________________________
14     Throughout this portion of his petition, Leza repeatedly asserts that challenging the
blood evidence removes him of all physical and forensic ties to the crime scene. DE 50 at 57–
58. It does nothing of the sort given that Allen’s DNA was on his shoe and that there is no
other credible explanation for how it could have been transferred to his shoe. As stated
herein, the lack of a confirmatory test (1) does not prove the stain was not blood and (2) in no
way negates the DNA evidence.

                                              65
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 86 of 215




Sailors about CIL’s accreditation; and (4) failing to request a mistrial or curative

instruction when the above witnesses provided the alleged false testimony about the

speck of blood on Leza’s shoe. DE 50 at 55–56, 58. These claims are all meritless.

      The first claim fails because it is irrelevant that blood was not found on the

bottom of Leza’s shoe. Allen’s DNA was in fact found on the side of the left shoe; thus,

blood not being found elsewhere does nothing to absolve Leza of any culpability.

Moreover, counsel did argue before the jury that only a speck of blood was found on

Leza’s left shoe, that his shoes would have been covered in blood if Leza slit Allen’s

throat, that no blood at all was found on the right shoe, and that no blood was found

on Trevino’s shoes. 16 RR 24, 26.

      This first claim is apparently connected to the second about counsel not

objecting to the State’s attempt to tie the bloody footprints to Leza. But there was no

basis for counsel to lodge an objection because, as shown above, the State’s argument

accurately summarized the trial evidence––that two sets of bloody footprints were

found in the apartment and that Leza admitted that both he and Trevino were in the

apartment and they both tied her up. An argument based on a reasonable deduction

from the evidence is proper and does not provide grounds for an objection. Koch, 907

F.2d at 527 (counsel not required to make futile motions or objections).

      Leza’s claim that counsel failed to challenge the lab’s CIL accreditation is

meritless for two reasons. First, counsel did in fact question Sailors about a previous

error that had occurred in the lab where a DNA sample was contaminated by Sailors’s

supervisor. 13 RR 116–17. And a prior known error in the lab that tested the DNA



                                          66
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 87 of 215




evidence carries more weight than ambiguous accreditation procedures supposedly

leading to errors in other labs. See DE 50 at 56. Second, Leza has failed to show any

prejudice because additional questioning about accreditation would not have

undermined the DNA results in this case.

      As for Leza’s last IATC claim, there was no false testimony presented, let alone

false testimony material to the outcome.         Requesting a mistrial or curative

instruction would have been a futile endeavor and would not have made any

difference in the outcome.

      Because Leza’s IATC claims are not substantial, he cannot satisfy the

Martinez/Trevino equitable exception. Moreover, given the flaws with these claims

viewed in light of the numerous allegations presented in the original habeas

application, Leza fails to show that state habeas counsel was ineffective for not

raising them. Matthews, 665 F. App’x at 331–32; DE 50 at 59.

V.    Leza’s Claim that Trial Counsel Were Ineffective for Failing to Object
      to the Judge’s Comment about the DNA Results Is Meritless (Claim
      4).

      In a claim related to the above, Leza contends that trial counsel were

ineffective for not objecting to a comment the trial judge made when Sailors was

discussing the DNA results. Specifically, Sailors testified that the DNA profile found

on Leza’s shoe “occurs approximately one – every 1 and 6.54 times 10 to the 15th. I

would have to write that out to tell you what that is.” 13 RR 115. The prosecution

responded: “6.54 to the 15th, could that be 1 and 6.54 quadrillion?” Sailors said: “I

would have to write that out to remember,” to which the prosecution stated “Go



                                          67
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 88 of 215




ahead.” Leza’s defense counsel then said: “I’ll stipulate to that, judge.” The trial

judge replied: “Okay. That’s a whole lot of zeros.” Id. Sailors then confirmed that

the number was 1 out of every 6.54 quadrillion individuals. 13 RR 116. Leza claims:

      The trial court’s comment reinforced Sailors’s material testimony [ ]
      before the jury. The court’s lack of partiality prejudiced Leza and
      emphasized the import of the false and misleading DNA evidence
      against Leza. . . . Counsel was ineffective for failing to object to the
      judge’s improper comment, for failing to ask the court to strike its
      extraneous comment, and for failing to request the court offer a curative
      instruction before he proceeded to cross-examine Sailors.

DE 50 at 60. Leza claims that the trial court’s comment resulted in prejudice.

      Leza raised this claim in his abusive habeas application. 1 SHCR2 80–81.

Thus, it is defaulted, and he cannot demonstrate the claim is substantial under

Martinez/Trevino or that state habeas counsel was ineffective for failing to raise it.

There was nothing improper about the judge’s comment. The judge was simply

stating a fact––the probability ratio of the DNA result did include “a whole lot of

zeros.” Moreover, the judge was speaking solely to the DNA result obtained by

Sailors, which Leza does not contest. He was not making any comment about the

issue of the DNA coming from blood. And even if the comment could be construed in

that manner, it still was not improper for the reasons addressed in the prior section.

There was no basis for an objection, and counsel is not required to make futile

objections. Koch, 907 F.2d at 527. Indeed, if anything, an objection to a verifiable

fact would have worked to Leza’s detriment by potentially annoying the judge and

jury. Thus, Leza fails to overcome his default.




                                         68
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 89 of 215




VI.   The State Court Reasonably Rejected Leza’s Claim that Trial Counsel
      Were Ineffective for Failing to Argue Proper Grounds for Admitting
      Dolores Trevino’s Plea Agreement (Claim 5).

      Leza alleges that trial counsel were ineffective for failing to introduce and

admit his co-defendant Trevino’s plea agreement into evidence during both guilt-

innocence and punishment. DE 50 at 60–67. Leza claims that the language of the

plea agreement established that Trevino did both the “cutting and stabbing” of Allen,

which absolves Leza of injuring Allen. In other words, because Allen’s neck was cut

and her chest stabbed, and because in the plea agreement Trevino admitted to both

“cutting and stabbing,” Leza alleges she had to be the sole perpetrator. Id. Leza

claims that counsel should have sought to admit the plea agreement on both state

law and constitutional grounds. Id.

      Regarding the punishment phase, Leza raised this claim in his initial state

habeas application, alleging that the trial court erred by excluding evidence of

Trevino’s plea bargain at punishment and that trial counsel were ineffective for

failing to admit the plea bargain. 1 SHCR 32–36, 71–75. The state habeas court

reasonably rejected these claims. 8 SHCR 2357–61. But his IATC claim was limited

to punishment and constitutional grounds; he did not assert state law grounds.

      Regarding the failure of trial counsel to seek to admit the plea bargain at guilt-

innocence or on state law grounds, these claims are procedurally defaulted because

they were only presented in Leza’s abusive application. 1 SHCR2 101–10. And Leza

cannot meet the equitable exception under Martinez/Trevino. To the extent this is a




                                          69
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 90 of 215




claim of trial court error, it is procedurally barred because the CCA held it should

have been raised on direct appeal. Ex Parte Leza, 2017 WL 117347, at *1.

      A.     State court findings

      On habeas review, the court addressed Leza’s claim that the trial court erred

in failing to admit the plea bargain. The court reviewed the colloquy between the

State and trial court regarding the State’s motion in limine to preclude consideration

of Trevino’s plea bargain. 8 SHCR 2357–58. The trial court granted the motion, but

the prosecution conceded that if Trevino testified—and she did not—the plea bargain

might be admissible. Id. The habeas court then addressed the defense’s attempt to

introduce the plea bargain at punishment. Outside the presence of the jury, the

defense called Lillian Cronk, the deputy district clerk for Bexar County, to

authenticate the plea bargain and to provide some details about it. 8 SHCR 2358;

18 RR 163–65. The trial court believed that the plea agreement should be admissible

but acknowledged under the law it was not. 8 SHCR 2359; 18 RR 165–66.

      The state habeas court noted that the plea bargain was included in the state

habeas clerk’s record. 8 SHCR 2359. The court found that (1) the trial court’s ruling

was correct under state law because Trevino did not testify and, thus, could not be

impeached; (2) under the law, a capital defendant is not entitled to submit proof of an

accomplice’s prior convictions as a mitigating circumstance; and (3) Leza was not

subjected to cruel and usual punishment or singled out for selective prosecution, and

there is no constitutional requirement that a co-defendant and defendant receive the

same punishment or that a comparative proportionality review of a defendant’s death



                                          70
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 91 of 215




sentence must be made. 8 SHCR 2360–61. Next, the court addressed Leza’s IATC

claim regarding punishment and found that counsel did attempt to admit the plea

bargain.   The court concluded that counsel is not ineffective when counsel is

prohibited from introducing inadmissible evidence. 8 SHCR 2382–83. This decision

is not objectively unreasonable.

      B.     Trial counsel were not ineffective.

             1.     Guilt-innocence

      Trial counsel could not have been ineffective at guilt-innocence for not

introducing the plea bargain because the trial court correctly granted the State’s

motion in limine. Leza’s arguments to the contrary, DE 50 at 62–64, the plea bargain

was not admissible. “A co-defendant's conviction and sentence for an offense arising

out of the same course of events is irrelevant to the question of the defendant’s guilt

and thus not admissible.” Bridge v. Lynaugh, 838 F.2d 770, 773 (5th Cir. 1988);

see also Miller v. State, 741 S.W.2d 382, 389 (Tex. Crim. App. 1987) (“Generally

speaking, for obvious reasons, it is not permissible to show that another non-

testifying person, who has been jointly or separately indicted for the same offense as

the accused, has been either convicted or acquitted.”). Because Trevino did not testify

in this case, counsel had no grounds to argue the statement was admissible.

      Aside from the admissibility problem, there are additional reasons why counsel

could not have been ineffective. Leza’s argument is that he could not have been the

primary culprit since Allen was both cut and stabbed and Trevino confessed to both

per the plea agreement.     DE 50 at 62–63; DE 10-23 at 3.        What Leza fails to



                                          71
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 92 of 215




acknowledge is that the plea agreement simply reflected parties language under

Texas state law. The Texas Penal Code states:

      (a)   A person is criminally responsible for an offense committed by the
      conduct of another if:

      (1)   acting with the kind of culpability required for the offense, he
      causes or aids an innocent or nonresponsible person to engage in conduct
      prohibited by the definition of the offense;

      (2)    acting with intent to promote or assist the commission of the
      offense, he solicits, encourages, directs, aids, or attempts to aid the other
      person to commit the offense; or

      (3)   having a legal duty to prevent commission of the offense and
      acting with intent to promote or assist its commission, he fails to make
      a reasonable effort to prevent commission of the offense.

      (b)   If, in the attempt to carry out a conspiracy to commit one felony,
      another felony is committed by one of the conspirators, all conspirators
      are guilty of the felony actually committed, though having no intent to
      commit it, if the offense was committed in furtherance of the unlawful
      purpose and was one that should have been anticipated as a result of the
      carrying out of the conspiracy.

Tex. Penal Code § 7.02 (emphasis added). As a co-conspirator in the offense, Trevino

was guilty of murdering Allen by cutting and stabbing even if Leza actually slit

Allen’s throat. Thus, the plea agreement language in no way absolves Leza of his

guilt or somehow proves Trevino was the primary culprit.

      Moreover, had trial counsel attempted and succeeded in admitting the plea

agreement, counsel could have faced a bigger problem. The plea agreement Leza has

attached to his petition also contains the police report of Trevino’s statements to

Detective McCampbell. In this report, Trevino provides conflicting information, first




                                           72
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 93 of 215




taking all the blame for murdering Allen but then indicating Leza is the one who

actually murdered her. The report states:

      I asked Dolores if it was something you planned or was it something that
      just got out of hand. At 1:44am, Dolores replied “It was something that
      just happened”, “We didn't mean to do it”. Dolores stated, “I knocked
      her down”, “we were talking to her”, “I don’t know”, “I grabbed her”.
      Dolores then stated that she did everything that her husband didn’t do
      anything[.] Dolores stated, “I’m the one that killed that lady[”]. I told
      Dolores that I already knew that she planned on taking all the blame.
      At 1:53am, Dolores stated, “I just wanted her down, she got up from bed
      and fell down and I’m the one that held-her down”. I asked her what
      happened then. Dolores stated, “I didn’t see, I turned around”, “I don’t
      know how he did it”. Dolores described the lady being on her back at the
      end of the bed. I asked how she held her down. Dolores stated she held
      her hands and that she said nothing. Dolores stated that the lady fought
      back. I asked Dolores where her husband was when she was holding the
      lady down. Dolores again stated that she did not want to look. Dolores
      stated that after that, “We just took the stuff”.

DE 10-23 at 13–14 (emphasis added).           Although police reports are generally

inadmissible as hearsay under the Texas Rules of Evidence, see Cole v. State, 839

S.W.2d 798, 811 (Tex. Crim. App. 1990), introducing the plea would have possibly

opened the door to the report. “Evidence that is otherwise inadmissible may become

admissible when a party opens the door to such evidence.”         Hayden v. State,

296 S.W.3d 549, 554 (Tex. Crim. App. 2009). As shown, Trevino first admitted guilt

but then stated she held Allen down and did not see “how [Leza] did it.” Although as

a party to the offense she was guilty of what she admitted in her plea agreement, her

statement ultimately points the finger at Leza. Clearly, this would not have aided

Leza’s cause, and he cannot demonstrate any prejudice.




                                         73
        Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 94 of 215




              2.     Punishment

       The primary reason Leza’s claim fails regarding punishment is that trial

counsel attempted to admit the plea agreement at punishment, but the trial court

refused to admit it. As shown, the trial court did not “see any vehicle” for bringing it

into evidence. Trial counsel can hardly be deemed ineffective for trying to do what

the petitioner claims did not occur.

       Moreover, there is a sound reason for the trial court’s decision. The rule that

plea agreements are not admissible where a co-defendant does not testify applies

equally to sentencing proceedings. Prytash v. State, 3 S.W.3d 522, 527–28 (Tex. Crim.

App. 1999) (en banc); Miller, 741 S.W.2d at 389. In Prytash, the CCA discussed policy

reasons for the inadmissibility of plea agreements:

       If evidence of plea bargain offers were admissible, the State would be
       ably discouraged from making such offers in the future, and plea
       bargaining is essential to the administration of justice in America.
       Public policy favors the conclusion of litigation by compromise and
       settlement, both in criminal and civil cases, and allowing a criminal
       defendant to introduce evidence about a sentence offered by the State
       during plea negotiations clearly militates against this policy.

3 S.W.3d at 528 (internal quotations and citations omitted).         Because the law

precluded the admission of Trevino’s plea bargain, counsel could not have been

ineffective for failing to admit it.

       Leza claims that trial counsel should have raised several constitutional

arguments for admission of the plea bargain at punishment. First, he claims that

counsel should have pressed a “proportionality” review argument because Trevino

pleaded guilty to the same crime but received a life sentence.         But “where the



                                          74
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 95 of 215




statutory    procedures    adequately     channel    the    sentencer’s    discretion,

such proportionality review is not constitutionally required.” McCleskey v. Kemp,

481 U.S. 279, 306 (1987). And the Supreme Court has long held that Texas’s capital

sentencing procedures satisfy this mandate. Jurek v. Texas, 428 U.S. 262, 276 (1976)

(concluding that Texas’s capital-sentencing procedure does not violate the Eighth and

Fourteenth Amendments because it narrows its definition of capital murder to

include “at least one statutory aggravating circumstance . . . before a death sentence

may even be considered” and authorizes the consideration of mitigating factors

thereby ensuring “that the sentencing jury will have adequate guidance to enable it

to perform its sentencing function”); Woods v. Johnson, 75 F.3d 1017, 1033–34 (5th

Cir. 1996) (recognizing the Texas capital sentencing special issues do not function as

aggravating circumstances but rather adequately guide and focus the jury's objective

consideration of particularized circumstances of the individual offense and the

individual offender).

      Second, Leza argues that trial counsel should have made an equal protection

argument that the State discriminated against Leza based on his gender because

Trevino received a lesser sentence. DE 50 at 65. But “a party who wishes to make

out an Equal Protection claim must prove ‘the existence of purposeful discrimination’

motivating the state action which caused the complained-of injury.” Johnson v.

Rodriquez, 110 F.3d 299, 306 (5th Cir. 1997) (quoting McCleskey, 481 U.S. at 292–

93). Thus, “to prevail under the Equal Protection Clause, [a petitioner] must prove

the decisionmakers in his case acted with discriminatory purpose.” McCleskey, 481



                                         75
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 96 of 215




U.S. at 292 (emphasis in original).     Leza simply makes this allegation without

providing any proof of purposeful discrimination.

      Third, citing Supreme Court precedent, Leza claims that counsel should have

argued that the failure to introduce the plea impeded his constitutional rights “to

present a defense and mitigating evidence at punishment.” DE 50 at 65. But the

introduction of evidence irrelevant to a defendant’s character, record, or

circumstances of the offense is not required. Cordova v. Johnson, 157 F.3d 380, 383

(5th Cir. 1998) (“This court has held that a capital defendant is not entitled to

introduce evidence of a co[-]defendant’s sentence.”); Brogdon v. Blackburn, 790 F.2d

1164, 1169 (5th Cir. 1986) (the failure to introduce co-defendant’s life sentence was

not erroneous because it was not relevant to petitioner’s character and offense); see

also Lane v. Scott, 59 F.3d 1241, 1995 WL 413097, *2–*3 (5th Cir. 1995) (rejecting

argument that Supreme Court’s decision in Parker v. Dugger15 suggested a co-

defendant’s sentence was constitutionally relevant mitigating evidence because

Parker did not address that issue).

      Finally, Leza argues that he was prejudiced by counsel’s failure to procure the

admission of Trevino’s plea. Because the plea was not admissible at either stage,

either as a matter of state or federal constitutional law, there can be no deficiency or

prejudice.   DE 50 at 66–67.      Moreover, even if the plea agreement had been

introduced, it would not have altered what Leza stated on video, and, as shown,

introduction of the plea agreement could have opened the door to more incriminating


_____________________________________________________________________________________
15     498 U.S. 308 (1991).

                                          76
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 97 of 215




evidence.   Because these claims are meritless, habeas relief should be denied.

Moreover, Leza has failed to show the defaulted claims are substantial or that state

habeas counsel was ineffective for failing to raise them.

VII.   Leza’s Brady Claim Is Procedurally Barred and Meritless (Claim 6).

       Leza argues that the State suppressed evidence of notes taken by the Bexar

County District Attorney’s Office that pertained to Trevino and which Leza claims

are exculpatory. DE 50 at 67–69. This claim is defaulted and meritless.

       A.    The claim is procedurally barred.

       Leza concedes he presented this claim in his successive habeas application

dismissed for abuse of the writ. DE 50 at 67; 1 SHCR2 60–64. Thus, the claim is

defaulted. Further, for the reasons addressed below, he cannot demonstrate cause

and prejudice pursuant to Banks v. Dretke16 to overcome the default.

       B.    Leza has failed to show suppression or materiality.

       “To establish a Brady violation, the defendant must prove that (1) the

prosecution suppressed evidence, (2) it was favorable to the defendant, and (3) it was

material.” United States v. Brown, 650 F.3d 581, 587–88 (5th Cir. 2011); see also

Strickler v. Greene, 527 U.S. 263, 281–82 (1999). The Government’s good or bad faith

in withholding the evidence is irrelevant. Brown, 650 F.3d at 588 (citing Kyles v.

Whitley, 514 U.S. 419, 432 (1995)). “[E]vidence is not suppressed ‘if the defendant

knows or should know of the essential facts that would enable him to take advantage

of it.’” Id. (quoting United States v. Runyan, 290 F.3d 223, 246 (5th Cir. 2002)).


_____________________________________________________________________________________
16     540 U.S. 668, 691 (2004).

                                          77
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 98 of 215




Indeed, “[t]o have been suppressed, the evidence must not have been discoverable

through the defendant’s due diligence.” Id.

      Leza first contends the evidence was suppressed by the State “despite an open

file policy.” DE 50 at 68. But he offers nothing to support this position. Indeed, trial

and state habeas counsel had access to Trevino’s initial police statement and plea

agreement. 1 SHRR 193–94 (trial counsel recalls having access to plea agreement

and transcript of DVD confession). The plea agreement explicitly stated that in

exchange for Trevino’s guilty plea, she would provide “full, complete and truthful

evidence concerning my knowledge of the CAPITAL MURDER of Caryl Jean Allen.”

DE 10-21 at 2. There is no indication that counsel were not aware of the substance

of Trevino’s statement. Leza does not address whether the notes were reasonably

available through due diligence; thus, he fails to meet the suppression prong.

      More conspicuously, he entirely fails to show that this evidence was favorable

or material. Instead, the notes are decidedly inculpatory and harmful. The State’s

theory at trial was that Leza and Trevino committed the crime together. 16 RR 38.

The defense countered that Trevino had committed the crime alone, and Leza arrived

at the apartment sometime after the murder had been committed. 16 RR 21–31. The

relevant portion of the notes in question reads:

              This Murder[;] We both knew her[;] Both had been there before[;]
      She [l]et us in[;] Mando’s idea[.]
              We wanted a ride, she said no b/c going to Dr. in a.m. We never
      asked her for car. She invited us to sit down. Mando stayed with her and
      I went back to our apt. to return the bike. I came back to her apt. and
      Mando is at the door. I see ladies feet on the floor by bed. He said he had
      to kill her and asked God to forgive him. We needed another fix and needed
      to score on the West side bc not high enough. I didn’t see the way he killed

                                          78
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 99 of 215




      her. I got the knife from the kitchen. She was already dead when I got to
      the apartment. I can’t remember if I helped tie her up. I don’t remember
      how she got to the floor. I never held her down – she wasn’t in any
      condition to fight back – she didn’t say anything when we took TV. I got
      the sheet and I threw a sheet over her. I said I tied her up, I probably did,
      just don’t remember. We burned her car and stole the items. I thought
      she was dead, I closed her eyes. I had to kill her, but when I did, I asked
      God to forgive me. I saw him stab her in the chest – now denies it.
      Husband asked me to get something to tie her up. I did not know if she
      was dead or alive, but I never checked her. I got the things to tie her up
      with and got the knife. Never saw him use them. I am unplugging comps.
      And TV. And putting them in her truck. I looked for truck keys and found
      them. Took TV comp. DVD, vcrs, not sure who got the cross found in his
      wallet, it came from her dresser. We got $50 for computer sold on West
      Side, other items went to sister Amanda’s house. Sally said truck came
      out in the news. Sally gave us $ to get gas and I filled a gas can with gas
      – just a little. I was dropped off at corner of Laredo and Brazos to burn the
      truck and then he came back to me.

DE 11 at 4.

      Leza cherry-picks from this statement to claim he “was not the primary actor,

and that Trevino was the sole killer.” DE 50 at 68. Leza focuses solely on this

statement in the notes: “I had to kill her, But when I did, I asked God to forgive me.”

Id. at 51. He conveniently omits these assertions: (1) “I see ladies feet on the floor by

bed. He said he had to kill her and asked God to forgive him.”; (2) “I didn’t see the

way he killed her. I got the knife from the kitchen. She was already dead when I got

to the apartment.”; (3) “I never held her down – she wasn’t in any condition to fight

back.”; (4) “I saw him stab her in the chest – now denies it. Husband asked me to get

something to tie her up.”; (5) “I got the things to tie her up with and got the knife.

Never saw him use them.” DE 11 at 4. These statements not only point the finger at

Leza as the sole killer, they portray him as the one entirely in charge of the crime,

contrary to the defense offered at trial. There is nothing exculpatory here; indeed,

                                           79
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 100 of 215




these notes offer a wealth of damaging evidence to Leza. Had counsel attempted to

convey the information from these notes to the jury, it would have devastated their

defense. In fact, they provide a much more detailed and horrifying account of Leza’s

actions than was ever presented at trial. Further, Trevino’s admission that she had

some role in the crime was consistent with the evidence presented at trial and the

State’s theory of the case.

      In short, Leza fails to meet any prong of Brady, particularly the favorability

and materiality prongs. Thus, he cannot overcome his default.

VIII. Leza Is Not Entitled to Relief on His Claims Related to the Exclusion
      of Amanda Leza’s Testimony (Claim 7).

      Leza claims that the trial court erred in refusing to admit Amanda Leza’s

testimony at the punishment phase that Trevino admitted to her in the car that she

murdered Allen, acted alone, and did not show any remorse. Leza further claims that

trial counsel were ineffective for failing to seek to admit her testimony at the guilt-

innocence phase. DE 50 at 70–73.

      A.      Background

      At the punishment phase, Leza sought to admit Amanda’s testimony. On voir

dire examination outside the presence of the jury, Amanda stated that Trevino

admitted to killing Allen, that she showed no remorse and smiled, and that Leza did

show remorse. 18 RR 105. The State then objected on hearsay grounds, and the

defense replied that it was a statement against penal interest because she took full

responsibility for the crime. 18 RR 107–08. The trial court remarked that Amanda

was merely paraphrasing what Trevino said rather than providing an actual

                                          80
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 101 of 215




statement. 18 RR 108–09. When asked what Trevino said specifically, Amanda

stated: “That she slit her throat and tied her up.” 18 RR 109. When asked if Trevino

said she “did it all,” Amanda gave no audible response. Id. After further discussion

between the court and counsel, the court asked again to hear her testimony. 18 RR

110. Amanda replied: “She slit her throat and tied her up.” 18 RR 110–11. The court

said: “I think from that statement, you can contend that they did it together. It

doesn’t mean she did it alone.” Id. Upon further voir dire by the State, Amanda said

“I don’t remember” when asked if Trevino admitted to killing Allen alone. 18 RR 111–

12. Then, when asked if Trevino ever made a statement that she acted alone, Amanda

stated “she did” and that “she did it alone.” 18 RR 112. The court replied that was

not what Amanda stated just a moment ago and asked her again when Trevino made

that remark. Id. Amanda stated: “when we were in the vehicle.” Id. The court

replied: “Okay. Once again, [the prosecutor has] asked you several times and I’ve

asked you several times.    What exactly did she say?      Not an interpretation of

anything.” Id. Amanda replied: “A quote? That she slit her throat and tied her up.”

18 RR 112–13. The court then said to defense counsel: “Why don’t you talk to your

witness. I don’t think your witness understands what a quote is.” 18 RR 113.

Defense counsel then asked Amanda to provide all statements Trevino said while in

the car or at any other time if she made more than one. Id. Amanda stated again:

“That she slit her throat, tied her up, and she did it.” Id. The court replied: “She’s

not going to testify to that. She can’t follow directions.” Id. The court then refused




                                         81
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 102 of 215




to allow Amanda to testify to what Trevino supposedly stated because it was an

interpretation of hearsay and not merely hearsay. 18 RR 114.

      B.    Leza’s claim of trial court error at the punishment phase
            and IATC at the guilt phase are procedurally defaulted.

      Leza argued on direct appeal that the trial court erred in refusing to admit

Amanda’s testimony at the punishment phase. The CCA held that the claim was

barred under the Texas contemporaneous objection rule because trial counsel

objected on state law grounds and Leza argued only constitutional grounds. Leza v.

State, 351 S.W.3d at 360–61.     The Fifth Circuit has long held that the Texas

contemporaneous objection rule is an adequate and independent state ground barring

federal habeas relief. Scheanette v. Quarterman, 482 F.3d 815, 823 (5th Cir. 2007);

Rowell v. Dretke, 398 F.3d 370, 375 (5th Cir. 2005). Further, although Leza raised

this claim on habeas review and the state court rejected it on the merits, 8 SHCR

2344–48, the CCA stated in its order that this claim was procedurally barred because

it was raised and rejected on direct appeal and, thus, was not cognizable on habeas

review. Ex parte Leza, 2017 WL 117347, at *1 (citing Ex parte Brown, 205 S.W.3d

538, 546 (Tex. Crim. App. 2006)); see also Hatten v. Quarterman, 570 F.3d 595, 599

n.3 (5th Cir. 2009) (noting that Texas trial courts only make recommendations to the

CCA but do not rule on habeas petitions). Thus, the CCA applied two procedural bars

to the claim. Leza, moreover, does not address his default in the instant petition.

Thus, he has failed to demonstrate cause and prejudice sufficient to overcome the

default.




                                        82
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 103 of 215




       As for the IATC claim, Leza concedes that he raised this claim in his

application dismissed for abuse of the writ. But because there is no merit to his claim,

for the reasons stated below, he cannot show the claim is substantial under

Martinez/Trevino nor can he show habeas counsel was ineffective for failing to raise

it in the initial petition.

       C.     State court findings

       Although the CCA found the claim of trial court error defaulted, the trial court

issued findings and conclusions rejecting the claim on the merits. The trial court

addressed the colloquy between Amanda, the parties, and the trial court and found:

       These instances reflect that the trial judge did not find requisite
       corroborating circumstances that would indicate the trustworthiness of
       the statement. It is noted that Amanda Leza’s affidavit states that her
       mother was present at the car at the time of the statement, but the
       mother was called as neither a corroborating or independent witness on
       this point either at trial or the writ hearing.

8 SHCR 2345. The court also found that a declaration from Mary Burdette pertaining

to this matter was inadmissible hearsay, but also that it was problematic because it

described the Leza family as poor historians and documented the family’s lengthy

criminal history. 8 SHCR 2345–46. Consequently, had family members been called,

“they would have been savagely impeached,” and keeping them off the witness stand

was sound trial strategy. Indeed, the court pointed out that Terrence McDonald,

Leza’s trial counsel, testified at the hearing that the decision was made not to call

family members because their information was more harmful than beneficial.

8 SHCR 2346; see also 1 SHRR 192. Finally, the court found that Leza “had a




                                          83
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 104 of 215




substantial criminal record long before he met Dolores Trevino. Both personality

types, leaders and followers are capable of committing a crime.” 8 SHCR 2346.

      In its conclusions of law, the state court first noted that the evidence proved

beyond a reasonable doubt that Leza was guilty of capital murder. 8 SHCR 2347.

The court then concluded that the exclusion of the testimony did not result in any

constitutional violation. 8 SHCR 2347–48. To the extent the claim is not defaulted,

or that the CCA alternatively rejected the claim on the merits based on the state

court’s findings and its own review, Ex parte Leza, 2017 WL 117347, at *2, Leza

cannot show that the state court’s findings are objectively unreasonable, nor has he

rebutted the presumption of correctness afforded the findings with clear and

convincing evidence, pursuant to § 2254(e).

      D.     Leza’s claims have no merit.

             1.     Trial court error at punishment

      It has long been held that challenges to the admissibility of evidence and state

evidentiary errors are not cognizable on federal habeas review. See Swarthout v.

Cooke, 526 U.S. 216, 219 (2011) (finding federal habeas review does not lie for errors

of state law). Habeas corpus review is instead limited to questions of a constitutional

dimension, and federal courts generally do not review the admissibility of evidence

under state law. Estelle v. McGuire, 502 U.S. 62, 67–68 (1991); Gonzales v. Thaler,

643 F.3d 425, 429 (5th Cir. 2011). Federal courts do not sit to review the propriety of

state court evidentiary rulings, unless the proceedings were so extreme that they

violated a petitioner’s federal constitutional rights or rendered his trial



                                          84
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 105 of 215




fundamentally unfair. Woods. v. Quarterman, 503 F.3d 408, 414 (5th Cir. 2007);

Peters v. Whitley, 942 F.2d 937, 940 (5th Cir. 1991).

      Leza argues that his sister’s testimony about what Trevino said should have

been admissible as a statement against penal interest.          DE 50 at 71.       The

admissibility of a statement against penal interest under Texas law is a two-step

inquiry: (1) whether the statement tends to expose the declarant to criminal liability

and (2) if there are corroborating circumstances that clearly indicate the

trustworthiness of the statement. Bingham v. State, 987 S.W.2d 54, 57 (Tex. Crim.

App. 1999). While Amanda’s statement that Trevino said she slit Allen’s throat and

tied her up may technically satisfy the first prong, Trevino had already pled guilty to

murder and received a life sentence at the time the defense offered the testimony.

Clearly, Amanda’s testimony would not have exposed Trevino to more liability than

she had already received. Leza, moreover, surely cannot satisfy the second prong

because Amanda could not follow the court’s instructions. As the trial court pointed

out, she was either paraphrasing Trevino or undecided as to what Trevino exactly

said. And although she tried to say Trevino admitted sole culpability, she never

specifically provided a statement to that effect; rather, she dodged the issue or

remained silent. Moreover, Amanda was trying to help her brother by pointing the

finger at a co-defendant who had already been sentenced.                 Under these

circumstances, the testimony was not only ambiguous but also highly suspect.

      At any rate, Leza cannot show that the failure to admit this testimony deprived

him of a fair trial. As the trial judge noted, Amanda’s testimony did not exculpate



                                          85
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 106 of 215




her brother: “I think from that statement, you can contend that they did it together.

It doesn’t mean she did it alone.” 18 RR 111. The jury was well aware that the two

acted together in some capacity, and Amanda’s testimony would not have reduced

Leza’s culpability. Indeed, the jury saw Leza admit on tape to cutting Allen’s throat,

which renders the testimony insignificant. Given these facts, Leza cannot show that

this evidentiary ruling deprived him of a fair trial.

             2.     Leza’s IATC claim is meritless.

      Leza first argues that trial counsel were ineffective for failing to call Amanda

to testify at the guilt-innocence phase regarding Trevino’s statement because it was

a statement against penal interest and would have created a reasonable doubt as to

his guilt. DE 50 at 71–72. But a trial court has broad discretion in determining the

admissibility of evidence at punishment. Cooks v. State, 844 S.W.2d 697, 735 (Tex.

Crim. App. 1992). “Generally, the jury is entitled to have before it ‘all possibly

relevant information about the individual defender whose fate it must determine.’”

Id. (quoting Jurek, 428 U.S. at 276). If the trial court did not consider Amanda’s

hearsay testimony sufficiently reliable to admit at punishment, it certainly would not

have been admitted at guilt-innocence. Counsel cannot be deemed ineffective for

failing to present evidence that was ultimately inadmissible. Robison v. Johnson,

151 F.3d 256, 260–61 (5th Cir. 1998).

      Leza also claims that trial counsel were ineffective at punishment for not

making arguments based on constitutional grounds to admit Amanda’s testimony.

Clearly, the trial court was not going to admit her testimony at punishment after her



                                           86
        Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 107 of 215




confusing testimony on voir dire. Regardless, the cases on which Leza relies are

unavailing. For instance, Leza refers to Green v. Georgia in which the Supreme Court

held that the exclusion on hearsay grounds of a confession from a co-defendant to a

witness that the co-defendant was the triggerman violated due process because

        [t]he excluded testimony was highly relevant to a critical issue in the
        punishment phase of the trial . . . and substantial reasons existed to
        assume its reliability. [Co-defendant] Moore made his statement
        spontaneously to a close friend. The evidence corroborating the
        confession was ample, and indeed sufficient to procure a conviction of
        Moore and a capital sentence. The statement was against interest, and
        there was no reason to believe that Moore had any ulterior motive in
        making it. Perhaps most important, the State considered the testimony
        sufficiently reliable to use it against Moore, and to base a sentence of
        death upon it.

442 U.S. 95, 96–97 (1979); DE 50 at 73. Those same circumstances are not present

here.   Amanda did not proffer that Trevino was solely responsible––indeed she

dodged that issue; her proffer did not exculpate Leza; it was neither corroborated nor

reliable for the reasons shown; and there is clearly reason to believe Amanda had an

ulterior motive because she did not like Trevino and was trying to save her brother.

Green is not on point.

        Leza also cites Holmes v. South Carolina for the proposition that “the

Constitution [ ] prohibits the exclusion of defense evidence under rules that serve no

legitimate purpose or that are disproportionate to the ends that they are asserted to

promote.” 547 U.S. 319, 326 (2006); DE 50 at 57. But Leza omits the second part of

this sentence in Holmes, which states: “[W]ell-established rules of evidence permit

trial judges to exclude evidence if its probative value is outweighed by certain other

factors such as unfair prejudice, confusion of the issues, or potential to mislead the

                                          87
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 108 of 215




jury.” 547 U.S. at 326. Because Amanda’s testimony was confusing and did not

actually benefit her brother and given that she could not follow the trial court’s

directions, the trial judge acted properly under Holmes.

       Finally Leza cites to Rock v. Arkansas for the proposition that the constitution

does not permit rules that “disable a defendant from presenting her version of the

events for which she is on trial.” 483 U.S. 44, 61 (1987); DE 50 at 73. But Rock

involved the admission of hypnotically enhanced testimony, which is not an issue

here. 483 U.S. at 60–61. Leza’s constitutional arguments are baseless and would not

have altered the trial court’s decision.

      Finally, for the reasons stated above, Leza cannot demonstrate any prejudice.

Specifically, even had Amanda been permitted to give the proposed testimony, it does

not absolve Leza of any guilt nor does it lessen his culpability for the murder. Thus,

the IATC claims are not substantial under Martinez/Trevino, and state habeas

counsel was not ineffective for failing to raise the claims in the initial application.

IX.   Leza’s Claim that the State Used Factually Inconsistent Theories Is
      Defaulted and Meritless (Claim 8).

      Leza alleges that the State’s use of inconsistent theories violated his right to

due process and that trial counsel were ineffective for failing to object to the State’s

inconsistent theories. DE 50 at 74–77. Leza’s claim is premised on the claims

addressed above regarding Trevino’s plea bargain and the language contained in the

plea bargain. He asserts:

            Despite Trevino’s admission and confession to cutting, stabbing,
      and ultimately causing Allen’s death, the State argued Leza was
      responsible for killing Allen and presented this as a theory under which

                                           88
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 109 of 215




       the jury could convict Leza of capital murder. . . . As a result of the
       evidence presented, the State secured both a conviction for first degree
       murder against Trevino and a conviction of capital murder against Leza.
       The jury never discovered Trevino pleaded guilty to causing Allen’s
       death, and therefore, was unable to take this fact into consideration
       when weighing the evidence against Leza.

Id. at 74–75.

       Leza concedes that he raised these claims in his application dismissed for

abuse of the writ. Id. at 74; 1 SHCR2 118–23. Regarding the due process claim, Leza

does not address his default; thus, he has failed to show some objective external factor

precluded him from presenting this claim in his initial habeas application. As for the

IATC claim, because there is no merit to his claim, for the reasons stated below, he

cannot demonstrate the claim is substantial under Martinez/Trevino nor can he show

habeas counsel was ineffective for failing to raise it in the initial petition.

       Here, Leza’s due process claim fails as a matter of law and fact. His claim

seems to hinge on Eighth Circuit precedent, but the allegation is foreclosed under

Fifth Circuit precedent, which states: “It is well-established that the use of

inconsistent theories in the separate trials of co-defendants is not a violation of the

due-process clause. Pondexter, 537 F.3d at 527 (citing United States v. Frye, 489 F.3d

201, 214 (5th Cir. 2007)). Moreover, “[b]efore Bradshaw [v. Stumpf]17, the Supreme

Court had not suggested that inconsistent prosecutorial theories could constitute a

due process violation.” DeCastro v. Branker, 642 F.3d 442, 457–58 (4th Cir. 2011).

Justice Thomas’s remarks in his Bradshaw concurrence support this view: the

“[Supreme] Court has never hinted, much less held, that the Due Process Clause

_____________________________________________________________________________________
17     545 U.S. 175 (2005).

                                            89
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 110 of 215




prevents a State from prosecuting defendants based on inconsistent theories.”

545 U.S. at 190 (Thomas, J., concurring). Because there is no legal basis for Leza’s

claim, it necessarily fails.

       Regarding the facts, the Director addressed this matter in Section VI, supra.

The language in the plea agreement was the result of Trevino being a party to the

offense. As a party under Texas law, she was guilty of everything Leza did even if as

a factual matter she did not stab or cut Allen. The plea in no way absolves Leza of

his guilt for capital murder nor does it lessen his culpability for punishment purposes.

Indeed, the accompanying police report shows that Trevino pointed the finger

squarely at Leza as the primary culprit. She did the same in the notes discussed

regarding the Brady claim. And what is in the plea does not alter Leza’s confession

to the police that he slit Allen’s throat.

       The plea agreement also does not mean the State improperly argued differing

theories. In fact, Eighth Circuit precedent undermines Leza’s argument. United

State v. Paul, 217 F.3d 989, 998–99 (8th Cir. 2000) (“When it cannot be determined

which of two defendants’ guns caused a fatal wound and either defendant could have

been convicted under either theory, the prosecution’s argument at both trials that the

defendant on trial pulled the trigger is not factually inconsistent.”). Further, the

charge to the jury stated the jury could convict Leza of capital murder if he cut or

stabbed Allen and was either acting alone or as a party to the offense. 16 RR 9. And

the prosecution stated during final argument: “It’s cutting or stabbing. Don’t have to

prove to you both.” 16 RR 31–32. In other words, this is a case where it was not



                                             90
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 111 of 215




entirely clear whether Leza, Trevino, or both inflicted the wounds causing Allen’s

death. Under the circumstances, referring to both as a party and being guilty of

actions actually caused by the other is not the equivalent of trying the defendants

under inconsistent theories.

       Because neither the law nor facts support Leza’s claim, trial counsel were not

ineffective for failing to object to inconsistent theories, and habeas counsel was not

ineffective for not raising the claim in Leza’s initial petition. Thus, Leza cannot meet

his burden under Martinez/Trevino, and the IATC claim is defaulted.18

X.     Leza’s Claim that the Evidence Was Insufficient to Support
       Conspiracy Is Defaulted and Meritless (Claim 9).

       Leza alleges that the trial court erred in submitting a conspiracy charge to the

jury because the evidence was insufficient to support that charge. DE 50 at 78–80.

The gist of this argument is that the State’s case was “premised on the theory that

Leza was not just involved, but that he ultimately caused Allen’s death.” Id. at 78.

He then argues that there was no evidence supporting a conspiracy charge and that

the State argued against it. Id. at 78–79. He further claims that the State engaged

in misconduct by improperly arguing that the jury could convict on conspiracy

“despite its own concession to support such a theory.” Id. at 80. Finally, he alleges

that trial counsel were ineffective for failing to object to the charge, request a curative




_____________________________________________________________________________________
18     Leza states in his petition that trial and postconviction counsel were ineffective.
DE 50 at 77–78. The Director is assuming Leza is arguing ineffectiveness of postconviction
counsel to meet his burden under Martinez/Trevino. But to the extent he is raising a
standalone claim that postconviction counsel was ineffective, Martinez does not permit such
a claim. Milam v. Davis, 733 F. App’x 781, 787 (5th Cir.), cert. denied, 139 S. Ct. 335 (2018).

                                              91
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 112 of 215




instruction, or move for a mistrial.        And he argues postconviction counsel was

ineffective for failing to raise this issue in his initial habeas application. Id. at 81.

       Leza concedes that he raised these claims in his application dismissed for

abuse of the writ. Id. at 78; 1 SHCR2 126–31. Regarding the claims of trial court

error and prosecutorial misconduct, Leza does not address his default; thus, he has

failed to show some objective external factor precluded him from presenting this claim

in his initial habeas application. In other words, he cannot demonstrate cause. As

for the IATC claim, because this claim is not substantial, he cannot demonstrate

cause and prejudice under Martinez/Trevino nor can he show habeas counsel was

ineffective for failing to raise it in the initial application.

       A.     There was no trial court error.

       To warrant relief, trial court error must do more than merely affect the verdict,

it must render the trial as a whole fundamentally unfair.            Bailey v. Procunier,

744 F.2d 1166, 1168 (5th Cir. 1984). A trial court error renders a trial fundamentally

unfair if there was a reasonable probability that the verdict would have been different

absent the alleged error. Rogers v. Lynaugh, 848 F.2d 606, 609 (5th Cir. 1988).

Moreover, “an instruction which creates a presumption of fact violates due process if

it relieves the State of its burden of proving all of the elements of the offense charged

beyond a reasonable doubt.” Gilmore v. Taylor, 508 U.S. 333, 343 (1993).

       Leza cannot satisfy his burden. First, the trial court’s conspiracy instruction

simply tracked the language of the “law of parties” under Texas Penal Code, Section

7.02(b). 16 RR 9–10. The State argued here that Leza was the main actor based on



                                             92
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 113 of 215




his own statements, which it was entitled to do. But due to any lingering uncertainty

whether Leza or Trevino acted alone or whether both lethally inflicted wounds on

Allen, a parties instruction was appropriate. And the last portion of the parties

instruction, as applied to this case, was whether the two conspired to rob Allen, and

in the course of committing the robbery, Trevino murdered Allen and the murder was

one that Leza should have anticipated. Tex. Penal Code § 7.02(b). The Fifth Circuit

has long held that Texas’s “law of parties” “may support a conviction for capital

murder.” Montoya v. Scott, 65 F.3d 405, 415 (5th Cir. 1995).

      Further, Leza’s argument is meritless because he does not actually argue the

evidence itself was insufficient to support the charge. Instead, his claim is that

because the State made arguments that seem contrary to the conspiracy charge, the

charge should not have been given. He cites no precedent for the proposition that

where the State emphasizes one theory for prosecution, a trial court errs by

instructing on another. Moreover, in this case, and contrary to Leza’s claim, the State

did argue that conspiracy was a viable option. The State said:

             Defense says there’s no evidence of conspiracy. How about the
      fact that, “We went over there together. We knew her. We knocked on
      her door. Caryl Jean Allen opened the door. We asked her for money.
      We went in.” A conspiracy based upon the evidence, a conspiracy based
      upon the facts introduced. But ladies and gentlemen, the facts are clear.
      The defendant is guilty of this first paragraph.

16 RR 34. Thus, the State made a case for conspiracy but argued Leza was guilty of

actually murdering Allen. Leza, in conclusory fashion, says nothing in the record

shows the State satisfied its burden “to show whether Trevino took actions in

furtherance of the conspiracy that ultimately caused Allen’s death, or that any

                                          93
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 114 of 215




agreement to commit robbery existed.” DE 50 at 79. Leza then makes no attempt to

address the evidence in the record supposedly refuting a conspiracy instruction. Bald

assertions do not warrant habeas relief. Ross, 694 F.2d at 1012.

       But Leza’s claim truly falters because he does not claim the evidence was

insufficient to support instructions for the other theories of his guilt that were given

prior to the conspiracy charge. See 16 RR 9–10. And the evidence is more than

sufficient to support those charges. Thus, even if the trial court erred in submitting

a conspiracy charge, Leza cannot show how he was harmed. Habeas relief is not

warranted for trial court error even of constitutional magnitude if the error did not

have a “‘substantial and injurious effect or influence in determining the jury’s

verdict.’” Brecht, 507 U.S. at 623, 637 (quoting Kotteakos v. United States, 328 U.S.

750, 776 (1946)). Moreover, the charge did not relieve the State of its burden of proof,

and Leza has failed to demonstrate otherwise. Gilmore, 508 U.S. at 343.19

       B.      Leza’s claim of prosecutorial misconduct is meritless.

       Leza claims the State committed misconduct in its final argument by

misleading the jury to believe if there was insufficient evidence to find Leza caused

Allen’s death, the jury could convict on the basis of conspiracy. He also claims this

argument improperly shifted the burden of proof to the defense by forcing the defense

to provide affirmative evidence that no conspiracy exited. DE 50 at 80–81.

_____________________________________________________________________________________
19      In his petition, Leza makes the following claim: “In this case, the trial court misstated
the law when it failed to include the statutory requirement that one or more of the parties
“perform[] an overt act in pursuance of the agreement.” DE 50 at 80. This argument is
confusing and lacks merit because Section 7.02(b) of the Penal Code mentions nothing about
an overt act. And, as shown, the jury charge submitted here tracked verbatim the language
of the penal code. 16 RR 9–10. Nothing more was required.

                                               94
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 115 of 215




      Improper jury argument by the State does not present a claim of constitutional

magnitude in a federal habeas action unless it is so prejudicial the state court trial

was rendered fundamentally unfair within the meaning of the Due Process Clause of

the Fourteenth Amendment. Darden v. Wainwright, 477 U.S. 168, 181 (1986); Harris

v. Cockrell, 313 F.3d 238, 245 (5th Cir. 2002). To establish a prosecutor’s remarks

were so inflammatory, the petitioner must demonstrate the misconduct was

persistent and pronounced or the evidence of guilt so insubstantial the conviction

would not have occurred but for the improper remarks. Harris, 313 F.3d at 245;

Turner v. Johnson, 106 F.3d 1178, 1188 (5th Cir. 1997).

      Leza’s argument fails for multiple reasons. First, his assertions are incorrect.

The purpose of providing multiple theories to the jury is to permit prosecution if the

evidence does not fit within one theory but does within another.         This is not

misleading, this is the intent of the law. The State’s final argument simply tracked

the charge as given, i.e. that the jury could convict under conspiracy if it did not

believe the evidence proved the other theories.     Second, as stated previously, a

reasonable deduction from the evidence is always a proper argument. Bennett, 874

F.3d at 254. Third, Leza presents no evidence showing that the burden of proof

shifted to him to disprove conspiracy. Bare allegations of prosecutorial misconduct

do not state a constitutional claim. Koch, 907 F.2d at 531. Finally, Leza presents

nothing to show that any remarks by the State rendered his trial fundamentally

unfair or that, but for the remarks, he would not have been convicted.




                                         95
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 116 of 215




      C.     Leza’s IATC claim is meritless.

      Last, Leza claims trial counsel were ineffective for failing to object to the

charge and the State’s argument, not requesting a curative instruction, and not

requesting a mistrial. DE 50 at 81. Leza is incorrect on the facts because trial counsel

did in fact object to the conspiracy charge on the grounds of insufficient evidence.

15 RR 6 (“We think that there is no evidence, not a modicum or a scintilla of evidence

that was presented to the jury that supports conspiracy as charged. And we feel it

should be removed from the charge.”). Regardless, because both the charge and

argument were proper, counsel actually had no basis on which to object and request

a curative instruction or mistrial.    Further, Leza cannot demonstrate prejudice

because, as stated, the evidence was abundant that he was guilty under one or more

of the other theories. Finally Leza claims that state habeas counsel was ineffective

for not raising this claim in his initial petition.    But because the claim is not

substantial, habeas counsel was not deficient for not raising it. Thus, Leza has failed

to meet his burden under Martinez/Trevino, and the IATC claim is defaulted.

XI.   Leza’s Claims Pertaining to Multiple Theories and Unanimity Are
      Defaulted and Meritless (Claim 10).

      Next, Leza raises a set of claims that are similar to the ones addressed above.

He claims that (1) the trial court erred when it gave the jury instructions that

permitted the jury to find him guilty under “two materially different and morally

inequivalent acts” in that the conspiracy charge allowed the jury to convict him

without the State proving he had the intent to commit murder and, thus, should have

been treated as a distinct theory the jury had to find unanimously; (2) he was deprived

                                          96
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 117 of 215




of due process because the jury could convict him on any theory without unanimously

agreeing to that theory (juror unanimity); and (3) he was improperly sentenced to

death because the jury was not required to make the requisite findings required by

Enmund20 and Tison.21 Finally, he argues trial counsel were ineffective for failing to

object to the morally inequivalent charge and for not requesting an instruction on

unanimity. DE 50 at 82–89.

       A.     The IATC claim is defaulted.

       The IATC claim regarding counsel’s failure to object to a morally inequivalent

charge22 is unexhausted and defaulted because Leza never raised this claim on direct

appeal or habeas review, including in his abusive habeas application.23 In order to

satisfy exhaustion, all of the grounds raised in a federal habeas application must have

been “fairly presented” to the state courts prior to being presented to the federal

courts. Nobles v. Johnson, 127 F.3d 409, 420 (5th Cir. 1997). Moreover, “[t]he

exhaustion requirement is not satisfied if the prisoner presents new legal theories or

factual claims in his federal habeas petition.” Nobles, 127 F.3d at 420 (emphasis

added) (citing Anderson v. Harless, 459 U.S. 4, 6-7 (1982)).


_____________________________________________________________________________________
20     Enmund v. Florida, 458 U.S. 782 (1982).

21     Tison v. Arizona, 481 U.S. 137 (1987).

22     On direct appeal or habeas review, Leza did not technically frame the trial-court-error
issue as the trial court submitting morally inequivalent theories. But given the overall
consistency of the language and arguments utilized in his Appellant’s Brief and the argument
presented in the instant petition, it appears the claim of trial court error is likely exhausted.

23      Leza did raise a claim in his initial habeas application that trial counsel were
ineffective for failing to request a unanimity instruction. 1 SHCR 75–77; 8 SHCR 2383. But
that is a separate issue.

                                               97
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 118 of 215




        Further, unexhausted claims are procedurally defaulted for the purposes of

federal habeas review because, as in this case, if Leza returned to state court in order

to exhaust his claim by filing a successive state application, the application would be

dismissed for abuse of the writ. Coleman, 501 U.S. at 735 n.1; Beatty v. Stephens,

759 F.3d 455, 465 (5th Cir. 2014); Nobles, 127 F.3d at 422.

      Leza also cannot meet his burden under Martinez/Trevino of showing the IATC

claim is substantial or that state habeas counsel was ineffective for failing to raise it

because, for the reasons addressed below, his underlying due process and

constitutional claims lack merit. Thus, this claim is defaulted.

      B.     State court findings

      In two points of error on direct appeal, Leza raised the claims of trial court

error and violation of the Eighth Amendment. The CCA first held that the Tison and

Apprendi24 requirements were satisfied by the submission of the special issue “in

accordance with Article 37.071, Section 2(b)(2) of the Code of Criminal Procedure, and

by its punishment verdict it found that [Leza] either ‘actually caused the death of

[Allen] or did not actually cause the death of [Allen] but intended to kill [Allen] or

anticipated that a human life would be taken.’” Leza v. State, 351 S.W.3d at 354–55.

The CCA then addressed Leza’s claim that the trial court erred in failing to require

jury unanimity at the guilt phase of trial with respect to whether he was guilty, if at

all, as a principal actor or as a party to the offense. The CCA rejected Leza’s argument




_____________________________________________________________________________________
24     Apprendi v. New Jersey, 530 U.S. 466 (2000).

                                           98
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 119 of 215




that the elements of party liability under Sections 7.02(a) and 7.02(b) of the Penal

Code must be found unanimously, holding:

      [T]hese are not the penal provisions that define the offense of capital
      murder; they do not identify the elements or gravamen of that offense. .
      . . They describe alternative manners by which an accused may be held
      accountable for the conduct of another who has committed the
      constituent elements of a criminal offense, but they in no way define the
      offense itself. Where, as is the case here, the evidence is compelling that
      an accused is guilty of every constituent element of the alleged penal
      offense—either as a principal actor or under some theory of party
      liability—but there remains evidentiary play with respect to his precise
      role in that offense, we think it would be plainly absurd to require the
      jury to acquit the accused unless it can unanimously determine his
      status as a principal actor or a party and, if the latter, what his exact
      party accountability might be. Reasoning similarly, several courts of
      appeals in Texas have concluded that the Legislature did not intend that
      a jury should have to achieve unanimity with respect to whether an
      accused was guilty of capital murder as a principal actor or as a party,
      or with respect to any particular statutory alternative by which he might
      be found liable as a party. We agree, and hold that there was no error
      in the jury charge.

Id. at 355–58 (footnotes omitted). Leza also raised the same claim on state habeas

review, which the state court rejected on essentially the same grounds. 8 SHCR

2276–78, 2406–07. The CCA, however, found the habeas claim defaulted because it

was previously raised and rejected on direct appeal. Ex Parte Leza, 2017 WL 117347,

at *1. Nonetheless, the state courts’ adjudication of this claim is not objectively

unreasonable.

      C.     Leza’s claims lack merit.

             1.    Leza’s moral equivalency argument is meritless.

      Leza’s first argument is that the conspiracy instruction was erroneous because,

unlike the other instructions, it does not require intent to commit murder and, thus,



                                          99
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 120 of 215




is not morally equivalent to a crime involving such intent. Because the mens rea

element is lacking, the jurors should have been charged separately on this issue and

required to render a unanimous decision. DE 50 at 83–85.

      First, as stated above, it is well-settled that Texas’s “law of parties” may

support a conviction for capital murder. Green v. Johnson, 160 F.3d 1029, 1036 & n.5

(5th Cir. 1998); Montoya, 65 F.3d at 415; Mann v. Scott, 41 F.3d 968, 977 (5th Cir.

1994); see also Paredes v. Thaler, 617 F.3d 315, 326 (5th Cir. 2010) (holding petitioner

could not establish prejudice from the disjunctive jury charge “because the jury was

also permitted to conclude that he was criminally responsible for the murders under

Texas’s law of parties even if he did not personally shoot any of the victims”). Under

the statute, a participant in a criminal conspiracy can be held criminally responsible

for capital murder committed by a co-conspirator in the furtherance of their joint

conspiracy even if he lacked the specific intent to commit any offense other than the

ultimate object of the criminal conspiracy. Montoya, 65 F.3d at 415.

      Second, as the CCA held, the jury was instructed at the punishment phase

pursuant to Article 37.071, Section 2(b)(2) of the Code of Criminal Procedure, “and by

its punishment verdict it found that [Leza] either ‘actually caused the death of [Allen]

or did not actually cause the death of [Allen] but intended to kill [Allen] or anticipated

that a human life would be taken.’” Leza v. State, 351 S.W.3d at 354; 3 CR 826. The

CCA determined that this special issue satisfied any constitutional concerns.

      Third, Leza provides no legal argument, let alone a constitutional argument,

for his proposition that the conspiracy statute is infirm because it lacks a requirement



                                           100
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 121 of 215




that he intended to kill Allen. “[I]t is not an unreasonable application of clearly

established Federal law for a state court to decline to apply a specific legal rule that

has not been squarely established by th[e] [Supreme] Court.” Knowles v. Mirzayance,

556 U.S. 111, 112 (2009). Accordingly, the state court’s denial of this claim is not

contrary to or an unreasonable application of federal law.

      Finally, Leza fails to demonstrate that the charge rendered his trial

fundamentally unfair given that the evidence for his guilt under the other theories

was more than adequate. For these reasons, the claim should be denied.

             2.     Jury unanimity is not required.

      Leza claims that the trial court erred by allowing the jury “to convict him of

capital murder without unanimously agreeing on the facts necessary to constitute the

crime beyond a reasonable doubt.” DE 50 at 85. But the Supreme Court has rejected

the argument that jurors must agree regarding how an offense was committed when

the jury is given multiple theories for committing the same offense. In Schad v.

Arizona, a plurality of the Supreme Court held:

      We have never suggested that in returning general verdicts in such
      cases the jurors should be required to agree upon a single means of
      commission, any more than the indictments were required to specify one
      alone. In these cases, as in litigation generally, “different jurors may be
      persuaded by different pieces of evidence, even when they agree upon
      the bottom line. Plainly there is no general requirement that the jury
      reach agreement on the preliminary factual issues which underlie the
      verdict.”

501 U.S. 624, 631–32 (1991) (quoting McKoy v. North Carolina, 494 U.S. 433, 449

(1990) (Blackmun, J., concurring) (footnotes omitted)). Thus, where the jury charge

did not allege different offenses but different ways of committing the same offense,

                                          101
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 122 of 215




“[n]either Texas nor Federal law requires a jury to agree on how an offense was

committed.” In re Taylor, 298 F. App’x 385, 387 (5th Cir. 2008).

      And here, the CCA––agreeing with several Texas courts of appeals––stated

that “the Legislature did not intend that a jury should have to achieve unanimity

with respect to whether an accused was guilty of capital murder as a principal actor

or as a party, or with respect to any particular statutory alternative by which he

might be found liable as a party.” Leza v. State, 351 S.W.3d at 358. Given the federal

precedent at hand, this decision is not objectively unreasonable.

             3.     Leza’s Enmund/Tison claim has no merit.

      Leza argues that he was improperly sentenced to death because the jury

imposed a death sentence without making the necessary findings under Enmund or

Tison. He states: “Specifically, the jury sentenced Leza to death without determining

whether Leza (1) actually killed, attempted to kill, or intended to kill Allen; or (2) was

a major participant and displayed a reckless indifference to human life.” DE 50 at

86. He further argues that “[t]here was additionally no requirement the jury find

sufficient evidence to satisfy the Tison requirements beyond a reasonable doubt—

specifically that Leza was a major participant in the commission of the murder and

that he demonstrated a reckless disregard for life” and that the special issues

submitted to the jury at punishment “failed to remedy the issue caused by the

inclusion of the conspiracy theory during the guilt phase of trial.” Id. at 87–88.

      In Enmund and Tison, the Supreme Court addressed the culpability required

for assessing the death penalty in felony-murder convictions. The Court held in



                                           102
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 123 of 215




Enmund that the death penalty may not be imposed on one who “aids and abets a

felony in the course of which murder is committed by others but who does not himself

kill, attempt to kill, or intend that a killing take place or that a level of lethal force

will be employed.” 458 U.S. at 790–91. But the Court created an exception in Tison

when it was faced with two brothers who assisted their father in an armed prison

escape and went on to commit robberies to further that escape. It held that the

concerns of Enmund are not implicated where an accomplice was a major participant

in the felony and displayed a “reckless indifference to human life.” 481 U.S. at 158.

It explained that reckless disregard for human life is “implicit in knowingly engaging

in criminal activities known to carry a grave risk of death” and represents a highly

culpable mental state when that conduct “causes its natural, though also not

inevitable, lethal result.” Id. at 157–58.

      Critically, the Court did not establish any procedural guidelines or instructions

on how to implement Enmund. Later, the Court expressly left discretion to the states:

“Enmund does not impose any particular form of procedure upon the States.” Cabana

v. Bullock, 474 U.S. 376, 386 (1986), overruled on other grounds, Pope v. Illinois,

481 U.S. 497 (1987). Rather, “[t]he Eighth Amendment is satisfied so long as the

death penalty is not imposed upon a person ineligible under Enmund.” Id. at 386.

A determination of requisite culpability, then, can be made at any point in the

proceedings—and it can be made by a jury, a judge, or an appellate court. Id. at 386–

87; see also Hopkins v. Reeves, 524 U.S. 88, 99–100 (1998) (states can comply with

Enmund requirement at sentencing or on appeal).



                                             103
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 124 of 215




      Leza’s assertion that the jury did not make these findings is meritless. First,

the evidence clearly established that Leza was a major participant in the murder

because he (1) admitted to planning the crime with Trevino; (2) conceded that he did

in fact slit Allen’s throat; (3) was found to have Allen’s DNA on his left shoe;

(4) pawned the possessions he and Trevino stole; and (5) stole and burned Allen’s car.

See 8 SHCR 2333–35 (state habeas findings summarizing the evidence).

      Second, Leza’s jury was permitted to find him guilty of capital murder as a co-

conspirator to the felony offense of robbery, which resulted in the death of Allen, or

as a party to the capital murder of Allen in the course of committing and attempting

to commit robbery. See Tex. Penal Code §§ 7.01, 7.02(b).           Because the charge

permitted the jury to find Leza guilty upon the belief that he should have anticipated

that a life would be taken or as a party to the murder itself, the jury was given the

anti-parties special issue. The anti-parties special issue requires juries to find, at the

very least, that the defendant “anticipated that a human life would be taken.”

Tex. Code Crim. Proc. art. 37.071 § 2(b)(2). The CCA has found this inquiry indicative

of “a highly culpable mental state, at least as culpable as the one involved in Tison”

and held that “according to contemporary social standards, the death penalty is not

disproportionate for defendants with such a mental state.” Ladd v. State, 3 S.W.3d

547, 573 (Tex. Crim. App. 1999). Here, the CCA specifically recognized the jury was

instructed at the punishment phase in accordance with Article 37.071, Section 2(b)(2)

of the Code of Criminal Procedure, “and by its punishment verdict it found that [Leza]

either ‘actually caused the death of [Allen] or did not actually cause the death of



                                           104
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 125 of 215




[Allen] but intended to kill [Allen] or anticipated that a human life would be taken.’”

Leza v. State, 351 S.W.3d at 354–55; see also id. at 355 (citing Ladd and

acknowledging that the special issue “satisfies the dictates of Tison”). Thus, this

culpable mental state satisfies Tison, contrary to Leza’s argument. DE 50 at 87.

Moreover, regarding Leza’s claim that the special issues at punishment “failed to

remedy the issue caused by the inclusion of the conspiracy theory,” id. at 88, Leza

provides no precedent to support this argument, other than claiming it failed to meet

the dictates of Enmund and Tison, which is not correct.

      In sum, in Cabana, the Supreme Court gave states discretion to implement

Enmund and has yet to provide any specific procedures or language to guide states

in so doing. Accordingly, Texas must be given “leeway.” See Richter, 562 U.S. at 101.

Texas’s implementation of Enmund and Tison through the jury’s consideration of the

anti-parties special issue is consistent with Supreme Court’s precedent—or, at the

very least, does not contradict it.    Thus, the CCA’s decision is not objectively

unreasonable.

             4.     Leza’s IATC claim is meritless.

      Leza argues trial counsel were ineffective for failing to object to the morally

inequivalent charge and for not requesting an instruction on unanimity. DE 50 at

89. First, counsel did object to the conspiracy charge and asked that it be removed.

15 RR 6. The trial court denied the request. Id. Second, the state habeas court found

that “there is no legal basis to request a unanimity instruction when, as here, such a

unanimity instruction is legally impermissible.” 8 SHCR 2383. And as shown, the



                                         105
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 126 of 215




CCA held on direct appeal that there was no error due to the conspiracy charge

inclusion and that a unanimity instruction was not warranted under the law. Finally,

Leza cannot demonstrate any prejudice because even had counsel requested and

received instructions precisely to his liking, there is not a reasonable probability the

result of the proceeding would have been different given the substantial evidence of

his involvement in Allen’s murder. This claim is meritless.

XII.   Leza’s Claim of Actual Innocence Is Not Cognizable and Meritless
       (Claim 11).

       Leza alleges that he is actually innocent of Allen’s murder, based on the

evidence and issues addressed above. He cites to (1) the fact Trevino pleaded guilty

and in her plea stated she cut and stabbed Allen; (2) the evidence addressed in the

Brady claim above that Trevino said “I had to kill her, but when I did I asked God to

forgive me”; (3) Amanda Leza’s testimony that Trevino admitted to tying up Allen

and slitting her throat and did not show remorse; and (4) a letter Trevino allegedly

sent to Leza’s family stating that Leza was on death row for a crime she committed.

DE 50 at 90. Leza also claims he could not be guilty because his brain impairments

“prevented him from possessing the capacity to commit premediated murder.” Id.

       This claim, however, is somewhat confusing because Leza first concedes that

this claim is exhausted because it was raised in his initial habeas application. Id. at

89. But his state habeas claim was actual innocence premised on Trevino’s confession

(not the plea agreement), Amanda’s testimony about what Trevino said to her, and

the supposed letter from Trevino.      1 SHCR 18–24.      The application mentioned

Trevino’s plea agreement but did not seem to rely on that as Leza does in the instant

                                          106
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 127 of 215




petition. Moreover, the application stated nothing about the evidence pertaining to

the Brady claim. To the extent these new reasons constitute new factual claims, they

are unexhausted and defaulted. Nobles, 127 F.3d at 420 (exhaustion not satisfied

where petitioner presents new factual claims). To the extent this is new evidence in

support of the same claim, it is barred under Pinholster.

      At any rate, the state habeas court issued findings and conclusions rejecting

this claim. 8 SHCR 2333–44. In accepting the state court’s findings, the CCA stated

in its order that Leza’s actual-innocence claim under Herrera v. Collins25 failed

because “[Leza] does not provide the court with newly discovered evidence that

constitutes affirmative evidence of [his] innocence nor does he meet his burden to

show that no reasonable juror would have convicted him in light of this alleged

evidence” and that Leza’s gateway claim under Schlup v. Delo,26 could not be brought

in an initial habeas application because it was not yet procedurally defaulted.

Ex parte Leza, 2017 WL 117347 at *1. This decision is not objectively unreasonable.

      It is well-settled in this Circuit that a free-standing claim of actual innocence

is not cognizable on federal habeas review. Reed v. Stephens, 739 F.3d 753, 766 (5th

Cir. 2014); In re Swearingen, 556 F.3d 344, 348 (5th Cir. 2009); Graves v. Cockrell,

351 F.3d 143, 151 (5th Cir. 2003).     Claims of actual innocence based on newly

discovered evidence do not provide a basis for federal habeas relief. Dowthitt, 230

F.3d at 741 (citing Herrera, 506 U.S. at 400). “This rule is grounded in the principle


_____________________________________________________________________________________
25     506 U.S. 390 (1993).

26    513 U.S. 298 (1995).

                                         107
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 128 of 215




that federal habeas courts sit to ensure that individuals are not imprisoned in

violation of the Constitution—not to correct errors of fact.” Herrera, 506 U.S. at 399.

      Moreover, in Herrera, the Supreme Court did not hold that an actual-innocence

claim is viable on federal habeas review but addressed the possibility that a claim

could be made based on newly discovered evidence, ultimately holding:

      [B]ecause of the very disruptive effect that entertaining claims of actual
      innocence would have on the need for finality in capital cases, and the
      enormous burden that having to retry cases based on often stale
      evidence would place on the States, the threshold showing for such an
      assumed right would necessarily be extraordinarily high.

506 U.S. at 417. Thus, even assuming such a standard exists, Leza surely cannot

meet it here. The Director has addressed above the plea agreement, the Brady issue,

and Amanda Leza’s testimony. To recap, the language in the plea agreement was

parties language that did nothing to absolve Leza of guilt; the Brady evidence was

inculpatory toward Leza, not exculpatory; and Amanda’s proposed testimony––if

believed––would have only established that Trevino acted with Leza, not that Trevino

acted alone.   Regarding the plea agreement and Amanda’s proposed testimony,

evidence available at the time of trial or via a reasonable investigation does not meet

an actual-innocence standard. See Hancock v. Davis, 906 F.3d 387, 390 (5th Cir.

2018), cert. denied, 139 S. Ct. 2714 (2019).

      As for Leza’s “new” evidence of a letter Trevino allegedly sent to Leza’s family

members, this fails to meet Leza’s high burden. Leza does not provide the letter.

Instead, he provides “voluntary” statements from Leza’s sister, Sally Chapman, his

mother Celia, and his brother Orlando in which they all state Celia received a letter



                                          108
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 129 of 215




from Trevino addressed to Sally. According to the three, Orlando opened the letter

and read it to Celia. In the letter, Trevino supposedly said Leza got the death penalty

for what she did. Upon hearing what Orlando said, Celia got angry and tore the letter

up. DE 11-1, 11-3 & 11-4. In other words, the letter no longer exists.

      What Trevino may have told Leza’s family is hardly significant evidence. First,

these witnesses are stating what someone else supposedly wrote based on evidence

that does not exist. As such, the statements are hearsay, unreliable to support a

meritorious claim, and cannot be considered. Goodwin v. Johnson, 132 F.3d 162, 186

(5th Cir. 1997) (hearsay evidence is incompetent to defeat motion for summary

judgment); Hogue v. Johnson, 131 F.3d 466, 505 (5th Cir. 1997) (“[W]e note that

Hackett’s affidavit as to what Belew said to Hackett on the telephone approximately

a year after the trial is hearsay, and is not substantive evidence of anything.”).

Second, even if the letter once existed, Trevino has nothing to lose by making that

statement because she is serving a life sentence for murder, and double jeopardy bars

her from being resentenced for it. Further, Leza’s family members have every motive

to make statements of this nature trying to cast blame on Trevino. Although Trevino

did not testify, the Fifth Circuit has long held that recanting affidavits and witnesses

are viewed with extreme suspicion. Komolafe v. Quarterman, 246 Fed. App’x. 270,

272 (5th Cir. 2007) (citing Spence, 80 F.3d at 1003).        Moreover, by supposedly

providing the letter at little or no cost to herself, Trevino’s assertion is of little

probative value. See Drew v. Scott, 28 F.3d 460, 463 (5th Cir. 1994) (rejecting actual

innocence claim predicated on co-defendant’s statements made after he had nothing



                                          109
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 130 of 215




to lose by exculpating defendant). The Supreme Court has likewise stated that post-

trial affidavits are disfavored because the affiant’s statement is obtained without the

benefit of cross-examination and an opportunity to make credibility determinations.

See Herrera, 506 U.S. at 417.

      Thus, assuming an actual-innocence claim is cognizable, Leza does not come

close to meeting the “extraordinarily high” Herrera standard. The above evidence

and issues do nothing to demonstrate his innocence, particularly given his admitted

involvement in murdering Allen and the DNA evidence discussed previously. Like

the petitioner in Herrera, Leza “is not innocent, in any sense of the word.” Herrera,

506 U.S. at 419 (O’Connor, J., concurring).

      Regarding Leza’s claim that he lacked the requisite mental capacity to commit

a premeditated crime, this argument fails. Actual innocence means “factual”

innocence as opposed to “legal” innocence. Callins v. Johnson, 89 F.3d 210, 213 (5th

Cir. 1996). Further, “[t]here is simply no defense recognized by Texas law stating

that, due to the defendant’s mental illness, he did not have the requisite mens rea at

the time of the offense because he does not have the capacity, or is absolutely

incapable of ever forming that frame of mind.” Jackson v. State, 160 S.W.3d 568, 575

(Tex. Crim. App. 2005). And the jury clearly found Leza possessed the requisite

mental state.

      Leza also argues he can demonstrate actual innocence under Schlup to

overcome any procedural bars. But “‘tenable actual-innocence gateway pleas are

rare,’” and, under Schlup’s demanding standard, the gateway should open only when



                                         110
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 131 of 215




a petitioner presents new “‘evidence of innocence so strong that a court cannot have

confidence in the outcome of the trial unless the court is also satisfied that the trial

was free of nonharmless constitutional error.’” McQuiggin v. Perkins, 569 U.S. 383,

386, 401 (2013) (quoting Schlup, 513 U.S. at 316). A petitioner is required to produce

“new reliable evidence—whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence”—sufficient to persuade the district

court that “no juror, acting reasonably, would have voted to find him guilty beyond a

reasonable doubt.” Schlup, 513 U.S. at 324. As shown, the evidence Leza presents

of his “innocence” does not come close to meeting this standard. Schlup, therefore,

does not provide him a gateway to review his defaulted claims.

      Finally, Leza states: “Insofar as counsel failed to present this evidence of Leza’s

innocence, counsel were ineffective, and there is a reasonable probability of a more

favorable outcome if counsel had performed effectively.” DE 50 at 91. The state

habeas court rejected this claim. 8 SHCR 2342–44. For the reasons stated, this

decision is not objectively unreasonable.

XIII. Leza’s Claims Regarding IATC During Voir Dire Are Meritless (Claim
      12).

      Leza claims that trial counsel were ineffective for failing to adequately

question or challenge for cause “any of the seated jurors during voir dire.” DE 50 at

94. Essentially, he argues every juror exhibited bias via their voir dire and juror

questionnaires, and trial counsel should have more thoroughly questioned and/or

challenged them all for cause. He also claims trial counsel failed to question the

venire about racial bias.    Id at 93.   Then, he claims that trial counsel wasted

                                            111
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 132 of 215




peremptory challenges on numerous veniremembers who should have also been

challenged for cause, and had counsel done so, counsel could have exercised

peremptory challenges against the jurors who actually sat. Id. at 105–10. Last, he

alleges that counsel’s cumulative errors during voir dire deprived him of a fair trial.

Id. at 110.

      Leza concedes that he raised the allegations about racial bias and wasted

peremptory strikes in his habeas application dismissed for abuse of the writ. DE 50

at 92; 1 SHCR2 170–79. Thus, they are procedurally defaulted. Likewise, Leza’s

cumulative error claim is defaulted. And for the reasons addressed below, Leza

cannot overcome his default via the Martinez/Trevino exception because he cannot

show that these claims are substantial or that state habeas counsel was ineffective

for failing to raise them.

      A.      Summary of state court findings

      On state habeas review, Leza did raise the claim that trial counsel were

ineffective for failing to adequately question and/or challenge each juror who sat for

cause because they exhibited bias, both actual and implied. 1 SHCR 45–69. The

state habeas court entered extensive findings and conclusions recommending the

denial of relief. 8 SHCR 2368–82. First, the state habeas court found that trial

counsel Terrence McDonald, based on his hearing testimony, made strategic decisions

about how to approach voir dire. The court found:

      [C]onsistent with his trial statement, [McDonald] said [some less than
      desirable] jurors were sometimes accepted [ ] in order to preserve
      available peremptory strikes for future jurors who appeared far worse.
      He indicated that his primary strategy was to find jurors who were open

                                         112
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 133 of 215




       to all evidence. Such thinking evokes a strategy of juror selection that
       is not ineffective assistance of counsel.

8 SHCR 2369.

       Second, the court found that counsel actively used challenges for cause and

exercised peremptory strikes. Counsel challenged seven jurors for cause and used all

fifteen strikes allotted. Id.

       Third, the trial court found that Leza submitted deficient juror questionnaires

because Leza included only snippets from the questionnaires and not the entire

questionnaires. 8 SHCR 2369–70. This is correct. 2 SHCR 525–77. The court found

that Leza was “cherry-picking” the questionnaires to support his claim. 8 SHCR

2369. However, the court found based on the evidence presented that most of the

selected jurors rated themselves neutral on the death penalty. 8 SHCR 2370–71.

Only one juror, Juror Vargas, rated himself a “10” on that issue. But the court also

found that Juror Vargas “declared . . . that he would always vote for life without

parole if the convicted murderer was truly locked up for life.”       8 SHCR 2371.

Moreover, the court found that picking Vargas was a matter of strategy because the

defense had only two peremptory strikes left before questioning Vargas and used one

of those strikes on the very next juror. Id. The state court then reviewed the answers

on the questionnaires—those answers available from the selected pages of the

questionnaires—and found that the responses did not exhibit bias. See Section XIII,

C, 3, infra; 8 SHCR 2371–72. The state court also reviewed the individual voir dire

of each juror, which will be addressed in more detail below. See 8 SHCR 2372–80.




                                         113
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 134 of 215




      The court concluded that Leza’s failure to submit the full questionnaires made

it extremely difficult to assess his claim; that there is no legal requirement that

counsel ask specific questions on voir dire; and that trial counsel properly exercised

challenges for cause and peremptory challenges in accordance with trial strategy.

8 SHCR 2380–81. The court concluded the acceptance of Jurors Vargas and Harris

was strategic; the voir dire responses from the jurors showed they could be fair; the

prosecution carefully explained the trial procedures to the jurors; defense counsel had

the opportunity to observe firsthand each potential juror’s demeanor and interaction

with the court and counsel; there are sound reasons why defense counsel may have

chosen to limit questioning, namely that several of the selected jurors commented on

the repetitious nature of the questionnaire and voiced “hesitancy, even fear, over

having to decide this punishment issue,” “which is the type of juror that a defense

counsel wants”; and Leza failed to show counsel’s performance “fell below an objective

level of reasonableness in not asking further specific questions.” 8 SHCR 2381–82.

This decision is not objectively unreasonable.

      B.     The full questionnaires are barred under Pinholster.

      With his petition, Leza now submits the full and complete juror questionnaires

in support of his claim. DE 8-29–8-40. As shown, he failed to do so on state habeas

review. Thus, under Pinholster, this Court cannot consider the full questionnaires in

assessing the reasonableness of the CCA’s rejection of it. 563 U.S. at 181 (holding

that “review under § 2254(d)(1) is limited to the record that was before the state court

that adjudicated the claim on the merits”).



                                          114
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 135 of 215




      C.     Regardless, Leza’s claims have no merit.

             1.     The standard

      A juror harbors an actual bias, such that he may be excluded for cause, if his

“views would prevent or substantially impair the performance of his duties as a juror

in accordance with his instructions and his oath.” Wainwright v. Witt, 469 U.S. 412,

424 (1985)). To demonstrate actual bias, a defendant must point to an “admission”

or present “factual proof” of bias on the juror’s part.    United States v. Thomas,

627 F.3d 146, 161 (5th Cir. 2010). On federal habeas corpus review, proof of actual

bias requires a showing that the jurors in a given case had “such fixed opinions that

they could not judge impartially the guilt of the defendant.” Chavez v. Cockrell,

310 F.3d 805, 811 (5th Cir. 2002).

      Implied bias, on the other hand, is generally reserved only for “extreme” or

“extraordinary” cases that “‘might include a revelation that the juror is an actual

employee of the prosecuting agency, that the juror is a close relative of one of the

participants in the trial or the criminal transaction, or that the juror was a witness

or somehow involved in the criminal transaction.’” Buckner v. Davis, 945 F.3d 906,

913 (5th Cir. 2019) (quoting Smith v. Phillips, 455 U.S. 209, 222 (1982) (O’Connor, J.,

concurring)). None of these situations are relevant here. Moreover, the Fifth Circuit

has questioned whether the implied bias doctrine is even clearly established federal

law. Id. at 913–15 (citing Uranga v. Davis, 893 F.3d 282, 287–89 (5th Cir. 2018), cert.

denied, 139 S. Ct. 1179 (2019)).




                                         115
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 136 of 215




      Further, jury selection by counsel involves trial strategy that is ill suited to

judicial second-guessing. See, e.g., Romero v. Lynaugh, 884 F.2d 871, 878–79 (5th

Cir. 1989) (“The selection of a jury is inevitably a call upon experience and intuition.

The trial lawyer must draw upon his own insights and empathetic abilities.... [O]ur

willingness to second guess [counsel’s choices] must be informed by the reality of their

task and the limits of the recording of their work before us.”). Strategic decisions

made by counsel during the course of trial are entitled to substantial deference.

See Strickland, 466 U.S. at 689.

             2.     Leza’s IATC        claim    regarding      racial   bias    is
                    conclusory.

      Leza first alleges that trial counsel were ineffective for failing to question the

venire regarding racial bias. DE 50 at 93. Leza, however, provides no argument why

counsel were deficient or how he was prejudiced by failing to question the venire

about this matter. He simply claims he is Hispanic while the victim was Caucasian,

which is true but is evidence of nothing. Id. The Fifth Circuit “has made clear that

conclusory allegations of ineffective assistance of counsel do not raise a constitutional

issue in a federal habeas proceeding.” Miller, 200 F.3d at 282. Moreover, it appears

from their surnames that at least five of the seated jurors were themselves Hispanic.

Without more, Leza is not entitled to relief.

             3.     Leza’s claim that counsel failed to adequately
                    question jurors and challenge them for cause is
                    meritless.

      As a preliminary matter, the flaw with Leza’s claim is that he is arguing

counsel should have challenged for cause and/or more thoroughly questioned every

                                          116
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 137 of 215




single juror who sat on his jury––without exception––including jurors who were

arguably favorable to him. Rather than singling out specific jurors, he is claiming, or

at least insinuating, that the entire jury was biased based on cherry-picked assertions

from voir dire and their questionnaires. His claim fails to recognize that trial counsel

is often required to accept some less-than-desirable jurors to avoid worse ones. And

there is no precedent mandating that counsel is required to pick a perfect jury.

Regardless, for the reasons addressed below, the record shows that none of the jurors

were challengeable for cause or that they were unconstitutionally biased.

                    a.     Juror Moreno

      Regarding Juror Moreno, the state habeas court issued findings about his voir

dire, 8 SHCR 2372, and the record supports the state court’s finding. 5 RR 65–78.

Moreno said he would wait to hear the evidence before deciding the future

dangerousness question or deciding the nature of Leza’s role in the crime. 5 RR 73–

74. Although he said if Leza murdered someone “I would think to give the death

penalty,” he agreed it was not automatic. 5 RR 74–75. He said he could keep an open

mind. 5 RR 75. And although he exhibited some confusion about the process, he

confirmed he could wait and make a decision on the death penalty until he heard all

the evidence. 5 RR 76–77. Further, as the state court found, Moreno agreed that two

people who commit the same crime should be punished the same. 5 RR 77.

      Moreno’s questionnaire––although Pinholster precludes review of the entire

questionnaire––does not reveal any bias. On the questionnaire, he provided the

following:



                                          117
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 138 of 215




   He checked “I am neither generally opposed to nor generally in favor of capital
   punishment.” DE 8-29 at 19.

   He indicated life without parole was appropriate in all cases where someone
   has been murdered. Id.

   On a scale of 1 to 10 on whether he could vote for the death penalty, he rated
   himself a “2.” Id. at 20.

   He did check “yes” on the question asking if he would always vote for death if
   he convicted a person of capital murder, but when asked about the
   appropriateness of the death penalty, he checked that it was appropriate in
   any case “in which more than one person has been killed”; he did not check
   that it was appropriate in any murder case. Id. at 23.

   He checked “agree” when asked if he would probably vote for the death penalty
   if he convicted someone of capital murder. Id. at 24–25.

   In the next section, he checked “No” when asked if he would always vote for a
   death sentence in any capital case regardless of the facts and circumstances.
   Id. at 25.

   He indicated that his views on the death penalty were not so strong that they
   would prevent him from being fair and impartial. Id. at 27.

   He checked “No” when asked if he would not be able to consider all aggravating
   and mitigating evidence in deciding whether a death sentence is justified. But
   he further indicated he could abide by the court’s instructions to follow the law.
   Id. at 28, 31.

      Leza’s argument to the contrary, these answers do not indicate bias. At most

they indicate some vacillation but nothing more. When a trial court is faced with a

“quintessential vacillating juror who appear[s] intent on conscientiously following the

law, as it was explained to him by the prosecution,” this Court has held that federal

habeas courts should defer “to the state trial judge’s determination of a potential

juror’s bias based on the trial court’s firsthand examination of the potential juror’s

demeanor.” Berkley v. Quarterman, 507 F.Supp.2d 692, 725 (W.D. Tex. 2007) (citing



                                          118
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 139 of 215




Uttecht v. Brown, 551 U.S. 1, 18-21 (2007) & Witt, 469 U.S. at 430–35). Thus, trial

counsel cannot be deemed ineffective here.

      Moreover, in the state habeas hearing, Terrence McDonald explained how he

placed emphasis on jury questionnaires, and how he and co-counsel Barbara Hughes

went over those and made initial decisions about jurors. He stated that he prefers

questionnaires because jurors provide information in them without the judge,

lawyers, or others looking. 1 SHRR 187–88. He further explained that he wanted

jurors with an open mind in assessing a death sentence, and given the facts of this

case, he was more concerned with punishment than guilt-innocence. 1 SHRR 188–

89. Counsel’s strategic decision should not be second-guessed.

      Finally, Leza’s only other argument for challenging Moreno is that he states

Moreno could not speak or read English that well, citing Texas Code of Criminal

Procedure, Article 35.16(a)(11). DE 50 at 94. But this statute says a challenge for

cause may be warranted if the juror cannot read or write. The statute says nothing

about not understanding English that well. And clearly Moreno could read and write.

Thus, this claim fails.

             b.     Juror Esparza

      Regarding Juror Esparza, the state habeas court issued lengthy findings based

on the voir dire, 8 SHCR 2373–74, and the record supports these findings. Despite

Esparza initially telling the judge that the issues were “cut and dry,” 6 RR 4, his voir

dire reveals otherwise. He stated he had made no determination as to guilt because

he had not heard anything, 6 RR 6; that he would make the State prove its case, 6 RR



                                          119
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 140 of 215




7; that he would be able to answer the special issues based on the evidence, 6 RR 16–

17; that he believed in the death penalty but did not think about it much, 6 RR 17;

that his decisions depended on the circumstances, 6 RR 19; that he would not be

swayed by other jurors, 6 RR 22; that “I’m going to give [Leza] an even chance . . . I

can’t say yes or no right now,” 6 RR 23; that he put “8” on his questionnaire regarding

being for the death penalty but he should have put “5,” 6 RR 27; and that some of his

answers on the questionnaire were influenced by the fact that the questions were

repetitive and “I was getting a little tired of it,” id.

       Esparza’s questionnaire also indicated the following:

   He was neutral on capital punishment. DE 8-30 at 19.

   He would consider all of the penalties provided by law and the facts and
   circumstances of the particular case because he can only make his decision
   based on the evidence. Id. at 20, 24.

   He would require the State to prove a defendant had been in trouble with the
   law before assessing a death sentence. Id. at 21.

   The death penalty should be used only when necessary. Id. at 23.

   He did not believe a person was necessarily a future danger just because the
   person had committed capital murder. Id.

   A person’s personal responsibility should be considered in assessing either a
   life or death sentence. Id. at 25.

   He would not always vote for a death sentence for someone convicted of capital
   murder regardless of the facts or circumstances. Id.

   All facts, including those pertaining to a defendant’s background, criminal
   history, age, and mental condition should be considered in assessing
   punishment. Id. at 27.




                                            120
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 141 of 215




   His views on the death penalty would not impair his ability to be fair and
   impartial, and he could set aside his views and apply the law to the facts in
   accordance with the judge’s instructions. Id. at 27, 31.

   There was no reason he would not be able to consider all aggravating and
   mitigating evidence in deciding whether or not the death penalty is justified.
   Id. at 28.

      Although Esparza did give some conflicting information on his questionnaire,

such as that he “strongly agreed” that a person who intentionally kills another

deserves the death penalty regardless of background, id. at 24, the fact remains that

the totality of the questionnaire shows an individual who would faithfully consider

the law and facts and apply those factors in reaching a decision. Indeed, Esparza

repeatedly emphasized in his questionnaire that the decisions hinged on the evidence.

And any concerns about Esparza’s impartiality were fleshed out during voir dire.

Thus, trial counsel were not ineffective.

                    c.    Juror Estrada

      Regarding Juror Estrada, the state habeas court issued findings about his voir

dire, 8 SHCR 2374, and the record supports those findings. Estrada indicated she

felt uncomfortable, that it was not her place to judge, and that it would be very

difficult to do her job. 6 RR 60–61. She also exhibited ambiguous feelings about the

death penalty. 6 RR 62. But she then said “it has to be used depending on what the

circumstances are” and that she would wait to hear all the evidence before making a

decision. 6 RR 63–64. Later on, she indicated she could not be a part of the process

because, “It’s just another person. A human being. I can’t just sentence him or not.

I mean, even with all the evidence. It’s another human.” 6 RR 68. When asked if



                                            121
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 142 of 215




she would never consider the death penalty, she said she was not sure. 6 RR 70. She

finally answered “okay” when the defense told her she was just expected to look into

her heart and answer the questions as best as she could. 6 RR 72.

      Thus, by her voir dire, Estrada was a juror favorable to the defense. In fact,

when she was accepted by the parties, the prosecutor said: “I’ll keep her. I’m not

going to challenge her.” 6 RR 72. Under these circumstances, it would have made

little sense for trial counsel to challenge Estrada.

      Estrada’s questionnaire also indicated the following:

   She was generally in favor of capital punishment except in cases where it is
   too harsh considering all the circumstances. DE 8-31 at 19.

   She would always vote for life in prison if she knew a capital defendant would
   never be released regardless of the facts and circumstances. Id. at 20.

   She rated herself a “5” on strength of death-penalty conviction. Id.

   Her moral beliefs prevented her from sitting in judgment against another, id.,
   and she did not believe in the death penalty. Id. at 22.

   She would be willing to consider the death penalty in some cases but in others
   she would not. Id. at 24.

   All facts, including those pertaining to a defendant’s background, criminal
   history, age, and mental condition, should be considered in assessing
   punishment. Id. at 27.

   Her views on the death penalty would not impair her ability to be fair and
   impartial. Id.

   She agreed her verdict must be based solely on the law and evidence. Id. at
   31.

   She did not believe it was her place to sit in judgment on another. Id.




                                          122
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 143 of 215




      As with the above jurors, Estrada gave a few inconsistent responses on the

lengthy and repetitive questionnaire, but again her discomfort with sitting in

judgment on another should have made her a favorable defense witness. Counsel had

no reason to challenge Estrada for cause, and this claim lacks merit.

                    d.     Juror Waters

      Regarding Juror Waters, the state habeas court issued findings supported by

the record. 8 SHCR 2374–75. Waters indicated she was “okay” with the death

penalty but for a very “heinous” crime and only when absolutely necessary. 6 RR

110–11. She stated that she could hear all the evidence and answer the special issues

based on what she heard in the courtroom. 6 RR 119. When questioned by the

defense, she indicated the death penalty was more appropriate in a “brutal” case such

as if a person was stabbed “55 times.” 6 RR 120–21. She then said she does not

believe someone forfeits his life just because that person takes another life. 6 RR 121.

She believed she had the moral character to make a decision on punishment in this

case. 6 RR 122. She further said that she disagreed with the statement “that any

person who kills another deserves the death penalty.” 6 RR 124. She said she would

not lean one way or another because “every case is different.” 6 RR 125. Finally she

said she had no problem with the length between conviction and imposition of death

sentence because “that would take away everyone’s right to appeal.” 6 RR 125–26.

Thus, Waters’ testimony shows trial counsel had no basis for a challenge for cause.

      Waters’ questionnaire also supports the state court’s finding. She indicated

the following:



                                          123
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 144 of 215




   She would consider all of the penalties provided by law and the facts and
   circumstances of the particular case. DE 8-32 at 20, 24.

   She rated herself a “5” on strength of death-penalty conviction. Id. at 20.

   She would require the State to prove a defendant had been in trouble with the
   law before assessing a death sentence. Id. at 21.

   She believes in the death penalty because some crimes “are so heinous they
   should be punishable by death.” Id. at 22.

   She would not always vote for the death penalty, it should be used only when
   necessary, life in prison may be appropriate for someone who does not have a
   criminal history, and a death sentence is appropriate or inappropriate
   depending on the defendant. Id. at 22–23.

   Personal culpability and criminal history should factor into considering
   whether to assess life or death. Id. at 25.

   There are some cases where life in prison is more appropriate for someone
   convicted of capital murder and others where a death sentence is more
   appropriate, such as if it was “brutal, intentional or torture.” Id. at 27.

   She would consider remorse and potential future threat before assessing a
   sentence. Id.

   Her views on the death penalty would not impair her ability to be fair and
   impartial, and she could set aside her views and apply the law to the facts in
   accordance with the judge’s instructions because “I have to follow the law [and]
   do what is just [and] right [and] fair.” Id. at 27–28; id. at 31.

   There was no reason she would not be able to consider all aggravating and
   mitigating evidence in deciding whether or not the death penalty is justified.
   Id. at 28.

   The law does not do too much to protect the rights of defendant because a
   defendant “may be innocent.” Id. at 28–29.

      Thus, Waters’s voir dire and questionnaire revealed a person who could be

unbiased and impartial. Based on this evidence, trial counsel had no reason to

challenge her for cause.



                                         124
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 145 of 215




                   e.      Juror Mason

      Regarding Juror Mason, the state habeas court issued findings supported by

the voir dire record. 8 SHCR 2375. Mason stated that he could go step by step and

answer the questions based on what was presented to him. 6 RR 140. He mainly

listened to the prosecutor explain the law and procedures and at the end stated he

did not have any questions. 6 RR 141-42. When questioned by defense counsel,

Mason said “I don’t think so” when asked if he had concerns about sentencing Leza.

6 RR 142–43. He further said: “I look at all the facts, see what caused it, make a

determination based upon what people tell me, and then make a decision, carry it

through.”   6 RR 143.     He agreed that he is open to listening to other people’s

viewpoints. Id. When asked whether he would sentence someone to death simply

because that person had intentionally killed another, he stated that he would not

automatically do so and that it would depend on the facts, although he was not exactly

sure how he would react. 6 RR 144. He agreed that he would take into account Leza’s

background and other factors in reaching a sentencing decision. Id. He stated every

person is different and must be judged on an individual basis, and that he would take

everything into consideration and make a decision. 6 RR 145–46.

      Mason’s questionnaire also supports the state court’s findings.       In it, he

revealed the following:

   He listens to others but “strongly agreed” that he sticks to his opinion even if
   others disagree, and he would find someone not guilty if it was the right but
   unpopular thing to do. DE 8-33 at 17.




                                         125
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 146 of 215




   He did not believe a person was a future danger just because a person had
   committed capital murder unless that person had committed numerous acts of
   violence in the past, but it would depend on the evidence. Id. at 18.

   He rated himself a “5” on strength of death-penalty conviction. Id.

   He would require the State to prove a defendant had been in trouble with the
   law before assessing a death sentence. Id. at 21.

   He believes in the death penalty, but he considers the right punishment to be
   one “appropriate under the law.” Id. at 22.

   Life in prison is appropriate for someone without a criminal history and who
   does not pose a future danger, whereas the death penalty is appropriate in
   some cases but not in others depending on the person convicted. Id. at 23, 27.

   He would consider all penalties based on the facts and circumstances––
   aggravating and mitigating––and he did not believe a person would be a future
   danger unless the person had committed other acts of violence. Id. at 20, 24,
   28.

   He strongly disagreed that any person who intentionally kills another always
   deserves the death penalty regardless of background or other factors, and a
   defendant’s background, age, history, mental condition, and what led up to the
   crime should all factor into the appropriate penalty. Id. at 24, 27.

   His views on the death penalty would not impair his ability to be fair and
   impartial, he would look at all the evidence, and he could set aside his views
   and apply the law to the facts in accordance with the judge’s instructions
   because his beliefs would follow the law. Id. at 27–28; id. at 31.

      Thus, Mason demonstrated that he could be unbiased and impartial. His voir

dire and questionnaire do not reveal otherwise, contrary to Leza’s claim.

                   f.     Juror McAnear

      Regarding Juror McAnear, the state habeas court issued findings supported by

the voir dire record. 8 SHCR 2375–76. McAnear first agreed that she was “middle of

the road” on everything, had made no prejudgments, and needed to hear the facts

before making a decision. 7 RR 6. She had no confusion over the trial procedures

                                        126
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 147 of 215




and issues and believed she could sit in judgment. 7 RR 15. She stated that there

were some crimes so violent and “unforgivable” that she believed in an “eye for an

eye,” but that reasoning does not apply all the time. Id. She believed all cases were

different and you have to “go through the process” to make that determination. 7 RR

16. When questioned by the defense, McAnear stated that a life sentence would be

an option for her, although making that decision terrified her. 7 RR 18. When the

defense talked about people who do not have a problem taking a life, she affirmed

that she did not feel that way. 7 RR 19. She revealed that, at one point, her own life

was threatened by a former boyfriend, but she could set that matter aside because it

occurred a long time ago. 7 RR 19–20. McAnear indicated she might not be

comfortable on the jury but that the process and keeping an open mind would assist

her. 7 RR 22–23. She also said she is stubborn in her decisions and indicated she

would not be swayed by others. 7 RR 23. Although she said in her questionnaire that

she would probably sentence a person to death who is convicted of capital murder,

she affirmed she could keep an open mind and does not have a propensity for capital

punishment one way or another. 7 RR 23–24.

       McAnear’s questionnaire also supports the state court’s findings. In it, she

revealed the following:

   She listens to others but agrees that she sticks to her opinion even if others
   disagree, and she would find someone not guilty if it was the right but
   unpopular thing to do. DE 8-34 at 17.

   She would consider all of the penalties provided by law and the facts and
   circumstances of the particular case––including all aggravating and mitigating
   evidence––and there are some cases in which she could vote for the death
   penalty and others where she could not. Id. at 20, 24, 28.

                                         127
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 148 of 215




   She rated herself a “6” on strength of death-penalty conviction. Id.

   She would require the State to prove a defendant had been in trouble with the
   law before assessing a death sentence. Id. at 21.

   She does not believe there are some crimes so severe that they warrant a death
   penalty regardless of whether the defendant has been violent in the past. Id.

   She believes in the death penalty and that some crimes warrant it, but not for
   every crime. Id. at 22.

   If she convicted someone of capital murder, she would not always vote for the
   death penalty, and the death penalty should only be used when absolutely
   necessary. Id. at 23.

   She agreed that a person’s background, personal culpability, criminal history,
   and mental condition should factor into considering whether to assess life or
   death, although she agreed she would probably return a death sentence if she
   convicted a person of capital murder. Id. at 23–25, 27.

   A sentence of life imprisonment is more appropriate for someone convicted of
   capital murder if the person shows remorse and does not have a history of
   criminal behavior, whereas the death penalty is more appropriate for those
   who have committed a violent crime and have hatred in their hearts. Id. at 27.

   Her views on the death penalty would not impair her ability to be fair and
   impartial, it is important to hear the facts before deciding, and she could set
   aside her views and apply the law to the facts in accordance with the judge’s
   instructions. Id. at 27, 31.

      Like the above jurors, McAnear’s answers during voir dire and on the

questionnaire demonstrated she could be impartial and unbiased. The main

argument Leza presents regarding why counsel should have challenged her for cause

has to do with the incident in her past involving an ex-boyfriend. But she made it

clear that was no longer a concern, and the totality of her answers supports that

notion. Counsel had no reason to challenge McAnear for cause.




                                        128
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 149 of 215




                   g.     Juror English

      Regarding Juror English, the state habeas court issued findings supported by

the voir dire record. 8 SHCR 2376–77. As a preliminary matter, Leza’s briefing

regarding English is conclusory because he merely states she was biased, and Leza

cites to a few instances on the questionnaire without explaining how she was biased.

DE 50 at 99–100. At any rate, English first indicated that use of the death penalty

should be rare, citing Ted Bundy as an example. 7 RR 182. She agreed she could

listen to all the evidence and decide one way or another. 7 RR 183. She then cited a

somewhat traumatic childhood dealing with a schizophrenic parent as a reason she

tends to become emotional, but she stated she did not know how she would react to

being on the jury. 7 RR 184–85. Later she indicated a horrendous crime against a

child by itself might warrant death. 7 RR 193–95. When asked if the victim was not

a child and whether she could still consider the death penalty, she stated she could

depending on the brutality of the crime and whether the person is a threat to society.

7 RR 195. The defense did not ask English any questions and noted she was very

candid and had the right attitude. 7 RR 195–97.

      English’s questionnaire also supports the state court’s findings. See DE 8-35

at 17–31. Because Leza’s claim is conclusory, a full analysis of her questionnaire is

not necessary. But some of her answers are as follows:

   She is generally opposed to capital punishment except in extremely brutal or
   bizarre cases. Id. at 19, 23.

   She would consider all of the penalties provided by law and the facts and
   circumstances of the particular case, and she believes each case is unique. Id.
   at 20.

                                         129
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 150 of 215




   She rated herself a “3” on strength of death-penalty conviction. Id.

   She believes there are some crimes so severe that they warrant a death penalty
   regardless of whether the defendant has been violent in the past, but she
   referred to these as “hideous violent crime,” “premeditated,” “methodical,” and
   “tortuous.” Id. at 21.

   She disagreed that any person who kills another deserves the death penalty
   regardless of background, criminal history, age, or mental state, and she
   disagreed that she would probably return a death sentence if she convicted a
   person of capital murder. Id. at 24, 27.

   There are some cases where life in prison is more appropriate for someone
   convicted of capital murder, for instance someone elderly, mentally challenged
   or chronically ill, whereas the death penalty is more appropriate for those who
   commit particularly calculated murders and are a menace to society. Id. at 27.

   Her views on the death penalty would not impair her ability to be fair and
   impartial, and she could set aside her views and apply the law to the facts in
   accordance with the judge’s instructions. Id. at 27, 31.

      If anything, English was a favorable juror for Leza, which is likely why counsel

asked her no questions. Leza’s claim is meritless.

                    h.    Juror Lopez

      Regarding Juror Lopez, the state habeas court issued findings supported by

the voir dire record. 8 SHCR 2377–78. Lopez stated she believed in the death penalty

but it would be a tough decision for her; she indicated it would be needed in brutal or

inhumane cases. 9 RR 41. She said she would have a hard time sentencing someone

to death based on her own personality. 9 RR 42. Ultimately, she stated she was “in

the middle” when it came to the death penalty. It would be hard for her due to

religious reasons, but her verdict would depend on the facts. 9 RR 42–43. She

indicated she could return a death sentence in extremely brutal cases such as

decapitation or violence against a child.      9 RR 43.    But despite her religious

                                         130
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 151 of 215




convictions, she said she would wait and hear all the facts before making a decision;

she would make no decisions “automatically.” 9 RR 44. When questioned by defense

counsel, she agreed that the defendant’s family members often suffer and become

victims as well. 9 RR 46. She believed she would be “pretty fair.” 9 RR 48.

      Lopez’s questionnaire also supports the state court’s findings. In it, she

revealed the following:

   She believed people accused of violent crimes should be punished severely,
   DE 8-36 at 11, but she strongly agreed that she sticks to her opinion even if
   others disagree and would find someone not guilty if it was the right but
   unpopular thing to do. Id. at 17.

   Based on her religious convictions, she did not know if she could sentence
   someone to death, and she indicated she was generally opposed to capital
   punishment except in brutal or bizarre cases. Id. at 19.

   She indicated that there are some cases where she could not vote for death
   even if the law allowed her and others where she could consider it. Id. at 20,
   24.

   She rated herself a “5” on strength of death-penalty conviction. Id. at 20.

   She believes a person would have to have been in prior trouble with the law
   before she could assess a death sentence. Id. at 21.

   She believes in the death penalty but considers it appropriate for inhumane
   acts done to a child, the elderly, or other persons. Id. at 22–23.

   Life in prison is appropriate for someone who does not have a criminal history
   or is not a future danger. Id.

   She does not believe a person who committed capital murder is likely to commit
   future acts of violence, unless the person had previously committed other
   numerous acts of violence. Id. at 24.

   She strongly disagreed that any person who kills another deserves the death
   penalty regardless of background, criminal history, age, or mental state. Id.




                                         131
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 152 of 215




   She stated the best argument against the death penalty is that only God could
   take a life, and she did not know if she could live knowing she was responsible
   for someone else dying. Id. at 25.

   Life in prison is more appropriate for someone who is mentally challenged or
   chronically ill, whereas the death penalty is more appropriate for those who
   commit particularly brutal crimes or murder police officers, military members,
   children, or the elderly. Id. at 27.

   A defendant’s background, criminal history, age, and mental condition should
   all factor into the appropriate penalty. Id.

   Her views on the death penalty would not impair her ability to be fair and
   impartial in a case where the death penalty is an option because she has to live
   with the consequences of her decision. Id.

   There was no reason she would not be able to consider all aggravating and
   mitigating evidence in deciding whether or not the death penalty is justified,
   and she could listen to the facts and decide. Id. at 28.

      Thus, Juror Lopez was also a juror likely favorable to the defense. At the very

least, counsel had little reason to challenge her for cause. Leza’s claim of bias is

meritless.

                   i.     Juror Vargas

      Leza’s petition appears to take the most exception to juror Vargas based on his

supposed medical disabilities and answers Leza claims demonstrate a pattern of bias.

DE 50 at 100–02. But his claim is meritless, as the state court found. 8 SHCR 2378.

After the prosecution explained the law and procedure, Vargas stated that he could

not judge anyone until he heard all the evidence, he would not try to fix the outcome,

and he could be fair. 9 RR 76. The prosecution then informed Vargas that some of

the answers on his questionnaire seemed pro death-penalty, so the prosecution asked

him about his views. 9 RR 77. Vargas responded that he believed in the penalty but



                                         132
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 153 of 215




would have to see the evidence first.     Id.   When asked about the special issue

regarding Leza’s moral responsibility, Vargas stated he could answer that question

based on what he had heard, and he had not already decided that issue. 9 RR 79.

When asked where he would rate himself on a scale of one to ten on his feelings about

the death penalty, Vargas said he would have to hear the evidence.          Thus, the

prosecution asked him if he was in the middle, and he said: “Yeah. You have to hear

the evidence first.” 9 RR 80. Vargas then mentioned that he had hearing problems

and prior brain surgery for a tumor that affected much of his body, in particular his

vision. 9 RR 80-82. But he said it would not impair his ability as a juror even though

he had many doctor appointments, at which point the trial judge stated: “If you’re on

the jury, we’ll work around your appointments.” 9 RR 82. When questioned by the

defense, Vargas stated he agreed with the law on the special issues as stated. 9 RR

84. When asked by defense counsel McDonald if he should be worried about having

Vargas on the jury, Vargas said, “I don’t think so.” 9 RR 86.

      Vargas’s questionnaire also demonstrates he could be fair and impartial. In it,

he revealed the following:

   He “strongly agreed” that he would find someone not guilty if it was unpopular
   but the right decision. DE 8-37 at 17.

   He expressed sentiments that the prosecution referred to about his views on
   the criminal justice system, indicating there are too many legal technicalities,
   criminal justice should be more concerned with victims, many perpetrators do
   not serve significant time, a confession equates to guilt, an accused in a
   criminal case must present some evidence to prove his innocence, and if a
   defendant does not testify he may have something to hide. Id. at 18.

   But he also disagreed that if the State brings a person to trial that the person
   is likely guilty, he agreed that some officers will shade the truth to make their

                                         133
   Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 154 of 215




case better, and he strongly agreed that an accused is innocent until proven
guilty beyond a reasonable doubt. Id.

He is strongly in favor of capital punishment in all homicide cases, and rated
himself a “10” on death-penalty conviction, but he indicated if he knew a life
sentence meant a defendant could never be released from prison, he would vote
for a life sentence in every case regardless of the facts. Id. at 19–20.

He would require the State to prove a defendant had previously been in trouble
with the law before assessing a death penalty. Id. at 21.

If he convicted a person of capital murder, he would always vote for a death
sentence, but the death penalty should be used only when necessary. Id. at 23.

A life sentence would be appropriate for someone who has no criminal history
or does not pose a future danger. Id.

He would consider all penalties based on the facts and circumstances, although
he also indicated he would always vote for death in a case where the law
allowed him to. Id. at 24.

He agreed that he would probably vote for the death penalty if he found
someone guilty of capital murder, but he also disagreed that a person who
intentionally kills another deserves the death penalty regardless of
background, criminal history, age, mental state, culpability, or other factors.
Id. at 24, 25, 27.

He believes the death penalty should be carried out more in Texas, but he
believes there are some cases where a life sentence would be more appropriate
depending on the murder committed. Id. at 26–27.

He checked “yes” when asked whether his views on the death penalty were so
strong that they would impair his ability to be fair and impartial in a death
penalty case, but then he wrote “it all depends on hearing [the] evidence.” Id.
at 27.

There was no reason he would not be able to consider all aggravating and
mitigating evidence in deciding whether or not the death penalty is justified.
Id. at 28.

He believes the criminal justice system is too lenient on criminals, but he
agreed his verdict must be based solely on the law and evidence and per the
instructions of the court, and he would reject another juror’s suggestion to do
otherwise. Id. at 27–29, 31.

                                     134
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 155 of 215




       Thus, Vargas’s questionnaire was mixed; he gave answers that seemed to favor

both the State and defense.       And some of his answers seemed contradictory or

inconsistent. But his views were fleshed out on voir dire, and ultimately he indicated

he could follows the law. After the voir dire, a challenge for cause likely would not

have succeeded.     Moreover, the defense had to accept some jurors not exactly

favorable to preclude truly unfavorable veniremembers from serving on the jury.

Thus, trial counsel had to make tactical decisions who to accept and who to challenge,

and under the circumstances, not challenging Vargas was reasonable.

       Finally, Leza claims Vargas should have been disqualified under Texas Code

of Criminal Procedure, Article 35.16(a)(5), which states a venireman can be removed

for cause if health problems render the juror unfit for service and “the court in its

discretion is not satisfied that the juror is fit for jury service in that particular case.”

Vargas stated he has some health issues that pertain to the statute, but he did not

indicate it would preclude his service on the jury, and the trial judge clearly did not

seem concerned enough to excuse him. Leza has not demonstrated otherwise. Thus,

his claim must be denied.

                     j.     Juror Oakes

       Regarding Juror Oakes, the state habeas court issued findings supported by

the voir dire record. 8 SHCR 2377–78. Oakes stated that she could follow the law

and consider both options––life or death. 10 RR 35. She also confirmed she was

neutral on the death penalty, and she stated her feelings on the death penalty were

not as strong as she originally indicated on her questionnaire. 10 RR 35–36. She



                                            135
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 156 of 215




considered some murders to be worse than others, but it depended on the facts. 10 RR

36–37. She then stated she did not think she could serve because the trial would be

starting the same time as a planned vacation. 10 RR 39. When questioned by the

defense, she affirmed that she stated on her questionnaire that she strongly disagreed

with the statement that if a person intentionally kills another that person deserves a

death sentence regardless of background, mental status, criminal history and other

factors. 10 RR 41. She informed defense counsel that he could be comfortable with

her following the law, setting aside her personal beliefs, and answering the questions

based on the evidence. 10 RR 42. At this point, the questioning ended. Even though

Oakes had planned a vacation, the court informed her she would have to stay in town

if chosen as a juror, and then both sides accepted her as a juror. 10 RR 43–44. The

state habeas court found:

      As shown by the strike list [ ], the defense had used peremptory strike
      #14 on Juror 51. Juror Oakes was venire person 56. The defense then
      struck venire person 58 for cause after interviewing Ms. Oakes. The
      defense then used its 15th and last peremptory strike of venire person
      60. Venire person 61 became juror no. 11. This was pure strategy, not
      ineffective assistance of counsel.

8 SHCR 2378–79 (emphasis in original).

      Oakes’s questionnaire also supports the state court’s findings. In it, she

revealed the following:

   She indicated she makes up her mind but will listen to others, she strongly
   agreed that she sticks to her opinion even if others disagree, and she would
   find someone not guilty if it was the right but unpopular thing to do. DE 8-38
   at 17.

   She strongly disagreed with the following: that if the prosecution goes to the
   trouble of bringing someone to trial, that person is probably guilty; that an

                                         136
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 157 of 215




   accused in a criminal case should be required to present some evidence to prove
   his innocence; and that if a defendant does not testify it must mean he or she
   has something to hide. But she did agree that a confession likely means an
   accused is guilty. Id. at 18.

   She indicated she is generally in favor of the death penalty except in cases
   when it is too harsh considering all the circumstances. Id. at 19.

   She indicated that she would consider all the penalties provided by law and
   the facts and circumstances of the case. Id. at 20, 24.

   She rated herself a “5” and “6” on strength of death-penalty conviction. Id.

   She believes that in some cases the facts may be so severe that she would
   sentence a person to death based solely on the facts without regard for whether
   the person has committed prior violent acts. Id. at 21.

   She checked “no” when asked if she convicted a person of capital murder she
   would always vote for the death penalty; she indicated the death penalty
   should be used only when necessary and that it depends on the facts. Id. at
   23.

   She strongly disagreed that any person who kills another deserves the death
   penalty regardless of background, criminal history, age, or mental state, and
   she disagreed that if she convicted someone of capital murder she would
   probably vote for the death penalty. Id.; see also id. at 27.

   There are some cases where life in prison is more appropriate for someone
   convicted of capital murder, whereas the death penalty is more appropriate for
   those whose crimes are malicious or hateful. Id.

   Her views on the death penalty would not impair her ability to be fair and
   impartial in a case where the death penalty is an option, and she could set
   aside her views and apply the law to the facts in accordance with the judge’s
   instructions. Id. at 27, 31.

   There is no reason she would not be able to consider all aggravating and
   mitigating evidence in deciding whether or not the death penalty is justified.
   Id. at 28.

      This record shows that Oakes was not an objectionable juror for the defense;

she repeatedly indicated she could be unbiased and impartial. Trial counsel had no



                                        137
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 158 of 215




reason to challenge her for cause and, according to the voir dire, appeared to want

Oakes on the jury. Leza’s claim regarding this juror is meritless.

                    k.    Juror Goodwin

      Regarding Juror Goodwin, the state habeas court issued findings supported by

the voir dire record that she was unbiased. 8 SHCR 2378. She agreed that she would

consider all penalties provided by the law and facts of the case. 10 RR 87–88. She

said she believes in the death penalty and that it is necessary in some cases but that

she would want to know all the facts and circumstances before making that decision.

10 RR 88. She stated that she could be fair to Leza and answer the special issues

after hearing all the evidence. 10 RR 91–92. When questioned by the defense, she

said she understood that one person murdering another does not necessarily mean

the death penalty will be imposed. 10 RR 93. She indicated she was “good” with the

special issues. 10 RR 93–95. She acknowledged that on her questionnaire she

indicated if a person intentionally kills another that person deserves a death sentence

regardless of background. 10 RR 95–96. But she advised defense counsel that she

was answering the same question many different ways and that she could have an

open mind, listen to the evidence, and possibly decide that a death sentence is not

warranted. 10 RR 97. She then indicated she would take Leza’s background into

consideration––both the good and bad––in assessing the penalty. 10 RR 99. She

agreed life imprisonment could be a proper sentence after going through all the steps.

10 RR 99–100. She also said she could set aside her beliefs when evaluating the

mitigation special issue. 10 RR 101.



                                         138
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 159 of 215




      Goodwin’s questionnaire also showed she could be unbiased and impartial. In

it, she revealed the following:

   She indicated she is generally in favor of the death penalty except in cases
   when it is too harsh considering all the circumstances. She wrote: “I’m in favor
   of [the] death penalty. However, I would want to know all the facts/evidence
   before final decision.” DE 8-39 at 19.

   She rated herself an “8” on strength of death-penalty conviction. Id.

   She would not require the State to prove a person had been in prior trouble
   with the law before she could assess a death sentence, and she agreed that a
   life sentence would be appropriate under the proper circumstances. Id. at 21.

   She believes that in some cases the facts may be so severe that she would
   sentence a person to death based solely on the facts without regard for whether
   the person has committed prior violent acts. Id. at 21.

   She checked “no” when asked if she would always vote for the death penalty if
   she convicted a person of capital murder. Id. at 22–23.

   She indicated the death penalty should be used on any person who
   intentionally kills another or on any person who kills a police officer, and
   although she indicated that life in prison was inappropriate for someone who
   kills another, she then checked two boxes: that the death penalty is
   appropriate in any murder case and inappropriate in some cases but
   appropriate in others depending on the convicted person. Id. at 23.

   She would consider all penalties provided by the law and facts and
   circumstances of the case, but she would usually vote for the death penalty.
   Id. at 20, 24.

   She agreed that any person who kills another deserves the death penalty
   regardless of background, criminal history, age, or mental state, and she
   agreed that she would probably vote for the death penalty if she found someone
   guilty of capital murder, but she also checked “uncertain” and “disagree” by
   the statement “[a]ny person that kills another deserves the death penalty,
   regardless of their background.” Id. at 24.

   She agreed that a person’s background, personal culpability, age, and criminal
   history should be considered in determining whether to assess life or death as
   punishment. Id. at 24–25, 27.27
_____________________________________________________________________________________
27     A portion of page 27 of DE 8-39 is obstructed.

                                         139
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 160 of 215




   She checked “no” when asked: “Are your feelings about the death penalty such
   that you would always vote for a sentence of death as a punishment for
   someone convicted of a capital murder offense, regardless of the facts or
   circumstances?” Id. at 25.

   Her views on the death penalty would not impair her ability to be fair and
   impartial in a case where the death penalty is an option, and she could set
   aside her views and apply the law to the facts in accordance with the judge’s
   instructions. She stated: “I believe I am a fair person.” Id. at 27, 31.

   There was no reason she would not be able to consider all aggravating and
   mitigating evidence in deciding whether or not the death penalty is justified.
   Id. at 28.

      Thus, Goodwin’s questionnaire was mixed––she gave some answers that

favored the State and others favoring the defense. That is why defense counsel

questioned her rather hard during voir dire, contrary to Leza’s claim that counsel was

deficient in this area. DE 50 at 103. But trial counsel ultimately elicited answers

that satisfied him about Goodwin’s ability to keep an open mind and be impartial.

This record does not demonstrate Goodwin was challengeable for cause.

                    l.    Juror Harris

      Regarding Juror Harris, the state habeas court issued findings supported by

the voir dire record that she was unbiased. 8 SHCR 2379–80. She stated the death

penalty is a proper punishment “if necessary,” “if it was a brutal or heinous crime,”

and if one has no remorse. 10 RR 117. She stated she was neither generally opposed

nor in favor of capital punishment. Id. Regarding the proper penalty, she would

consider all the penalties provided by law and the facts and circumstances of the case.

10 RR 118. She also agreed the death penalty is appropriate in some cases but not

others depending on the convicted person. 10 RR 122. She then spontaneously said



                                         140
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 161 of 215




that “I’m trying to be as open minded as possible” and subsequently explained why

she thought she could be “fairly objective.” 10 RR 123–24. Harris then indicated that

graphic pictures could “change her spirit.” 10 RR 124–25.

      When questioned by defense counsel, counsel pointed out that all murder cases

are going to have gruesome pictures, and he asked Harris if she would reach a certain

verdict because of what she saw in a picture. 10 RR 126. She stated: “I would hope

that [I] wouldn’t, but I can’t promise that [I] would or that [I] would not.” Id. When

trial counsel attempted to pin Harris down on the matter, she said she should not be

that swayed by what she saw in a photo, but she could not make any promises. 10 RR

127. Defense counsel asked her if he could get a definitive answer, and Harris said:

“That’s the best I can give you.” Id. Harris then stated that her mother was a guard

in a maximum security federal prison, and her mother had a pending lawsuit against

the prison system because she was attacked by an inmate who should have been in

segregation. 10 RR 127–29. She stated again that she was neither for nor against

the death penalty and that she would hope to judge each case on an individual basis.

10 RR 130. Defense counsel then gave Harris an example of an intentional killing

that was not capital murder––shooting someone at point blank range six times––and

Harris stated: “I do have a problem with that” and that she believed the death penalty

should apply in that instance. 10 RR 131. Defense counsel explained that there have

to be aggravating circumstances. Id. When defense counsel asked Harris if she

agreed with the distinction under Texas law, she stated “I haven’t really put much

thought in that.” 10 RR 132. She then stated that she came from Virginia to Texas



                                         141
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 162 of 215




and that “in Texas, it seems like you guys just kind of, you know, take them out.” Id.

When defense counsel asked if that was “a good thing or a bad thing,” Harris

expressed misgivings about an innocent person being sentenced to death. Id. Defense

counsel then said: “How about this? How about if they are guilty, but because of the

background of the individual or other certain factors that maybe the jury didn’t

properly consider, they shouldn’t have got the death penalty. They should have got

life in prison.” Id. Harris replied that she agreed with that. Id. Defense counsel

then explained the three special issues in detail. 10 RR 132–34. Counsel asked

Harris if in considering the special issues she heard evidence that might be

mitigating, whether she could weigh that evidence in making a decision. Harris

replied “yes.” 10 RR 135.       Finally, defense counsel asked Harris if he could be

comfortable with her on the jury. She replied: “I really can’t tell you how I’m going

to answer any of these, you know, how I’m going to feel about - - so I can’t tell you yes

or no. It’s just got to - - I have to see it, or hopefully not be here.” 10 RR 137–38. She

said she would not try to hold anything defense counsel did against Leza. 10 RR 138.

      The following day, both sides accepted Harris. 11 RR 10. Defense counsel then

stated that he wanted to put something on the record:

      During the course of jury selection, we had taken the position that the
      court improperly denied a challenge for cause on juror number 15 and
      we did not ask for an additional challenge based on the fact that the next
      juror, if we were granted a challenge and used it on Kendall Harris, will
      be a much worse juror for the defense in this case; so, therefore, we have
      decided to forego and request an additional challenge in order to avoid
      moving to juror number 66.




                                           142
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 163 of 215




11 RR 11. Thus, counsel’s decision to accept Harris was strategic, and this Court

must defer to counsel’s decision under the circumstances. Although Harris may not

have been an ideal juror for the defense, her equivocal and somewhat ambiguous

statements do not reveal that a challenge for cause would have been granted.

      For his part, Leza simply points to a few facts in the record––here, the incident

involving Harris’s mother, Harris’s statement about seeing gruesome pictures, and

Harris expressing dissatisfaction about the range of punishment for a non-capital

murder––claims her bias is both actual and implied, and that counsel should have

challenged Harris for cause or questioned her further about these statements. DE 50

at 104.   But counsel explained why he did not challenge Harris for cause, and

counsel’s questioning of Harris consists of nearly fifteen pages in the record. As

shown, defense counsel did in fact try to pin Harris down on many of these issues.

Counsel cannot be deemed ineffective in these circumstances.

      Finally, Harris’s questionnaire did not reveal anything alarming because she

provided answers indicating she was neutral, impartial, and objective. For instance:

   She indicated she is neither generally opposed to nor in favor of capital
   punishment. DE 8-40 at 19.

   She indicated that she would consider all the penalties provided by law and
   the facts and circumstances of the case. Id. at 20, 24.

   She rated herself an “6” on strength of death-penalty conviction. Id.

   She would require the State to prove a person has been in prior trouble with
   the law before she could assess a death sentence. Id. at 21.

   She believes that in some cases the facts may be so severe that she would
   sentence a person to death based solely on the facts without regard for whether
   the person has committed prior violent acts. Id.

                                         143
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 164 of 215




   She indicated the death penalty should be used only when absolutely necessary
   and that life in prison is appropriate for someone who does not pose a future
   danger. Id. at 23.

   She agreed that a person’s background, personal culpability, and age should
   be considered in determining whether to assess life or death as punishment.
   Id. at 24–25.

   She stated the best argument against the death penalty is that sometimes
   innocent people are convicted. Id. at 25.

   She checked “no” when asked: “Are your feelings about the death penalty such
   that you would always vote for a sentence of death as a punishment for
   someone convicted of a capital murder offense, regardless of the facts or
   circumstances?” Id.

   Her views on the death penalty would not impair her ability to be fair and
   impartial in a case where the death penalty is an option, and she could set
   aside her views and apply the law to the facts in accordance with the judge’s
   instructions. She stated: “The death penalty should be considered on a case by
   case basis.” She also explained: “I’m a rule follower, if the law is the rule then
   I’d follow it.” Id. at 27–28.

   She would reject another juror’s suggestion to not follow the law. She stated:
   I rarely let others make me break the rules.” Id. at 31.

In short, other than what was addressed during voir dire, there was nothing about

Harris’s questionnaire that indicated bias.      At the very least, the state court’s

rejection of this claim is not objectively unreasonable.

             4.     Leza’s claim that counsel should have challenged
                    other veniremembers for cause rather than using
                    peremptory strikes on them is defaulted and not a
                    viable claim.

      In his next claim, Leza alleges that trial counsel were ineffective for wasting

peremptory strikes on eleven other jurors when counsel could have challenged them

for cause and used peremptory strikes against those who sat on the jury. DE 50 at

105–10. Leza concedes that trial counsel did in fact challenge four of these jurors for

                                          144
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 165 of 215




cause, but he claims counsel did so inadequately and were forced to use peremptory

strikes against them. Id.

      As stated above, Leza raised this claim in his abusive habeas application. Thus

it is defaulted, and Leza cannot meet the Martinez/Trevino exception. Although Leza

addresses the voir dire of these eleven jurors, an additional analysis of these jurors is

not necessary. In Ross v. Oklahoma, the Supreme Court held:

             We have long recognized that peremptory challenges are not of
      constitutional dimension. They are a means to achieve the end of an
      impartial jury. So long as the jury that sits is impartial, the fact that
      the defendant had to use a peremptory challenge to achieve that result
      does not mean the Sixth Amendment was violated.

487 U.S. 81, 88 (1988) (citations omitted). Thus, “[a] district court’s erroneous refusal

to grant a defendant’s challenge for cause is only grounds for reversal if the defendant

establishes that the jury which actually sat to decide his guilt or innocence was not

impartial.”   United States v. Snarr, 704 F.3d 368, 386 (5th Cir. 2013) (internal

quotations and citation omitted); see also Dennes v. Davis, --- F. App’x ---, 2020 WL

61593, at *10 (5th Cir. Jan 6, 2020). Therefore, whether trial counsel erroneously

used peremptory strikes against these veniremembers is irrelevant as long as the

seated jury was impartial. And as shown in detail above, the jury was. Leza,

therefore, cannot make out a claim for relief.

      Moreover, an “attorney's actions during voir dire are considered to be a matter

of trial strategy.” Teague v. Scott, 60 F.3d 1167, 1172 (5th Cir. 1995). Decisions made

during jury selection are not an actionable ground for relief unless the underlying

strategy is “so ill chosen that it permeates the entire trial with obvious unfairness.”



                                          145
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 166 of 215




Garland v. Maggio, 717 F.2d 199, 206 (5th Cir. 1983). Here, trial counsel used all

available peremptory strikes at their disposal. 8 SHCR 2378–79. And trial counsel

still had one left after picking Oakes, who was the tenth juror. Thus, trial counsel

could have used peremptory strikes against the majority of other seated jurors had

they so chosen.    But clearly counsel believed other potential jurors were more

objectionable. Leza has not shown that trial counsel’s decision to use strikes on these

eleven veniremembers permeated the trial with unfairness. At any rate, because the

question is whether the seated jury was impartial, and given that Leza has failed to

demonstrate the jurors were biased, the instant claim fails.

              5.    Leza’s claim of cumulative error is defaulted and
                    meritless.

      Leza alleges that the cumulative effect of trial counsel’s alleged errors during

voir dire deprived him of a fair trial. DE 50 at 110. Leza raised this allegation in his

application dismissed for abuse; thus, it is procedurally defaulted, and Leza cannot

meet the Martinez/Trevino exception because this claim is not substantial and state

habeas counsel was not ineffective for failing to raise it. As set forth above, Leza fails

to establish any constitutional error concerning trial counsel’s performance during

voir dire.   Because he does not show any errors, his claim of cumulative error

necessarily fails. See United States v. Moye, 951 F.2d 59, 63 n.7 (5th Cir. 1992)

(“Because we find no merit to any of [petitioner’s] arguments of error, his claim of

cumulative error must also fail”). Moreover, the Fifth Circuit has repeatedly rejected

allegations of cumulative error that are unaccompanied by a valid ineffective-

assistance claim. See Pondexter, 537 F.3d at 525 (acknowledging that “[m]eritless

                                           146
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 167 of 215




claims or claims that are not prejudicial cannot be cumulated, regardless of the total

number raised”); United States v. Hall, 455 F.3d 508, 520 (5th Cir. 2006) (“Our clear

precedent indicates that ineffective assistance of counsel cannot be created from the

accumulation of acceptable decisions and actions.”).

XIV. Leza’s IATC Claim Regarding Counsel’s Failure to Investigate and
     Present Mitigating Evidence Lacks Merit (Claims 13, 14 & 15).

      Leza contends that trial counsel were ineffective primarily at the punishment

phase, but also the guilt phase, for failing to investigate and present evidence of his

alleged FASD, social history, and drug abuse. DE 50 at 110–26. Leza claims this

evidence was mitigating in nature and available to counsel, yet counsel failed to

follow up on leads to develop this information and present a more complete picture of

Leza’s life. He also claims the evidence would have been relevant to his state of mind

at the time of the offense and, thus, to the guilt phase. Id.

      As a preliminary matter, Leza did claim in his original habeas application that

trial counsel were ineffective for failing to present all available mitigating evidence,

including FASD, his drug abuse, and the social environment in which he lived.

1 SHCR 82–96. However, in the instant petition, Leza repeatedly mixes claims raised

in his initial habeas application and those he raised in his abusive application, which

creates confusion regarding what is and is not defaulted. For instance, the instant

claims mirror those presented in his abusive application. 1 SHCR2 133–57. But Leza

argues his claims regarding FASD and social history were raised in his initial

application, DE 50 at 111–12, 118, whereas his claim of drug addiction was raised in

the abusive application. Id. at 122. Because the IATC claim Leza raised in his

                                          147
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 168 of 215




original application clearly addressed FASD, drug abuse, and social environment, the

Director considers these claims exhausted.          However, Leza never argued in his

original application that his supposed mental impairments were relevant to guilt-

innocence; thus, that claim is defaulted, and Leza cannot show under

Martinez/Trevino that the claim is substantial or that state habeas counsel was

ineffective for failing to raise it.

       A.     State court findings

       The Director previously addressed some of the state court findings relevant to

these claims in Section II, A, supra, namely those regarding counsel’s investigation

and the fact that Leza’s family were poor historians. See also 8 SHCR 2363–65. But

the state court entered additional and substantial findings regarding these matters,

particularly FASD.28 First, the state court found that Dr. John DeMoor, who testified

at the state habeas hearing, was asked to point to the portion of the DSM-IV––

available to a practicing attorney in 2009––that addressed FASD. The court found

that the part of the DSM-IV Dr. DeMoor cited did not mention either “‘alcohol’ or

‘fetal alcohol syndrome’ so as to put an attorney on notice of a potential problem.”

8 SHCR 2366–67.        The court then found Drs. Brown, DeMoor and Murphey all

provided testimony indicating that the medical and psychological communities had


_____________________________________________________________________________________
28      The state habeas court appeared to use “FAS” and “FASD” somewhat interchangeably
in the findings discussed herein. Drs. DeMoor and Brown testified that there is a difference.
FAS is accompanied by neurological problems and classic physical deformities, particularly
abnormal facial features, and is rare. On the other hand, a person with FASD, such as Leza,
lacks those features and suffers mainly from a neurodevelopmental disorder or cognitive
impairment. Further, FASD is an “umbrella” term that encompasses several disorders due
to prenatal alcohol exposure, including FAS. See 1 SHRR 71–72, 100–01, 131–33, 137. But
whether the correct term applied is “FAS” or “FASD” does not alter the analysis of this claim.

                                            148
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 169 of 215




limited knowledge of FASD. 8 SHCR 2367; see also 1 SHRR 79–83. The court

concluded that Leza had not shown that his trial attorneys should have recognized

this disorder as a mitigating factor. 8 SHCR 2367–68.

      Subsequently, in additional findings regarding this issue, the state court found

again that “Fetal alcohol syndrome was not mentioned in [the] DSM-IV TR (text

revision) when published in 2000. The terms were not introduced into the DSM until

its fifth revision on May 18, 2013, four years after Mr. Leza’s trial of May 11–29,

2009.” 8 SHCR 2385 (citing Sells v. Thaler, 2012 WL 2562666, at *59 (W.D. Tex. June

28, 2012)). The court found that, per several of the experts who testified at the

hearing, training on FAS/FASD in graduate and medical schools was limited; the

diagnosis was still straining to gain acceptance in the medical/psychological

community; Dr. DeMoor admitted he had limited training in this field; Dr. Brown

said none of her associates had testified about this issue at the time Leza was tried,

and she made allegations about Leza’s counsel being ineffective that were

demonstrably false, thereby undermining her credibility; “Burdette used the 1994

DSM as one of her four medical references on page 52 of her declaration, but the 1994

edition of [the] DSM did not use the terms fetal alcohol syndrome,” which undermined

her credibility; and trial counsel cannot be faulted for failing to utilize a diagnosis on

which there was little information at the time Leza was tried. 8 SHCR 2385–87.

      The state court explained that, according to Drs. DeMoor and Brown, the

elements relevant to FAS are (1) the mother’s alcohol use in pregnancy, (2) abnormal

facial features, (3) growth problems, and (4) central nervous system problems.



                                           149
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 170 of 215




8 SHCR 2387. However, Leza failed to carry his burden for the following reasons:

Leza’s family was portrayed as poor historians and uncooperative; Leza’s siblings

were unable to state that their mother drank while she was pregnant with Leza; Leza

was unable to say the extent to which, if at all, his mother drank alcohol at any time;

Leza’s mother Celia gave inconsistent information about her drinking stating that

she did not drink regularly but quite a bit at parties; according to Burdette, “It is

difficult to ascertain . . . the full extent of (Mr. Leza’s) mother’s alcohol consumption

during pregnancy”; Celia said she drank only the first two months of her pregnancy

and, even then, only on the weekends; Celia’s credibility was in doubt given her

illiteracy, lack of education, the time span from Leza’s birth to time of trial, and her

tendency to exaggerate about Leza; Dr. DeMoor placed significant credence on the

statement by Robert Pena––Celia’s boyfriend––that she was a heavy drinker when

she was pregnant with Leza, but Celia did not know Pena until Leza was eight years

old; and Dr. DeMoor said that his diagnosis would require prenatal exposure “to

significant amounts of alcohol. There is not a specified dose of alcohol exposure

required.” 8 SHCR 2387–90 (emphasis in original).

      The state habeas court then found that Leza lacked the characteristics of FAS,

such as classic facial features and growth abnormalities. 1 SHCR 2390–91. The court

also indicated that evidence of central nervous system problems, which occur with

this syndrome, is lacking. 8 SHCR 2391–92.

      The court then addressed the diagnoses provided by the experts. According to

Burdette, Leza described himself as a drug dealer and hustler, and she said that



                                          150
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 171 of 215




substance abuse can further compromise the judgment of a person with FASD. Per

Dr. Murphey, Burdette labeled Leza’s lifestyle of criminal activity to be “maladaptive

functioning,” but he knew how to formulate a plan to a least get drugs.   Dr. DeMoor

diagnosed Leza with “neurodevelopmental disorder associated with prenatal alcohol

exposure, borderline intellectual function (according to psychological testing),

expressive and receptive language disorder, reading disability, mathematics

disability, expressive writing disability, heroin use disorder (severe), cocaine use

disorder (moderate), and marijuana use disorder (moderate).” And Dr. Sherman

diagnosed Leza with a conduct disorder and several developmental disorders, but

nothing along the lines of FAS/FASD. 8 SHCR 2392–93.

      The state court then entered the following factual and legal conclusions:

      Mr. Leza did not prove all of the required diagnostic criteria of Fetal
      Alcohol Syndrome or its spectrum. Mr. Leza also failed to prove that
      during the time of his case, 2007–2009, that the defense should have
      realized the medical criteria and investigated. Mr. Leza has failed to
      carry his burden of proof that there was ineffective assistance of counsel
      in failing to produce mitigating evidence on FAS. Even if it is assumed
      that Mr. Leza met the criteria, [Leza] did not show that FAS’s reported
      effects––language delays, educational delays, learning disabilities, and
      executive dysfunctions––would have resulted in a different sentence.
      This is particularly true when one considers the adverse conditioning
      produced by his drug problems and his family’s dysfunctional and
      amoral lifestyles.

      Mr. Leza failed to carry his burden of proof that his attorneys were
      ineffective in failing to raise the issue of fetal alcohol syndrome or
      complex at his trial and he failed to show any probability of a different
      result. Counsel are not required to pursue fruitless leads.

8 SHCR 2393. This decision is not objectively unreasonable.




                                         151
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 172 of 215




      B.       Leza’s IATC claim regarding the failure to present FASD
               evidence is meritless (Claim 13).

               1.   Guilt-innocence phase

      Leza first argues that “FASD was directly relevant to the guilt phase of [his]

trial because executive functioning processes channel conscious decision-making into

intentions and/or actions, and thus a diagnosis of FASD would affect the mens rea

finding.” DE 50 at 115–16. As explained in Section XII, supra, this claim lacks merit

because Texas law does not recognize a defense that “due to the defendant’s mental

illness, he did not have the requisite mens rea at the time of the offense because he

does not have the capacity, or is absolutely incapable of ever forming that frame of

mind.” Jackson, 160 S.W.3d at 575. Moreover, the jury clearly found Leza possessed

the requisite mental state, and, as discussed at length above, the trial evidence

showed the same. Counsel is not required to engage in a futile endeavor. Koch, 907

F.2d at 527.

               2.   Punishment

      Leza claims that “if counsel had performed effectively, the jury would have

heard that, because of FASD, Leza struggled through no fault of his own but rather

as a result of his mother’s prenatal drinking.” DE 50 at 116. He then discusses all

the symptoms and behaviors stemming from this disorder. Id. at 116–17.

      Regarding deficiency, lead counsel Terrence McDonald testified that co-counsel

Barbara Hughes was in charge of mitigation. 1 SHRR 183–84. He mentioned to

Hughes to look into FAS or FASD as a possibility, but he did not know whether she

had a discussion with Dr. Roache about the matter.        1 SHRR 185–86.      Gerald

                                        152
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 173 of 215




Byington testified at the evidentiary hearing that Dr. Roache and the defense did

discuss the matter.      According to Byington, Dr. Roache informed the defense he

would need more information and testing to confirm or rule out FASD, but he did not

receive any additional information from the defense. 1 SHCR 13–16. Nonetheless,

given that the matter was discussed, the logical conclusion is that Hughes rejected it

for strategic reasons.

      Further, although Hughes handled the mitigation, she informed McDonald

that Leza’s family would not make good witnesses because what they had to say was

more harmful than beneficial based on aspects of their relationship with Leza.

1 SHRR 191–92. McDonald stated that he had faith in Hughes and believed she did

a good job. Id. It follows that counsel is not deficient for refusing to place detrimental

witnesses on the stand who are poor historians to gain some insight into FASD.

      Moreover, based on the state habeas record, the evidence that Leza has FASD

is mixed. Drs. DeMoor and Brown opined that Leza has it. But their opinions were

based in part on information obtained from Leza’s family and Burdette’s declaration.

And Dr. DeMoor conceded that, per Burdette’s declaration, Leza’s siblings said they

did not recall their mother drinking. Moreover, both Burdette and Dr. DeMoor

interviewed Leza himself, and he did not remember his mother ever drinking.

1 SHRR 92; see also 1 SHRR 58–59 (Gerald Byington acknowledging Burdette’s

report that none of the children remember Celia drinking and Celia providing

contradictory information about her drinking). When Celia testified at the habeas

hearing, she stated she drank the first few months she was pregnant with Leza but



                                           153
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 174 of 215




then only on the weekend. And when she found out she was pregnant, she stopped

altogether. 1 SHRR 160–61, 173, 176, 178. Thus, had counsel chosen to present

evidence of FASD, that would have potentially opened the door to witnesses who

would have provided contradictory evidence and whom McDonald did not want to call

anyway. And McDonald had a good reason for not doing so: all of Leza’s siblings,

except one, have had problems with crime and drugs. One sister had seven children,

and all were taken away by Child Protective Services (CPS). Byington agreed that

jurors could say “enough is enough from this family and this gentleman.” 1 SHRR

55; see Sells, 2012 WL 2562666, at *59 (finding reasonable counsel’s decision not to

present evidence of FAS or “fetal alcohol effects” in mitigation “which would likely

have required presenting witnesses (particularly petitioner’s own family members)

potentially subject to devastating cross-examination.”).

      Additionally, counsel cannot be faulted for not presenting evidence of an

ambiguous diagnosis like FASD. Dr. DeMoor stated that he had very basic, limited

training on FASD when he was in school. 1 SHRR 79–81. He testified that he did

not know of any professionals who could have testified about the issue at the time of

trial. 1 SHRR 81. Dr. DeMoor further said that FASD was classified in the DSM-IV

TR under the category “cognitive disorder not otherwise specified.” 1 SHRR 82. But

he conceded that, in this particular section of the DSM-IV TR, FASD and FAS are not

mentioned. 1 SHRR 83. Moreover, Dr. Brown stated that she was available to testify

about FASD. 1 SHRR 128. But even she acknowledged that, per a statement on her

web page, there are few specialists in the U.S. trained to diagnose and treat FASD



                                         154
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 175 of 215




because education of FASD is not part of a standard curriculum in medical or

graduate schools. As a result, most doctors and psychologists enter the workforce

with limited knowledge about it. 1 SHRR 146–47. She conceded that this was true

at the time Leza was tried; that although neuropsychologists have information on it,

she had to specialize in the field to receive the information; and that the DSM does

not mention it as a general diagnosis. 1 SHRR 148, 150. In several similar cases,

this Court has held that trial counsel cannot be faulted for not presenting evidence of

FASD when the mental-health community itself has not truly accepted it. Gonzales v.

Stephens, 2014 WL 496876, at *35 (W.D. Tex. 2014); Garza v. Thaler, 909 F.Supp.2d

578, 647 (W.D. Tex. 2012); Sells, 2012 WL 2562666, at *35.

      Leza also cannot demonstrate prejudice.       First, the Director addressed in

Section II, D, supra, why evidence of FASD is double-edged and could potentially do

more harm than good. But the Director notes that the Fifth Circuit has specifically

found evidence of FASD to be double-edged. Trevino v. Davis, 861 F.3d 545, 551 (5th

Cir. 2017), cert. denied, 138 S. Ct. 1793 (2018); Sells v. Stephens, 536 F. App’x 483,

495 (5th Cir. 2013) (“[W]e have previously found that evidence of fetal alcohol

syndrome-related deficiencies is not necessarily beneficial to a criminal defendant.”)

(citing Brown v. Thaler, 684 F.3d 482, 499 (5th Cir. 2012) (“The [fetal alcohol

disability] evidence that [petitioner] claims his counsel should have presented is

‘double-edged’ because, although it might permit an inference that he is not as

morally culpable for his behavior, it also might suggest that he, as a product of his

environment, is likely to continue to be dangerous in the future.”)).



                                         155
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 176 of 215




      Second, also relevant to FASD, Dr. DeMoor testified at the hearing that if Leza

was out on the street, he would pose a high risk for committing violent crime. 1 SHRR

100-01. Dr. DeMoor opined that Leza would be dangerous based on the entire picture,

namely his “poor judgment, his addictive potential, his tendency that he’s shown to

have violent behavior.” 1 SHRR 103. And as stated in Section II, D, all of the experts

who opined about FASD said that it carries a risk of poor impulse control and decision

making, which Leza has demonstrated.

      Third, evidence of FASD would not have swayed the jury in this case. As shown

in the Statement of Facts, supra, Leza has an escalating history of criminal behavior,

including burglary of a habitation, theft, burglary of a building and evading arrest,

unlawful carrying of a weapon, criminal trespass, and failure to show proof of identity

to a police officer when he had a warrant out for his arrest. His prison and jail

disciplinary history is littered with incidents where he was profane and remorseless

toward staff. The record also showed he likely attempted to escape from prison.

Leza’s own expert, Frank Aubuchon, testified that Leza previously served a complete

six-year sentence with no parole or mandatory supervision because he was suspected

of being involved in gang-related assaults and due to the charge of attempted escape.

Indeed, at the time of his prior discharge, Leza was in administrative segregation.

And, most of all, his prior incarceration did nothing to change his behavior because,

once out of prison, he committed the brutal murder of Allen.             Under these

circumstances, there is not a reasonable probability that double-edged and




                                         156
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 177 of 215




ambiguous evidence of FASD would have swayed the jury at punishment. At the very

least, the state court’s rejection of this claim is not objectively unreasonable.

      C.     Leza’s IATC claim regarding social history is meritless
             (Claim 14).

      Leza claims that trial counsel were ineffective for failing to present a more

thorough social history, such as physical ailments Leza had as a child; the

dysfunctional and abusive relationship between Celia and Leza’s father; Celia’s

outbursts, alcoholism and poor parenting; the family frequently moving; Leza’s school

problems; that Leza was easily led by his peers and often committed crime as a result;

the criminal histories and drug abuse of his family members; and Leza’s subsequent

drug addiction. DE 50 at 119–22.

      The first problem with this claim is that it relies on declarations from Leza’s

family members, specifically Leza’s brothers Fernando and William, his sister Sally,

his cousin Patricia Castro, and his aunt Ofelia Arellano. DE 11-15, 11-17, 11-18, 11-

19, 12-1. In his initial state habeas application, Leza presented declarations from

Sally, Celia, Orlando, and William, but none of these declarations pertained to Leza

or his family’s background and history; they pertained to an alleged statement

Trevino made after she was incarcerated and Leza’s involvement, or lack thereof, in

the drive-by shooting. 1 SHCR 268–72; 2 SHCR 583. Because Leza concedes the

instant claim was presented in his initial habeas application and adjudicated on the

merits, DE 50 at 118, these new declarations are barred under Pinholster.

      Second, as shown above, trial counsel had no intention of calling Leza’s family

because counsel learned what they had to say was more harmful than helpful. Trial

                                          157
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 178 of 215




counsel did present testimony from Leza’s father and stepsister, but this was mainly

to highlight Celia’s threatening behavior.        18 RR 116-26.   Investigator Ybarbo

interviewed Leza, his sisters Amanda and Sally, his brother Orlando, and his mother

Celia. 6 SHCR 1833-39; 7 SHCR 1840-41. Ybarbo noted that Amanda was the only

one in the family with no criminal record and did not use drugs. 6 SHCR 1837.

Counsel is not ineffective for choosing not to present witnesses who could do more

harm than good. Duff-Smith v. Collins, 973 F.2d 1175, 1183 (5th Cir. 1992). Calling

a host of family members who are or were incarcerated and who abuse drugs would

have created credibility issues and likely convinced the jury that Leza’s propensity

for violence was a foregone conclusion given his family history. Boyle v. Johnson,

93 F.3d 180, 187–88 (5th Cir. 1996) (trial counsel not ineffective for refusing to put

defendant’s father on the stand who was a “pill-popping” truck driver because the

jury might think “like father like son”).

      Third, this is not a case where the defense was unaware of these issues due to

a lack of investigation.    Matthews’s records show that she interviewed family

members for several hours. 6 SHCR 1587–88.          Investigator Ybarbo stated that he

interviewed William in the Bexar County Jail and received some background

information on Leza. William told Ybarbo that the divorce of their parents affected

all the sons and, after the divorce, Leza looked up to their brother Ernesto as the

father figure. But then Ernesto died, and Leza turned to William as the role model.

Once William started getting involved in crime, so did Leza, which culminated in the

instant murder. 2 SHCR 580. Ybarbo also interviewed Leza, his mother, sister, and



                                            158
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 179 of 215




brother. 6 SHCR 1833–39; 7 SHCR 1840-41. And during final argument at the

punishment phase, co-counsel Hughes argued the following based on the evidence

presented: Leza has a drug problem and is a severe addict; he had poor parenting and

wanted to remove himself from the situation with his mother; he dropped out of school

at 12 years of age, had no support, and was left to his own devices; he chose to spend

time with his cousin Julia to get away from his mother; his mother even frightened

his father, which indicates how frightening she must have been to Leza; Leza was not

nurtured; Leza showed remorse for his actions; and at least one of Leza’s siblings is

in jail, and no family members came to court to support Leza. 19 RR 14–17.

      Fourth, and related to the above, the picture Leza now paints of his family is

quite different than much of what Ann Matthews learned. Some of it is consistent,

some of it not, but most is not helpful. Leza told Matthews that in school he did not

want to do the work and he was suspended for fighting; he saw his father whenever

he wanted; his behavior got worse, and he did what he wanted; his life at home was

not good, but his mother did not drink or do drugs, she was there for the children,

and she would help in any way; he discussed his troubled criminal history and said

“the way he is brings him back”; his older brother William had similar problems, but

Leza wanted to be like him; he was friends with members of the Latin Kings gang,

which has “[l]ots of shootouts”; Celia “tried to correct him”; and Trevino’s family “were

Latin Kings.” 6 SHCR 1625–28.

      During the family interview, Matthews learned the following: when Celia was

pregnant with Leza, Leza’s father beat her and forced her to go to a shelter; Leza



                                          159
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 180 of 215




followed his brother William; Leza never did drugs in front of his mother; Leza was

always in trouble in school and was picked on by other students; at one point Leza

got mad at his mother based on an argument involving Trevino, but “a [f]ew hours

later, he was happily kissing mom”; Leza had illnesses as a child including

pneumonia, fevers, and seizures; he started doing drugs when he met Trevino and

started getting “locked up” when he spent time with Trevino’s family; at age

seventeen he stopped following his mother’s rules; and CPS has custody of Leza’s

child. 6 SHCR 1629–30.

      Upon interviewing Celia, Matthews learned: she experienced no complications

when Leza was born; Leza’s father once kidnapped him and took him to Mexico; as a

child Leza developed sores on the top of his head that would start to bleed; Leza was

slow, it was “[h]ard for him to learn,” and he was in special education; and she moved

a lot as a single mom. 6 SHCR 1631.

      Matthews also interviewed Robert Pena, Celia’s boyfriend after she divorced

Leza’s father. Matthews learned: Pena and Celia have been together since Leza was

eight years old; Leza’s father was abusive and beat Celia, and William would try to

stop the beating; Leza’s father “is worthless,” did not care about his kids, never had

money for the kids, and deducted money for Leza’s clothes from Leza’s paycheck when

Leza worked at his restaurant; Leza was slow in school, in special education, a

follower, and did what he was told; Celia gave the kids what they needed, and Pena

helped her provide for the kids; Leza would do whatever Trevino told him to do; Leza’s

brother Ernest died of a heart attack due to drug use; Celia defended her children



                                         160
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 181 of 215




and got mad if asked about them; Leza started getting into trouble when he began

spending time with the Trevinos; he believed both the children and Celia are bi-polar;

Celia drinks about a six-pack of beer a day; Celia has very high blood sugar and drinks

a lot of Dr. Pepper; Leza never had a father figure to teach him right from wrong;

and Celia “would do anything for [her] kids.” 6 SHCR 1632–33.

      Finally, Matthews interviewed Larry Ramirez, who was a friend of Leza’s

family. Ramirez stated Leza did well when Trevino was locked up and not around––

“he was trying to get his act together, wanted to do better, and get a job, etc.”; as a

manager for construction jobs, Ramirez wanted to hire Leza because he saw Leza

“had potential to make a good employee”; Leza “went down hill” once Trevino came

back into the picture, he would “bow his head around” her, and she told him what to

do; Ramirez knew Leza and Trevino were involved with drugs, but he never saw them

using; and Leza got along great with his mother, who “did what was best for him.”

6 SHCR 1634.

      Thus, the defense had much of the information Leza now argues should have

been presented. That counsel chose not to present many witnesses about Leza’s life

and social history indicates counsel did not believe these persons would make good

witnesses.   Moreover, the defense was presented with many inconsistencies.

Matthews’s information paints Leza’s father and Trevino as the primary negative

influences on Leza’s life. Celia, on the other hand––and contrary to the instant

claim––is described in mainly positive terms as a person who cared for Leza and tried

to do her best for him. Ultimately, counsel chose to present Leza’s father’s side of the



                                          161
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 182 of 215




story but in limited fashion. Given the credibility issues of Leza’s family and these

many inconsistencies, counsel did not have much to work with.              Under the

circumstances, counsel cannot be deemed deficient.

      Fifth, an additional problem with Leza’s claim is that, as shown, Burdette

stated in her declaration on state habeas review that the family consists of

“inconsistent” and “poor” historians. 1 SHCR 141, 156, 158. Thus, obtaining accurate

information from them has been difficult even long after Leza’s conviction. For Leza

to claim that his new information somehow demonstrates counsel’s ineffectiveness––

that the information was readily available had counsel simply asked––is the epitome

of hindsight and is not supported by the postconviction record.

      Sixth, even if this Court could consider the new declarations from Leza’s

family, much of the information in them is detrimental, aside from being inconsistent

with what Matthews learned. These declarations reveal a family dominated by chaos,

dysfunction, crime, alcoholism, prison time, and drug addiction.        For instance,

William states the following in his declaration:

      Mom was an alcoholic from as far back as I can remember. Many
      members of her family were alcoholics. Both of Mom’s parents, Sotero
      and Felis Sanchez, were alcoholics. My grandmother died from
      alcoholism. Mom had three brothers. At least two of them were
      alcoholics. Uncle Sotero Sanchez had several arrests for driving while
      intoxicated. Uncle Gilbert was arrested so many times for drunk
      driving, he went to jail and prison a bunch of times.

DE 11-17 at 4. Fernando states the following in his declaration:

      Because they lived with us for more than two years, I was able to see
      how bad Armando’s and DeeDee’s addictions were. In the beginning,
      they tried to hide their use of heroin and cocaine, but it reached a point
      that they were so strung out they didn’t care who saw them using. I

                                         162
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 183 of 215




      remember watching them inject drugs while riding in my car as I drove
      down the road.

DE 12-1 at 5. Fernando also admits to being a heroin addict. Id. at 6. Patricia Castro

states: “I suspect that Armando and his siblings were introduced to drugs by their

mother. A lot of us knew that Celia sold cocaine for many years. Her sons sold it for

her. All three of the Leza boys became heroin addicts. Armando’s sister, Sally, is still

addicted to heroin.” DE 11-19 at 3. Ofelia Arellano states in her declaration:

      I came to know first-hand the sorts of problems Celia’s children got into.
      For a while when he was a teenager, William stayed with my family. I
      caught him stealing from my purse on more than one occasion. After my
      home was burglarized, I suspected William was responsible. The
      burglars, who were friends of William, broke into my home and stole a
      television and other items.

DE 11-18 at 4.

      In sum, these declarations paint a picture of Celia as a neglectful, abusive

parent and Leza as a dim-witted, slow person who had trouble with basic tasks and

jobs involving manual labor. As shown, the information Matthews received was quite

different. At any rate, even if there is some mitigating value to the information in

these declarations, it is overcome by characterizations of the family’s pervasive

criminality and drug abuse. See Williams v. Stephens, 575 F. App’x 380, 387–88 (5th

Cir. 2014) (counsel not ineffective for not offering evidence of drug abuse “because it

was ‘double edged’ evidence that was just as likely to suggest to the jury that Williams

would be a future danger”); Brown, 684 F.3d at 499 (finding reasonable counsel’s

decision to not offer evidence of a defendant’s troubled, impoverished, and

disadvantaged background because the evidence was “double-edged” in that it “might



                                          163
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 184 of 215




suggest [that he], as a product of his environment, is likely to continue to be

dangerous in the future”) (citation and internal quotation marks omitted); Kitchens

v. Johnson, 190 F.3d 698, 703 (5th Cir. 1999) (“[I]f counsel had introduced the hospital

records, the jury may have better understood his mental state, but would have seen

a long history of drug and alcohol abuse. Thus, given the double-edged nature of this

evidence, it is hard to conclude that it would have aided Kitchens’ cause.”).

      Finally, for the reasons stated in the prior section, Leza cannot demonstrate

prejudice. The mitigating value of this new evidence, if any, does not outweigh Leza’s

criminal history, his poor prison behavior, and the brutal facts of the crime. At the

very least, the state court’s decision is not unreasonable.

      D.     Counsel were not ineffective for not presenting evidence
             of Leza’s drug addiction (Claim 15).

      Leza argues that trial counsel were ineffective for failing to present evidence

of his drug addiction and for not hiring a drug-addiction expert. DE 50 at 122–26.

Leza claims such an expert “could have informed the jurors of Leza’s genetic

predisposition to drug addiction, how the drugs affected his brain, and how his

addiction diminished his already impaired impulse control—thereby mitigating

Leza’s behavior both prior to and at the time of the offense.” Id. at 124.

      Leza states that he presented this claim in his abusive habeas application,

which he did. 1 SHCR2 152–57. But Leza also addressed his drug abuse in his initial

habeas application, particularly in the section pertaining to mitigating evidence.

1 SHCR 10, 13–15, 86, 88–91. Leza’s drug usage is a persistent theme in Burdette’s

declaration, 1 SHCR 155, 157, 159–62, 165, 168, 174–77, 179, 181–83, as well as the

                                          164
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 185 of 215




hearing testimony from Byington, Dr. DeMoor, and Dr. Brown, 1 SHRR 39–41, 53–

55, 97–98, 102–03, 134–36. The state court findings also reference Leza’s drug usage.

8 SHCR 2283–85, 2287, 2319, 232, 2364, 2392–93, 2396, 2404. Thus, the Director

believes this claim was adjudicated on the merits by the state court. Leza’s new

evidence from a drug addiction expert, DE 8-22, is thus barred under Pinholster. To

the extent this claim was only raised in Leza’s abusive application, it is defaulted,

and he cannot meet the Martinez/Trevino exception given that the claim is not

substantial and that state habeas counsel was not ineffective for failing to raise it.

      As shown in the section above, the Fifth Circuit has routinely held that counsel

is not ineffective for failing to present evidence of drug abuse and addiction due to its

double-edged nature. See also Ayestas v. Davis, 933 F.3d 384, 392 (5th Cir. 2019),

cert. denied, --- S. Ct. ---, 2020 WL 871712 (Feb. 24, 2020); Butler v. Davis,

745 F. App’x 528, 533–34 (5th Cir. 2018), cert. denied, 139 S. Ct. 1545 (2019). In

Woods v. Thaler, the Fifth Circuit rejected a claim similar to Leza’s, holding:

      [T]he problem with this type of evidence is that it can also be used as
      evidence of a probability of future dangerousness. One whose brain
      chemistry has been altered by prolonged substance abuse or who suffers
      from a mental disease because of a genetic predisposition would likely
      continue to pose a probability of future dangerousness. This would have
      undermined trial counsel’s strategy to present Woods as someone who
      would not be a future danger once he did not have access to drugs and
      was shown for the first time that actions have consequences, unlike
      when he had nearly unrestricted access to drugs and did not experience
      any discipline growing up with his mother.

399 F. App’x 884, 897 (5th Cir. 2010). And Leza cites no cases that state the opposite,

i.e., that presentation of drug use and addiction is beneficial.




                                          165
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 186 of 215




      The other flaw with this claim is that this was apparently not an issue counsel

wanted to significantly delve into, per their mitigation case and McDonald’s

testimony. The defense had to acknowledge Leza’s drug habit because he told the

police he “shot up” with heroin before his arrest. The defense then brought in an

expert, Dr. Roache, to challenge his confession on that basis. But presenting evidence

of his drug addiction at punishment would have likely displayed his character in a

negative light. And as the Fifth Circuit pointed out in Woods, presenting evidence

that Leza’s addiction was due to a genetic predisposition might have only convinced

the jury that he would continue to be dangerous.

      Moreover, a significant flaw with Leza’s claim is that counsel did consult an

expert, Dr. Roache, about the effects of drugs on cognition. Dr. Roache testified at

the pre-trial suppression hearing and likely could have offered testimony about the

matter during punishment. That counsel chose not to call Dr. Roache at punishment

leads to only one logical conclusion: for strategic reasons, this was not a topic counsel

wanted to highlight. Complaints of uncalled witnesses are not favored in federal

habeas review, and a petitioner must overcome the strong presumption that his

counsel’s decision in not calling a witness was strategic. Hinkle v. Dretke, 86 F. App’x

687, 688 (5th Cir. 2004).

      Finally, for the reasons addressed previously, Leza cannot demonstrate

prejudice. Because the state court’s rejection of this claim is not unreasonable, the

claim must be denied.




                                          166
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 187 of 215




XV.   Leza’s Additional IATC Claims that Counsel Failed to Prepare and
      Present Witnesses Are Defaulted and Meritless (Claim 16).

      In his next set of claims, Leza alleges that (1) trial counsel failed to adequately

prepare and present the witnesses who did testify at the punishment phase of trial;

(2) trial counsel failed to counter the State’s evidence regarding Leza’s involvement

in a drive-by shooting; and (3) trial counsel failed to counter evidence of Leza’s

attempted escape from prison. DE 50 at 126–32. Claim 2 was presented in Leza’s

initial state habeas application, which was adjudicated and denied on the merits.

1 SHCR 77–82. This decision is not objectively unreasonable. Leza presented claims

1 and 3 in his application dismissed for abuse of the writ. 1 SHCR2 159–66. Leza

cannot overcome his default via Martinez/Trevino given that the claims are not

substantial and that state habeas counsel was not ineffective for failing to raise them.

      A.     Leza has not shown that trial counsel inadequately
             prepared witnesses.

      Leza claims that trial counsel were ineffective for failing to adequately prepare

and question those witnesses who testified for him: his father Armando Leza Sr.,

Julia Sanchez, and his sister Amanda. The Director addressed this issue in the

section above because Leza primarily complains that counsel failed to elicit from

these witnesses the same evidence about Leza’s dysfunctional family, Celia’s poor

parenting, Leza’s personal characteristics, drug abuse, and the environment in which

Leza lived. As shown, much of this evidence is laced with damaging information that

counsel likely wanted to keep to a minimum.




                                          167
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 188 of 215




      At any rate, regarding Leza’s father, Leza contends that, if properly

interviewed and prepared, Armando Leza, Sr., could have testified that Celia abused

alcohol while pregnant; Celia went into rages and abused Armando and the children;

Celia made suicide threats; Celia got the children involved in drugs, and she sold

drugs herself; Celia left the children at home while she went to bars; Celia did not

care about Leza dropping out of school; and he, Armando Sr., wanted to guide Leza

in the right direction but Celia “sent him in the wrong direction.” DE 50 at 127. The

problem with this claim is that some of this evidence, although brief, was presented.

See Statement of Facts, supra.        Armando described Celia’s controlling and

threatening behavior when it came to Leza. He stated: “I [tried] for the young boy to

be with me, but in reality, the fear that I had for her was really big, and I think it

was a mistake on my behalf not to talk to the police.” 18 RR 125–26. Julia Sanchez

confirmed much of the same about Celia. Julia described the occasions when Celia

told Julia that Leza could stay with her over a weekend, and then Celia “snapped”

and said she wanted Leza back. Celia was threatening toward Julia, and Julia was

afraid of her. 18 RR 118. Julia also described another event where Celia threatened

Armando by walking toward him while swinging a chain. 18 RR 119.

      Thus, the jury was told that Celia was a poor parent whom both Armando and

Julia feared.    Therefore, in part, Leza is complaining about counsel’s failure to

present cumulative evidence, which is inadequate to demonstrate ineffective

assistance.     Norman v. Stephens, 817 F.3d 226, 233 (5th Cir. 2016); Trottie v.

Stephens, 720 F.3d 231, 244–47 (5th Cir. 2013).



                                         168
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 189 of 215




      As for the remainder of this evidence, the record reveals additional problems.

As discussed in the prior section, Matthews interviewed the family and received a

much different picture of Celia and Armando Leza, Sr. In short, her information

painted Armando as the culprit who cheated his kids, did not care for them, and beat

his wife; Celia was portrayed as the caretaker who did all she could for her kids; and

other than Pena’s statement that Celia drank heavily, Leza denied this, and no one

mentioned Celia doing drugs.      Faced with all these inconsistencies––as well as

Armando’s trouble testifying via an interpreter, 18 RR 125––counsel were not

deficient for limiting his testimony.

      Leza also claims that if properly prepared and interviewed, Julia Sanchez and

Amanda Leza could have provided additional mitigating evidence of Leza’s social

history. DE 50 at 128–29. This evidence is in the same vein as that described in

Section XIV, C and D, supra, namely Leza’s troubled upbringing, dysfunctional

family, his drug addiction, and primarily the neglect and abuse Celia inflicted on the

children. Id. For the reasons addressed in these prior sections, Leza’s claim fails.

Moreover, trial counsel clearly had a good reason for limiting Amanda’s testimony:

she proved to be a disastrous witness who could not follow the court’s basic

instructions about what Trevino supposedly told her after the crime and, in the

process, provided contradictory information to the court. 18 RR 104–15. Amanda’s

credibility was diminished by the time trial counsel asked her if she wanted to say

anything else to the jury. It would not have been wise for counsel to continue to

question Amanda about these other matters.



                                         169
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 190 of 215




       Because this claim is not substantial, Leza cannot demonstrate prejudice nor

can he show state habeas counsel was ineffective for failing to raise it. Thus, the

claim is defaulted.

       B.     Trial counsel were not ineffective for not presenting
              additional evidence about the drive-by shooting.

       Leza claims that counsel were ineffective for failing to present witnesses—

Leza’s brother William and Rudy Trevino—to testify that Leza had no involvement

in the drive-by shooting the State tried to address at punishment. Leza states:

“Collectively, [William] Chapman would have testified that Leza did not participate

in the shooting, and Trevino found Leza’s presence to be so negligible he did not recall

him even being in the truck.” DE 50 at 130. Leza raised this claim in his initial state

habeas application, 1 SHCR 77–82, and the state court’s rejection is not objectively

unreasonable.29

       This claim has no merit for several reasons. First, at trial, the State attempted

to show Leza was involved in a drive-by shooting that left Abel Carrasco dead. 17 RR

34–41; 18 RR 4-11. Rudy Trevino and William Chapman were apparently convicted

for the offense. DE 11-2 & 11-5. But, ultimately, all the State established was that,

per the testimony of Jesse Peck, Leza was in the bed of a truck that included Trevino

and Chapman, and he passed a loaded gun clip to Trevino that was never used. 17 RR

36–41. The State’s other witness, Albert Aguilar, testified he was in the car with

_____________________________________________________________________________________
29       The state court did issue findings pertaining to this claim, but the findings
erroneously addressed a separate issue. 8 SHCR 2383–84. For this reason, the CCA rejected
these findings. Ex parte Leza, 2017 WL 117347, at *2. But this is of no moment because it
is the state court’s “ultimate decision” that is to be tested for unreasonableness and not every
jot of its reasoning. Neal, 286 F.3d at 246.

                                             170
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 191 of 215




Carrasco when Carrasco got shot, but he did not recognize Leza and did not see Leza

shoot the gun. 18 RR 4–11. The State then attempted to place Carrasco’s mother on

the stand to prove her son was murdered, but the defense contested her testimony.

18 RR 13–14. Outside the presence of the jury, the court asked the State how her

testimony was relevant. Id. The court said: “You haven’t even proved a murder. You

haven’t even come close to proving a murder. Your only witness doesn’t even say that

this guy did anything at the time of the shooting in that car. Your own witness says

that.” 18 RR 15. When the prosecution tried to argue that Leza’s role was loading

the clips and handing them to the perpetrators, the court responded: “No he did not.

I beg your pardon. What the witness said is the guy shot the gun. This guy [Leza]

loaded the clip and then no other guns were fired . . . . This second witness has no

idea who loaded that clip, when, or anything.” Id. The State tried to argue that the

jury could put the case together, but the trial court disagreed, asserted the State had

not proven anything, and dismissed Carrasco’s mother as a witness. 18 RR 15–18.

Via stipulation, the jury was simply informed Carrasco was killed in the shooting,

but Leza’s involvement was not mentioned. 18 RR 18–21.

      Thus, the evidence the State presented of Leza’s involvement in the murder

was thin. Only one witness, Peck, placed Leza in the truck, and Peck downplayed

Leza’s involvement in the shooting. Although the State tried to argue that Leza was

a party to the offense, 19 RR 23–24, 27, 29, the defense argued that Leza was simply

in the back of the truck and handed someone a clip after the shooting. 19 RR 19–20.

Given that Leza’s role in this matter was questionable at best—per the trial court the



                                         171
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 192 of 215




State proved nothing— Leza was not prejudiced by counsel’s decision not to present

other witnesses about the offense.

      Second, Trevino’s and Chapman’s declarations are of no help. They both claim

that Leza had no involvement in the 1992 Carrasco murder at all. DE 11-2 & 11-5.

But in another declaration, Chapman contradicts himself and Trevino and states:

“Armando was with me the night of the shooting but he did not shoot anyone.

Armando was just riding with us that night.” DE 11-17 at 2. This latter statement

confirms what Peck stated at trial; it simply omits the part about Leza handing a clip

to Trevino. Thus, their testimony would have added nothing.

      Third, per McDonald, counsel made a tactical decision not to rely on Leza’s

family due to their credibility issues and negative associations with Leza. It would

not have aided Leza’s cause to place on the stand two persons incarcerated for murder

to provide redundant evidence. And as shown, Chapman’s credibility is already

diminished by his conflicting declarations. Had counsel placed Trevino on the stand

to prove Leza had no involvement, and then Chapman testified that Leza was present

but did not shoot anyone, that would have only made matters worse and ultimately

diminished the defense’s credibility. At the very least, Leza cannot demonstrate any

prejudice or that the state court’s decision is unreasonable.

      C.     Trial counsel were not ineffective for not presenting
             additional evidence about Leza’s attempted escape.

      Leza claims that trial counsel were ineffective for not calling former inmate

Robert Pina to counter the State’s evidence that Leza tried to escape from prison

during his prior incarceration. DE 50 at 131–32. Leza raised this allegation in his

                                         172
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 193 of 215




application dismissed for abuse. 1 SHCR2 163–66. Leza cannot overcome his default

under Martinez/Trevino because the instant claim is not substantial and state habeas

counsel was not ineffective for failing to raise it.

       As shown in the Statement of Facts, supra, prior TDCJ officer Rene Avila

testified that in the early morning hours of August 17, 2001, he was looking for some

missing prisoners on the Connally Unit, including Leza. He was in the back dock

area looking for them, which is outside, and then he looked through some double doors

and saw three individuals. They did not have permission to be there at 1:00 a.m.

Leza was on top of a bread rack, which was leaning against the freezer, and part of

Leza’s body was on the freezer. Leza was probably a couple of feet from the roof access

panel. Other officers responded and they took custody of the inmates. Leza received

a loss of recreation and commissary privileges for forty-five days as a result. TDCJ

officer Billy Carr testified that once the offenders were found and apprehended, he

and another officer found three state issued cold weather coats, three extra state

issued pants and shirts, and four strips of galvanized metal crafted into different

forms in the crawl space between the freezer and hatch. The roof access hatch had

been slightly damaged indicating it had been jimmied.

       Leza now provides a declaration from Robert Pina, who claims to be one of the

other inmates placed in custody at the time. DE 12-6. Leza claims that, if called to

testify, Pina would have stated the following. At the time, he was a night shift cook

in the kitchen. He was talking to Leza and inmate Roy Garcia in the hallway when

he noticed a latch in the door to the ceiling was undone. Thinking they would get in



                                           173
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 194 of 215




trouble, they “freaked out” and made a quick decision to try to fix it. Leza and Garcia

grabbed a bread rack to use as a ladder, and Pina climbed up to fix the latch, which

Pina says in retrospect was a bad idea. Then, an officer spotted them in the hall

trying to fix the latch, asked them what they were doing, and Pina was ultimately

placed in a cell awaiting a disciplinary hearing. He states that he does not know how

the clothing got on top of the freezer and that he did not put it there. DE 12-6 at 2.

      Pina then states the following: he was supposed to be in the kitchen that night,

and neither he nor the others were trying to escape; he believes he was punished due

to the fallout of the Texas Seven prison escape; Carr and Avila’s testimony was

misleading because it would not have made sense for the inmates to try to escape

from that part of the prison given that it was visible from several large windows and

because the kitchen is in the middle of the prison, which would have required an

inmate to navigate other obstacles to escape; the door latch is nowhere near the

freezer where the clothes were found; and Leza said he had been granted parole,

which Leza states would have made it unlikely he would try to escape so close to

release. Id. at 2–3; DE 50 at 132.

      Pina’s declaration is problematic for several reasons. First, Pina indicates that

he and the others had permission to be where they were but got in trouble because

an officer merely spotted them in the hallway trying to fix the latch. To the contrary,

both Avila and Carr testified they were looking for three unaccounted for inmates and

that the inmates did not have permission to be where they were. Second, Pina does

not explain why they “freaked out” and felt it was their responsibility to go to such



                                         174
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 195 of 215




trouble to fix a latch that, if Pina is to be believed, none of the three broke. Third,

Avila found Leza on top of the freezer and bread rack; he did not testify that Leza

was on the ground and Pina was at the top. The officers’ testimony also does not

support Pina’s claim that the latch was not near the freezer. Fourth, had Pina

testified, he would have been rigorously cross-examined on the coincidence that three

inmates were involved and three sets of clothing were found in the crawl space, not

to mention the metal needed to pry open the latch to the roof. Fifth, if Leza had in

fact been granted parole, it indeed would not have made sense for him to try to escape.

But it also would not make sense that he would jeopardize his parole by being

unaccounted for at 1:00 a.m. and in a particular area without permission doing

something that looked extremely suspicious.

      Pina’s declaration is problematic for an additional reason. He states that he

only knew Leza in passing, he did not see Leza outside of work at the kitchen and,

even then, “our paths did not cross often at work,” and that the night in question “was

the only time I spent more than a few minutes with him.” DE 12-6 at 3. But he then

says: “Based on my contact with Leza, I would not have depended on him with

anything important. It wasn’t that I thought Leza wasn’t trustworthy, it was just

obvious to me that he was not very smart. He seemed to struggle for words when he

talked and just wasn’t very bright.” Id. at 3–4. It is odd that Pina could form a

concrete opinion about someone he hardly knew and one that, coincidentally,

conforms to what all the other declarations above state about Leza.




                                         175
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 196 of 215




      The bottom line is that had counsel presented Pina as a witness, counsel would

have had to persuade the jury to believe an ex-convict with a shaky story over the

consistent versions from two TDCJ officers.        It is doubtful counsel would have

succeeded in this endeavor. It is also possible that the strategy could have backfired.

Defense counsel elicited from Avila that Leza only received a loss of privileges for this

offense, which is arguably a minor penalty for an attempted escape. Had counsel

placed Pina on the stand and the jury disbelieved him, this may have only reinforced

the argument that Leza was indeed trying to escape.

      At any rate, this incident is minor in comparison to Leza’s criminal history

and, particularly, the brutal facts of the offense. Therefore, Leza cannot show that

counsel’s failure to call Pina resulted in prejudice.         Leza fails to meet the

Martinez/Trevino exception, and the instant claim is defaulted.

XVI. The Trial Court’s Failure to Define Sentencing Terms Does Not
     Amount to a Constitutional Violation (Claim 17).

      Leza alleges that the Texas capital sentencing scheme––the language in the

special issues––is unconstitutionally vague and fails to channel the jury’s discretion

because it fails to define the terms “probability,” “criminal acts of violence,”

“continuing threat to society,” and “militates.” He further argues that trial counsel

were ineffective for failing to request the trial court to include specific definitions.

DE 50 at 132–41. Leza raised this claim on direct appeal and in his initial state

habeas application. Leza v. State, 351 S.W.3d at 362; 1 SHCR 98–99; 8 SHCR 2408–

09. On direct appeal, the CCA held that it has previously rejected these claims and

that Leza did not distinguish his case from the others. Leza v. State, 351 S.W.3d at

                                          176
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 197 of 215




362. On habeas review, the state court issued findings rejecting this claim on the

merits, but the CCA held that the allegation was procedurally barred because it was

raised and rejected on direct appeal. Ex parte Leza, 2017 WL 117347, at *1. These

decisions are not objectively unreasonable.30

       Leza’s claim must be denied because the Fifth Circuit has repeatedly rejected

the exact same arguments. See Sprouse v. Stephens, 748 F.3d 609, 622–23 (5th Cir.

2014) (denying COA on complaints about the lack of definitions of “probability,”

“criminal acts of violence,” and “continuing threat to society” in a Texas capital

sentencing jury charge); Paredes v. Quarterman, 574 F.3d 281, 294 (5th Cir. 2009)

(holding the terms “probability,” “criminal acts of violence,” and “continuing threat to

society” “have a plain meaning of sufficient content that the discretion left to the jury

is no more than that inherent in the jury system itself”); Leal v. Dretke, 428 F.3d 543,

552–53 (5th Cir. 2005) (listing numerous Fifth Circuit opinions rejecting complaints

about the failure of Texas courts to define the terms “probability,” “criminal acts of

violence,” and “continuing threat to society”). This Court has held the same. Moore v.

Quarterman, 526 F.Supp.2d 654, 721 (W.D. Tex. 2007); Martinez v. Dretke,

426 F.Supp.2d 403, 530 (W.D. Tex. 2006). The Fifth Circuit has also indicated that



_____________________________________________________________________________________
30
       A quirk with Leza’s claim is that, on direct appeal, he challenged the terms
“probability,” “criminal acts of violence,” and “militates” but not “continuing threat to
society.” Leza v. State, 351 S.W.3d at 362; see also Appellant’s Brief at 102–08, 129–32. On
state habeas review, he challenged the terms “probability,” “criminal acts of violence,” and
“continuing threat to society” but not “militates.” 1 SHCR 98–99. The direct appeal claims
were adjudicated on the merits; thus, § 2254(d) applies to them. But because the CCA
determined the state habeas claim was defaulted, Leza’s claim with regard to “continuing
threat to society” is defaulted. And Leza provides no argument to overcome his default as it
pertains to that term.

                                            177
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 198 of 215




the term “militates” is not unconstitutionally vague. Robles v. Thaler, 344 F. App’x

60, 63 (5th Cir. 2009) (“The words ‘mitigates against’ follow immediately after the

words ‘militates for.’ The sentence structure suggests a clear contrast and, when read

in context, the meaning of the later term is plain. Common sense suggests a meaning

opposed to the words preceding the disjunctive, and the jury was not likely to be

confused by its usage.”). And regarding “militates,” the CCA has rejected that claim

many times. Petetan v. State, ---S.W.3d---, 2017 WL 915530, at *47 (Tex. Crim. App.

2017); Jenkins v. State, 493 S.W.3d 583, 615 (Tex. Crim. App. 2016); Gardner v. State,

306 S.W.3d 274, 302–03 (Tex. Crim. App. 2009).

      Moreover, because the Supreme Court has never held that Texas’s capital

sentencing statute contains vague terms that require definitions, Leza’s claim is

barred under non-retroactivity doctrine of Teague v. Lane.        See Kerr v. Thaler,

384 F. App’x 400, 404 (5th Cir. 2010).

      Leza also claims that trial counsel were ineffective for failing to request

definitions of these terms.   DE 50 at 141.     This claim is not exhausted and is

procedurally defaulted because Leza never raised an IATC claim on direct appeal or

habeas review regarding the failure to request definitions of these terms. Leza cannot

overcome his default via the Martinez/Trevino exception because, as shown, this claim

is not substantial. Counsel is not required to make futile motions or objections. Koch,

907 F.2d at 527. Thus, habeas relief must be denied.




                                         178
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 199 of 215




XVII. The Grand Jury Indictment Need Not Include the Aggravating
      Factors in the Texas Special Issues (Claim 18).

      Leza alleges that the grand jury indictment in his case was defective because

the grand jury did not consider the aggravating elements contained in the Texas

special issues, namely the future dangerousness special issue. DE 50 at 141–44. He

relies on Apprendi v. New Jersey and Ring v. Arizona31 for the proposition that all

aggravating elements, including the future dangerousness question must be pled in

the indictment. Id. Leza raised this claim on direct appeal, and the CCA rejected it.

Leza v. State, 351 S.W.3d at 354. This decision is not objectively unreasonable.

      In Apprendi, the Supreme Court held that “[o]ther than the fact of prior

conviction, any fact that increases the penalty for a crime beyond the prescribed

statutory maximum must be submitted to a jury, and proved beyond a reasonable

doubt[.]” 530 U.S. at 490. Ring extended Apprendi to capital murder cases. 536 U.S.

at 609. In federal death-penalty cases, the government is required to charge by

indictment all aggravating factors that it intends to prove at trial that would render

a defendant death eligible. United States v. Robinson, 367 F.3d 278, 288, 294 (5th

Cir. 2004). But the Fifth Amendment right to a grand jury indictment was never

incorporated into the Fourteenth Amendment requirements imposed on the states.

Albright v. Oliver, 510 U.S. 266, 272 (1994); see also Kerr, 384 F. App’x. at 402–03.

      At any rate, Leza cannot avail himself of Ring and Apprendi because his claim

is based on a fallacy—that the Texas special issues are aggravating factors that

somehow increase the maximum penalty for capital murder and must therefore be

_____________________________________________________________________________________
31     536 U.S. 584 (2002).

                                         179
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 200 of 215




presented in the indictment. In Texas, the aggravating factors that could render a

person death-eligible are found solely in Section 19.03(a) of the Texas Penal Code,

and the eligibility determination is made at the guilt phase of trial according to the

elements that were alleged in the indictment. See Lowenfield v. Phelps, 484 U.S. 231,

245–46 (1988) (noting that, in Texas, capital-murder aggravating factors are

determined at the guilt-innocence phase of trial).   The special issues addressed at

the punishment phase have nothing to do with the eligibility determination, but

instead are designed to narrow the jury’s discretion in making the ultimate decision

whether to impose a death sentence. See Jurek, 428 U.S. at 279 (reviewing and

upholding the Texas death penalty statutory scheme). As such, the special issues are

not elements of the offense that must be alleged in an indictment and proven beyond

a reasonable doubt and do not implicate the Supreme Court’s holdings in Ring and

Apprendi.

      Indeed, the Fifth Circuit has consistently held that the Texas capital

sentencing scheme does not violate Ring or Apprendi. See Granados v. Quarterman,

455 F.3d 529, 536–37 (5th Cir. 2006); Rowell, 398 F.3d at 376–78. The Fifth Circuit

has also held that Apprendi is not implicated by Texas’s special issues not being

pleaded in the indictment. Anderson v. Quarterman, 204 F. App’x. 402, 409 (5th Cir.

2006); see also Bigby v. Stephens, 595 F. App’x. 350, 354 (5th Cir. 2014) (summarily

denying similar claim).    Likewise, the Supreme Court has never held that the

prosecution must plead punishment-phase factors in the indictment. See Apprendi,

530 U.S. at 477 n.3 (refusing to address the indictment issue because the petitioner



                                         180
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 201 of 215




did not raise it); Ring, 536 U.S. at 597 n.4 (noting that petitioner did not allege

constitutional defects in the indictment); see also United States v. Bourgeois, 423 F.3d

501, 507 (5th Cir. 2005) (noting that the Supreme Court has yet to hold that non-

statutory aggravating factors must be charged in the indictment).

      Finally, Leza fails to establish that the state court adjudication resulted in an

unreasonable application of Supreme Court precedent, and because there is no such

controlling precedent, the relief he seeks is barred under Teague.

XVIII. Leza’s Challenge to Texas’s “10-12” Rule Is Meritless (Claim 19).

      Leza complains that Texas’s “10-12” rule violates the Fifth, Sixth, Eighth, and

Fourteenth Amendments because it is arbitrary and misleading in that it fails to

inform the jury of the effect of one juror disagreeing with the others when voting on

the special issues. DE 50 at 144–45. Leza then provides a host of reasons why he

considers this rule unconstitutional. Id. at 145–47. Leza raised this claim on direct

appeal, and the CCA denied it holding that it has repeatedly rejected claims that the

“10-12” rule results in the arbitrary imposition of the death penalty. Leza v. State,

351 S.W.3d at 361–62. This decision is not objectively unreasonable.

       The Supreme Court has rejected the theory that a trial court’s failure to

instruct the jury as to the consequences of deadlock gives rise to an Eighth

Amendment violation. Jones v. United States, 527 U.S. 373, 381 (1999). Further,

Leza’s multifariouas complaints about the “10-12” rule have been rejected on

numerous occasions by the Fifth Circuit. Davila v. Davis, 650 F. App’x 860, 871–72

(5th Cir. 2016), aff’d on other grounds, 137 S. Ct. 2058 (2017); Reed, 739 F.3d at 779;



                                          181
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 202 of 215




Blue, 665 F.3d at 669–70; Druery, 647 F.3d at 542–44; Greer v. Thaler, 380 F. App’x.

373, 389 (5th Cir. 2010). And because the Supreme Court has never held that this

particular rule is unconstitutional, Leza is seeking a new rule of law barred under

Teague v. Lane. Blue, 665 F.3d at 670.

XIX. Leza’s Other IATC Claims Are Defaulted and Meritless (Claim 20).

      Leza alleges that trial counsel were ineffective for (1) not making an opening

statement at guilt-innocence; (2) not objecting to Detective McCampbell’s statement

about Leza’s arrest; (3) not objecting to the “suggestible” out-of-court identification of

Leza by the convenience store clerk; and (4) not objecting to gruesome photographs.

DE 50 at 147–50. Leza concedes that only claim 1 is exhausted because it was raised

in his initial habeas application. He argues that the default of the other three claims

can be excused due to the ineffectiveness of trial and state habeas counsel. Id. at 147.

However, habeas relief should be denied because none of the claims are substantial,

and Leza cannot meet the Martinez/Trevino exception.

      A.     Opening statement

      Leza argues that trial counsel were ineffective for not making an opening

statement because “[t]he jury did not hear any evidence as to the defense’s theory of

the case, if any, until closing argument. Thus, the jury had no alternate lens in which

to view the evidence it received; only the lens offered by the prosecution.” DE 50 at

148. Here, the state court found that counsel McDonald chose not to make an opening

statement because, per his hearing testimony, “he lacked witnesses and a defense.”

8 SHCR 2382; see also 1 SHRR 193. The state court concluded that the decision to



                                           182
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 203 of 215




waive opening argument is strategic and does not amount to ineffective assistance.

8 SHCR 2382. This decision is not objectively unreasonable.

      The Fifth Circuit has long held that the decision whether to present an opening

statement falls squarely within “the zone of trial strategy.” Gillard v. Scroggy,

847 F.2d 1141, 1147 (5th Cir. 1988); Murray v. Maggio, 736 F.2d 279, 283 (5th Cir.

1984). Because trial counsel lacked witnesses or a case to rebut that of the State,

counsel could not have made a substantive opening argument. This decision should

not be second-guessed.

      Moreover, Leza’s claim is conclusory because he does not present any facts

demonstrating how he was prejudiced.         For instance, he does not explain what

counsel should have specifically said in an opening argument. Further, counsel did

attempt to make the case in closing that Trevino, rather than Leza, was responsible

for the murder. 16 RR 21–30. Nonetheless, the fact remains that Leza admitted to

slitting Allen’s throat, he stole her possessions, and the DNA evidence placed him in

the apartment. Given these circumstances, the failure to make an opening statement

could not have resulted in prejudice. See Martinez, 426 F. Supp. 2d at 468–69 (where

petitioner has alleged no specific facts showing how his attorney’s failure to make an

opening statement prejudiced him and where evidence was “overwhelming,” there

was no “reasonable probability that, but for the failure of petitioner’s trial counsel to

make an opening statement ..., the outcome of the guilt-innocence phase of

petitioner’s trial would have been different.”). At the very least, the state court’s

decision is not objectively unreasonable.



                                            183
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 204 of 215




      B.     Detective McCampbell’s statement

      Leza next complains about counsel’s failure to object to Detective

McCampbell’s statement regarding how he obtained an arrest warrant in this case.

Detective McCampbell stated: “Basically, I type out my probable cause, the events of

the crime, to show that Armando Leza and Dolores Trevino were responsible for the

death of Caryl Allen, and then I went and had the warrants signed by a Judge and

they were arrested for the offense of murder.” 12 RR 105. Leza argues this statement

was prejudicial and impermissible because it indicated McCampbell could “show”

Leza and Trevino were responsible for Allen’s death and left the impression that a

judge had already found Leza was responsible. DE 50 at 148–49. This claim is

meritless.

      Under Texas law, to establish probable cause to arrest, “the evidence must

show that at that moment of the arrest the facts and circumstances within the

officer’s knowledge and of which he had reasonably trustworthy information were

sufficient to warrant a prudent man in believing that the arrested person had

committed or was committing an offense.” Parker v. State, 206 S.W.3d 593, 596 (Tex.

Crim. App. 2006) (internal quotations omitted) (emphasis added).            And “[t]he

standard of probable cause must be the same as is required for a warrant of arrest.”

Knox v. State, 586 S.W.2d 504, 508 (Tex. Crim. App. 1979) (Roberts, J., concurring)

(citing Whiteley v. Warden, 401 U.S. 560, 564 (1971)). Counsel cannot be faulted for

failing to object to a detective’s statement that conforms to the actual law regarding

probable cause. Again, counsel is not required to make futile objections.



                                         184
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 205 of 215




      Regardless, Leza cannot demonstrate any prejudice because Leza and Trevino

were in fact responsible for Allen’s death, as the evidence clearly showed. Detective

McCampbell’s statement added nothing the jury did not hear. Because this claim is

not substantial and because Leza cannot show state habeas counsel should have

raised it, he cannot meet the Martinez/Trevino equitable exception. Thus, the claim

is defaulted.

      C.        Convenience store show up

      Leza complains that when the police showed up at the store where Leza and

Trevino pawned Allen’s possessions, they showed the clerk, Mohamad Chahrour,

single photographs of Leza and Trevino.          Leza argues that this “lineup” was

impermissibly suggestive rather than the typical six-person photo arrays often shown

to witnesses for identification purposes. DE 50 at 149–50. He further states: “Leza

is Hispanic and Mohamad Chahrour is not. This increases the significant risk of

misidentification as people have a more difficult time identifying people from another

ethnicity.”     Id. at 150.   Thus, he argues counsel should have objected to the

“suggestible” out-of-court identification. Id.

      This claim fails for two reasons. First, even assuming the single photographs

were suggestive, this is irrelevant. Chahrour testified that Leza and Trevino were

regular customers who came into the store approximately three times a week for about

a year. He did not know them by name, but he immediately recognized them when

they walked in. 13 RR 58–60. Under the circumstances, when the police showed him

their photos, 13 RR 62–63, there was no chance for misidentification. See United



                                          185
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 206 of 215




States v. Burgos, 55 F.3d 933, 942 (4th Cir. 1995) (“Here, because the witnesses knew

Burgos personally, the chance of misidentification from a concededly suggestive photo

display is virtually non-existent.”); see also Manson v. Brathwaite, 432 U.S. 98, 133

n.14 (1977) (“It should be noted that this was not a case where the witness knew the

person whom he saw committing a crime, or had an unusually long time to observe

the criminal, so that the identification procedure was merely used to confirm the

suspect’s identity.”) (Marshall, J., dissenting). Thus, there was no basis for counsel

to object.

       Second, Charhour merely identified Leza and Trevino as the persons who

pawned some items. Leza’s guilt was established by his confession, spontaneous

comment to police, the DNA evidence, and stealing Allen’s car and setting it on fire.

There is not a reasonable probability that Leza would not have been convicted even

if counsel had objected to the photos and obtained a favorable ruling.

       D.    Graphic photos

       Leza claims that trial counsel were ineffective for failing to object to the

admission of “four photographs showing the victim’s bloody body at the crime scene

or bloated face at the autopsy,” which Leza argues were prejudicial. DE 50 at 150.

Leza, however, cites no law for the proposition that crime scene and autopsy photos

are inadmissible. Indeed, Texas law states otherwise. See Ripkowski, 61 S.W.3d at

392 (“Although appellant also claims unfair prejudice, we find that the videotape

simply reflects the gruesomeness of the crime—and that is not a sufficient reason for

excluding the evidence.”).



                                         186
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 207 of 215




       Moreover, Leza argues that Juror Harris stated she did not want to see graphic

photos, could be prejudiced by them, and “the photographs mentioned above no doubt

were the type that Harris was speaking of.” DE 50 at 150. Thus, the instant claim

actually pertains to what Harris stated during voir dire and any potential bias, not

the admissibility of the photos. That claim was addressed at length above and has

no merit. Further, once counsel accepted Harris as a juror, counsel had no grounds

to object to photos he knew Harris would see. Again, counsel is not required to make

futile objections.

XX.    Leza’s Claims about the Victim Impact Testimony Are Meritless
       (Claim 21).

       Leza claims as follows: “[T]he trial court failed to instruct the jurors that its

consideration of victim impact evidence: (1) should not be considered in connection

with the future dangerousness special issue; and (2) did not relieve the State of its

burden to prove the ‘future dangerousness issue beyond a reasonable doubt.’” He also

argues that trial counsel were ineffective for failing to request the court to give these

instructions and for failing to object to the victim impact evidence. DE 50 at 151.

Regarding the claim of trial court error, the CCA held that the record failed to

demonstrate that trial counsel requested any such instruction and that Leza failed to

show he was “egregiously harmed” thereby excusing him of his burden of preserving

jury charge error. Leza v. State, 351 S.W.3d at 361. The CCA then stated: “In any

event, as the State points out, we have lately held, on more than one occasion, that a

trial court does not err in failing to submit the very instructions [Leza] now contends

should have been submitted on appeal. Id. (citing Mays v. State, 318 S.W.3d 368, 391

                                          187
        Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 208 of 215




& n. 85 (Tex. Crim. App. 2010); Saldano v. State, 232 S.W.3d 77, 105–107 (Tex. Crim.

App. 2007)). This decision is not objectively unreasonable.

        In Payne v. Tennessee, the Supreme Court overruled prior precedent that

barred the admission of victim impact evidence. 501 U.S. 808, 827 (1991) (“[I]f the

State chooses to permit the admission of victim impact evidence and prosecutorial

argument on that subject, the Eighth Amendment erects no per se bar.”). The Court

held:

        We are now of the view that a State may properly conclude that for the
        jury to assess meaningfully the defendant’s moral culpability and
        blameworthiness, it should have before it at the sentencing phase
        evidence of the specific harm caused by the defendant. “[T]he State has
        a legitimate interest in counteracting the mitigating evidence which the
        defendant is entitled to put in, by reminding the sentencer that just as
        the murderer should be considered as an individual, so too the victim is
        an individual whose death represents a unique loss to society and in
        particular to his family.”

Id. at 825 (quoting Booth v. Maryland, 482 U.S. 496, 517 (1987) (White, J.,

dissenting)). The Court further stated: “In the event that evidence is introduced that

is so unduly prejudicial that it renders the trial fundamentally unfair, the Due

Process Clause of the Fourteenth Amendment provides a mechanism for relief.” Id.

        In short, victim impact testimony is admissible in capital trials. See also

United States v. Fields, 483 F.3d 313, 340–41 (2007); Griffith v. Quarterman, 196 F.

App’x 237, 245 (5th Cir. 2006). Leza’s claim of trial court error is that the trial court

should have issued additional instructions that the victim impact evidence should not

be considered regarding the future dangerousness special issue.           Leza cites no

authority post-Payne that requires trial courts to issue such supplemental



                                          188
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 209 of 215




instructions. Indeed, as shown, the CCA held that it had previously rejected this

argument. Moreover, the Director has located no authority holding that additional

instructions regarding victim impact testimony are necessary. Leza’s argument,

therefore, is barred under Teague v. Lane. At the very least, given the absence of

precedent, the state court’s decision is not contrary to clearly established federal law.

      As for Leza’s IATC claim, he argues that counsel were ineffective for failing to

request additional instructions and for failing to object to improper testimony from

Daryl Allen. Leza never raised these claims in any state habeas application. Thus,

they are unexhausted, and Leza cannot meet the Martinez/Trevino exception to

overcome his default.

      Regarding the former claim, because state law did not require any further

instructions, counsel had no basis on which to object. As stated, counsel is not

required to make futile motions or objections.

      Regarding the latter claim, as shown in the Statement of Facts, the testimony

from the Allen’s brother addressed her positive qualities, Allen’s children, and the

effect of the crime on him and his siblings. 18 RR 90–101. At the end of his testimony,

Daryl did state to Leza: “That was my sister, you fool. You coward. That’s what you

are. You’re a damn coward.” 18 RR 101. Leza’s counsel interjected, Daryl said

“excuse me,” the court said “it’s all right, Mr. Allen,” and the questioning ended.

18 RR 101–02.     Daryl’s testimony was proper under Payne, but his opinion or

characterization about Leza arguably implicated the Eighth Amendment. See Bosse

v. Oklahoma, 137 S. Ct. 1, 2–3 (2016) (holding Payne did not overrule the portion of



                                          189
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 210 of 215




Booth that characterizations of the defendant and opinions of the sentence are

prohibited by the Eighth Amendment). But Leza cannot show how he was harmed

or prejudiced by this matter. See Mitchell v. Esparza, 540 U.S. 12, 16–17 (2003)

(recognizing Eighth Amendment error is subject to a harmless-error analysis).

Daryl’s comment may have been improper, but it was brief, defense counsel cut him

off, and his testimony concluded. Moreover, it pales in comparison to the evidence of

Leza’s future dangerousness discussed above, particularly the horrific facts of the

offense. See Payne, 501 U.S. at 832 (noting that while jurors may have been moved

by victim impact testimony, “surely this brief statement did not inflame their

passions more than did the facts of the crime”) (O’Connor, J., concurring). Thus,

contrary to Leza’s argument, DE 50 at 153, the statement did not render his trial

fundamentally unfair, and Leza cannot demonstrate that he was prejudiced by

counsel’s failure to formally object. For these reasons, the instant claim is defaulted.

XXI. Leza’s Claim Regarding Elected Judges Is Meritless (Claim 22).

      Leza alleges that his constitutional rights were violated because his trial,

sentencing, and appellate review were conducted before judges dependent on popular

elections. He states: “Judges and justices who are subject to popular election cannot

be impartial in any capital case within due process standards because of the threat

of removal as a result of unpopular decisions in favor of a capital defendant.” DE 50

at 154–55.

      Leza, raised this claim on direct appeal, and the CCA held:

      [Leza] directs us to nowhere in the record where any such complaints
      were registered in the trial court, nor have we found any. Nor does he

                                          190
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 211 of 215




      now offer any justification for treating these arguments as immune from
      ordinary principles of procedural default, in contemplation of the
      framework for error preservation elaborated in Marin v. State.32 For
      this reason, we regard his arguments under this point of error as
      inadequately briefed and decline to reach their merits.

Leza v. State, 351 S.W.3d at 358 (footnote in original and footnotes omitted). The

Fifth Circuit has held that the CCA’s rejection of a claim as inadequately briefed is

an adequate and independent state procedural rule barring federal habeas relief.

Roberts v. Thaler, 681 F.3d 597, 606–08 (5th Cir. 2012). Further, Leza fails to

overcome his default via the cause and prejudice standard of Coleman because he

does not address the default in his petition. DE 50 at 154–55. This claim is, therefore,

barred from federal habeas review.

      At any rate, Leza’s claim has no merit. Leza does not argue actual bias on the

part of the judges. Instead, his claim is premised solely on the fact that judges are

elected. Thus, he is arguing bias must be presumed based on that factor alone. The

Fifth Circuit has recognized that the Supreme Court has found presumptive judicial

bias in only three situations:

      (1) the decision maker has a direct personal, substantial, and pecuniary
      interest in the outcome of the case; (2) an adjudicator has been the target
      of personal abuse or criticism from the party before him; and (3) a
      judicial or quasi judicial decision maker has the dual role of
      investigating and adjudicating disputes and complaints.

Buntion v. Quarterman, 524 F.3d 664, 672 (5th Cir. 2008) (quoting Bigby v. Dretke,

402 F.3d 551, 559 (5th Cir. 2005) (citing Supreme Court cases)). A judge being elected

is obviously not among these situations. Moreover, Leza does not cite any case law


_____________________________________________________________________________________
32     851 S.W.2d 275 (Tex. Crim. App. 1993).

                                          191
       Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 212 of 215




to support his argument that bias must be presumed where the judge is elected. And

because the Supreme Court has never reached that conclusion, Leza’s claim is

Teague-barred. For these reasons, Leza’s claim must be denied.

XXII. Leza’s Conflict-of-Interest Claim Is Not Cognizable on Federal Habeas
      Review and Meritless (Claim 23).

      Leza alleges that his constitutional rights were violated by a conflict of interest

occurring on state habeas review. He argues that Jay Brandon, who previously

represented him in his original habeas proceeding, left mid-stream to take a job with

the Bexar County District Attorney’s Office. Brandon was replaced by Michael Gross

as habeas counsel. Nonetheless, Leza argues that during Brandon’s transition, he

signed and filed the original habeas application. Because Brandon was joining the

office opposing Leza, Leza claims Brandon’s actions amounted to a conflict of interest.

DE 50 at 155–56. This claim is not cognizable and meritless.

      Leza’s claim is not cognizable for two reasons.         First, it is settled that

infirmities in state habeas proceedings provide no basis for federal habeas relief.

Kinsel v. Cain, 647 F.3d 265, 273 (5th Cir. 2011); Trevino v. Johnson, 168 F.3d 173,

180 (5th Cir. 1999). Second, Leza had no constitutional right to state habeas counsel,

much less conflict-free counsel. See Coleman, 501 U.S. at 752; Murray v. Giarratano,

492 U.S. 1, 7–10 (1989); Beazley v. Johnson, 242 F.3d 248, 271 (5th Cir. 2001).

      Moreover, Leza fails to show that state habeas counsel had a conflict of

interest.   See Cuyler v. Sullivan, 446 U.S. 335, 350 (1980).        Jay Brandon was

appointed counsel on June 9, 2009. DE 8-2. In January of 2011, he informed the trial

court that he would be taking a job with the district attorney’s office at the end of the

                                          192
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 213 of 215




month. DE 8-5. He also informed the court that he would be able to finish writing

the writ application before then, but he requested appointment of new counsel who

would continue to represent Leza in the future. Id. Leza’s writ application was filed

on April 26, 2011, and was signed by both Brandon and Leza’s newly appointed

counsel Michael Gross. 1 SHCR 126. Gross alone signed the April 26th statement

swearing that all allegations of fact in the writ were true and correct. 1 SHCR 127.

      On February 27th, the Bexar County District Attorney’s Office filed a motion

to recuse itself from the case and appoint a district attorney pro tem. 5 SHCR 1580–

83. The motion informed the trial court that “Mr. Gross filed the application in the

instant court” and that Jay Brandon had withdrawn from representation of Leza.

5 SHCR 1581. The motion explained that recusal was not necessary, but that the

district attorney believed it was appropriate. 5 SHCR 1581–82. Michael Gross

represented Leza at the state habeas hearing. 1 SHRR 2. There is no indication that

Brandon worked on drafting the application at any time after he began work at the

district attorney’s office or that he had any conflict while he was representing Leza.

Further, it is clear from the record that Mr. Gross represented Leza at least from the

time the state habeas application was filed through its adjudication by the CCA.

Accordingly, Leza fails to show any conflict provided good cause for his failure to

exhaust claims in state court.

XXIII. Leza’s Cumulative-Error Claim Is Procedurally Defaulted and
       Meritless (Claim 24).

        In his final claim, Leza alleges that he is entitled relief based on the

cumulation of all the alleged errors discussed above. DE 50 at 156–57. Leza raised

                                         193
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 214 of 215




this claim in his state habeas application dismissed for abuse of the writ. 1 SHCR2

180–81. Thus, it is defaulted. And because Leza does not address the default in his

petition, he fails to show cause and prejudice under Coleman to overcome his default.

      Further, as explained in Sections III, C, 5, and XIII, C, 5, supra, when none of

the alleged errors are of constitutional dimension, there is nothing to cumulate.

Because Leza has failed to show he is entitled to relief on any claim, his claim of

cumulative error necessarily fails.

                                  CONCLUSION

       For the foregoing reasons, the Director respectfully requests that this Court

deny Leza’s petition for federal habeas relief, deny his requests for an evidentiary

hearing, and deny a COA.

                                       Respectfully submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       JEFFREY C. MATEER
                                       First Assistant Attorney General

                                       MARK PENLEY
                                       Deputy Attorney General for Criminal Justice

                                       EDWARD L. MARSHALL
                                       Chief, Criminal Appeals Division




                                        194
      Case 5:17-cv-00101-FB Document 61 Filed 03/19/20 Page 215 of 215




                                       /s/ Erich Dryden
                                       ERICH DRYDEN*
*Lead Counsel                          Assistant Attorney General
                                       State Bar No. 24008786

                                       P. O. Box 12548, Capitol Station
                                       Austin, Texas 78711
                                       (512) 936-1400
                                       (512) 936-1280 (Facsimile)

                                       ATTORNEYS FOR RESPONDENT



                          CERTIFICATE OF SERVICE

      I do hereby certify that a copy of the above and foregoing Answer has been

served electronically to Bradley Levenson, Erik Guenther, and Katherine Tanaka,

counsel for Petitioner, on this the 19th day of March, 2020.



                                       /s/ Erich Dryden
                                       ERICH DRYDEN
                                       Assistant Attorney General




                                         195
